AMENDED AND RESTATED CREDIT AGREEMENT

AMONG

CPG PARTNERS, L.P.,
A DELAWARE LIMITED PARTNERSHIP,
AS BORROWER,

AND

FLEET NATIONAL BANK
TOGETHER WITH THOSE LENDERS NAMED ON THE
SIGNATURE PAGES HERETO AND ASSIGNEES
BECOMING PARTIES HERETO PURSUANT
TO SECTION 11.12, AS LENDERS,

AND

FLEET NATIONAL BANK
AS ADMINISTRATIVE AGENT

AND

BANK OF AMERICA, N.A.
AS CO-SYNDICATION AGENT

AND

COMMERZBANK AG, NEW YORK BRANCH
AS CO-SYNDICATION AGENT

AND

WACHOVIA BANK, NATIONAL ASSOCIATION
AS CO-DOCUMENTATION AGENT

AND

PNC BANK, NATIONAL ASSOCIATION
AS CO-DOCUMENTATION AGENT

Dated as of July 31, 2002

TABLE OF CONTENTS

   Page


ARTICLE I DEFINITIONS 1


1.1 Certain Defined Terms 1

1.2 Computation of Time Periods 23

1.3 Terms 23


ARTICLE II LOANS AND LETTERS OF CREDIT 24


2.1 Loan Advances and Repayment 24

2.2 Authorization to Obtain Loans 26

2.3 Lenders' Accounting 26

2.4 Interest on the Loans 27

2.5 Fees 31

2.6 Payments 32

2.7 Increased Capital 33

2.8 Notice of Increased Costs 33

2.9 Letters of Credit 33


ARTICLE III UNENCUMBERED PROPERTIES AND PORTFOLIO PROPERTIES 36


3.1 Listing of Unencumbered Properties 36

3.2 Waivers by Requisite Lenders 37

3.3 Rejection of Unencumbered Properties 37

3.4 Updated Lists of Unencumbered Properties and Portfolio Properties 37


ARTICLE IV CONDITIONS TO LOANS 37


4.1 Conditions to Initial Disbursement of Loans 37

4.2 Conditions Precedent to All Loans and Letters of Credit 39


ARTICLE V REPRESENTATIONS AND WARRANTIES 40


5.1 Borrower Organization; Partnership Powers 41

5.2 Borrower Authority 41

5.3 REIT Organization; Corporate Powers 41

5.4 REIT Authority 41

5.5 Ownership of Borrower, each Subsidiary and Partnership 41

5.6 No Conflict 42

5.7 Consents and Authorizations 42

5.8 Governmental Regulation 42

5.9 Prior Financials 42

5.10 Projections and Forecasts 42

5.11 Prior Operating Statements 43

5.12 Rent Rolls 43

5.13 Litigation; Adverse Effects 43

5.14 No Material Adverse Change 43

5.15 Payment of Taxes 43

5.16 Material Adverse Agreements 44

5.17 Performance 44

5.18 Federal Reserve Regulations 44

5.19 Unsecured Term Notes 44

5.20 Requirements of Law 44

5.21 Patents, Trademarks, Permits, Etc. 45

5.22 Environmental Matters 45

5.23 Unencumbered Properties 45

5.24 Solvency 45

5.25 Title to Assets; No Liens 45

5.26 Use of Proceeds 45

5.27 REIT Capitalization 46

5.28 ERISA 46

5.29 Status as a REIT 46

5.30 Ownership 46

5.31 NYSE Listing 46

5.32 Current Construction Projects 46


ARTICLE VI REPORTING COVENANTS 47


6.1 Financial Statements and Other Financial and Operating Information 47

6.2 Environmental Notices 51

6.3 Confidentiality 51


ARTICLE VII AFFIRMATIVE COVENANTS 52


7.1 Existence 52

7.2 Qualification, Name 52

7.3 Compliance with Laws, Etc. 52

7.4 Payment of Taxes and Claims 52

7.5 Maintenance of Properties; Insurance 52

7.6 Inspection of Property; Books and Records; Discussions 53

7.7 Maintenance of Permits, Etc 53

7.8 Conduct of Business 54

7.9 Use of Proceeds 54

7.10 Securities Law Compliance 54

7.11 Continued Status as a REIT; Prohibited Transactions 54

7.12 NYSE Listed Company 54

7.13 Property Management 54

7.14 Interest Rate Contracts 54


ARTICLE VIII NEGATIVE COVENANTS 55


8.1 Restrictions on Fundamental Changes 55

8.2 ERISA 55

8.3 Amendment of Constituent Documents 56

8.4 Margin Regulations 56

8.5 With Respect to the REIT 56

8.6 Restrictions on Indebtedness 57

8.7 Construction Projects 57

8.8 Discontinuity in Management 57


ARTICLE IX FINANCIAL COVENANTS 58


9.1 Value of All Unencumbered Properties 58

9.2 Minimum Debt Service Coverage 58

9.3 Minimum Fair Market Net Worth 58

9.4 Total Liabilities to Adjusted Asset Value Ratio 58

9.5 Maximum Secured Borrower Debt 58

9.6 Operating Cash Flow to Debt Service Ratio 58

9.7 EBITDA to Fixed Charges Ratio 58

9.8 Aggregate Occupancy Rate 58

9.9 Distributions 58

9.10 Permitted Investments 59

9.11 Repurchase of Equity Interests 59

9.12 Calculation 59


ARTICLE X EVENTS OF DEFAULT; RIGHTS AND REMEDIES 60


10.1 Events of Default 60

10.2 Rights and Remedies 63

10.3 Rescission 64


ARTICLE XI AGENCY PROVISIONS 65


11.1 Appointment 65

11.2 Nature of Duties 65

11.3 Loan Disbursements 66

11.4 Distribution and Apportionment of Payments 67

11.5 Rights, Exculpation, Etc 68

11.6 Reliance 69

11.7 Indemnification 69

11.8 Agent Individually 69

11.9 Successor Agent; Resignation of Agent; Removal of Agent 70

11.10 Consent and Approvals 71

11.11 Agency Provisions Relating to Certain Enforcement Actions 72

11.12 Assignments and Participations 73

11.13 Ratable Sharing 75

11.14 Delivery of Documents 76

11.15 Notice of Events of Default 76


ARTICLE XII MISCELLANEOUS 76


12.1 Expenses 76

12.2 Indemnity 77

12.3 Change in Accounting Principles 78

12.4 Amendments and Waivers 78

12.5 Independence of Covenants 80

12.6 Notices and Delivery 80

12.7 Survival of Warranties, Indemnities and Agreements 80

12.8 Failure or Indulgence Not Waiver; Remedies Cumulative 80

12.9 Setoff; Payments Set Aside 81

12.10 Severability 81

12.11 Heading 81

12.12 Governing Law 81

12.13 Limitation of Liability 81

12.14 Successors and Assigns 82

12.15 Consent to Jurisdiction and Service of Process; Waiver of Jury Trial and
Certain Damage Claims 82

12.16 Counterparts; Effectiveness; Inconsistencies 83

12.17 Construction 83

12.18 Obligations Unsecured 84

12.19 Replacement of Loan Notes 84

12.20 Entire Agreement 84


LIST OF EXHIBITS AND SCHEDULES

Exhibits:

A
B
C
D
E
F -
-
-
-
-
- Form of Assignment and Assumption
Form of Compliance Certificate
Form of Loan Notes
Form of Notice of Borrowing
Form of Fixed Rate Notice
Form of Letter of Credit Request


Schedules:

1
1.1

5.5
5.22
5.32 -
-

-
-
- List of Unencumbered Properties
List of Portfolio Properties which are not
Unencumbered Properties
Unconsolidated Affiliates and Subsidiaries
Environmental Matters
Current Construction Projects


AMENDED AND RESTATED CREDIT AGREEMENT

          THIS AMENDED AND RESTATED CREDIT AGREEMENT is dated as of July 31,
2002 and is among CPG PARTNERS, L.P., a Delaware limited partnership
("Borrower"), each of the Lenders named on the signature pages hereof (the
"Lenders") and FLEET NATIONAL BANK, a national banking association ("Fleet") in
its capacity as Agent for the Lenders (the "Agent").

RECITALS

          A.      The Borrower is the borrower under that certain Credit
Agreement dated as of March 30, 1998 among Borrower, certain of the Lenders and
the Agent, as amended by First Amendment to Credit Agreement dated as of March
10, 1999, by Second Amendment to Credit Agreement dated as of March 30, 1999, by
Third Amendment to Credit Agreement dated as of October 8, 1999, by Fourth
Amendment to Credit Agreement dated as of March 30, 2000, by Fifth Amendment to
Credit Agreement dated as of December 29, 2000, by Sixth Amendment to Credit
Agreement dated as of June 27, 2001, by Seventh Amendment to Credit Agreement
dated as of September 7, 2001 and by Eighth Amendment to Credit Agreement dated
as of October 29, 2001 (as so amended, the "1998 Credit Agreement"), pursuant to
which certain of the Lenders agreed to provide Borrower with an unsecured
revolving loan facility in the maximum principal amount of $160,000,000 on the
terms and conditions set forth therein (the "1998 Facility").

          B.      Borrower has requested that the 1998 Facility be increased to
a maximum principal amount of $200,000,000 and be modified based on the terms
and conditions provided for herein (the "Facility"), and the Lenders are willing
to provide the requested Facility on the terms and conditions set forth herein.

          C.      The existing $5,034,536 term loan from Fleet to Borrower
pursuant to a Term Loan Agreement dated as of March 30, 1998 as amended is also
being modified as set forth in an Amended and Restated Term Loan Agreement of
even date herewith (the "Fleet Term Loan").

          NOW, THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

          1.1      Certain Defined Terms. The following terms used in this
Agreement shall have the following meanings (such meanings to be applicable,
except to the extent otherwise indicated in a definition of a particular term,
both to the singular and the plural forms of the terms defined):

                     "Accommodation Obligations", as applied to any Person,
means any Indebtedness or other contractual obligation or liability, contingent
or otherwise, of another Person in respect of which that Person is liable,
including, without limitation, any such Indebtedness, obligation or liability
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that Person is otherwise
directly or indirectly liable, including in respect of any partnership in which
that Person is a general partner, Contractual Obligations (contingent or
otherwise) arising through any agreement to purchase, repurchase or otherwise
acquire such Indebtedness, obligation or liability or any security therefor, or
to provide funds for the payment or discharge thereof (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain solvency, assets, level of income, or other financial condition, or to
make payment other than for value received.

                     "Accountants" means Ernst & Young LLP, any other "big five"
accounting firm or another firm of certified public accountants of national
standing selected by Borrower and acceptable to Agent.

                     "Acquisition Price" means the aggregate purchase price for
an asset including bona fide purchase money financing provided by the seller and
all existing Indebtedness pertaining to such asset.

                     "Adjusted Asset Value" means, as at any date of
determination, the sum (without duplication of any item) of (i) cash and Cash
Equivalents owned by Borrower (excluding any tenant deposits or other restricted
cash or escrows), (ii) an amount equal to 50% of the construction-in-progress as
reported in the Financial Statements and 50% of the Borrower's Share of the
construction-in-progress of Unconsolidated Affiliates, (iii) the Value of All
Premium Centers, (iv) the Value of All Other Retail Centers, and (v) the Value
of All Other Properties.

                     "Affiliates" as applied to any Person, means any other
Person directly or indirectly controlling, controlled by, or under common
control with, that Person. For purposes of this definition, "control"
(including, with correlative meanings, the terms "controlling", "controlled by"
and "under common control with"), as applied to any Person, means (i) the
possession, directly or indirectly, of the power to vote twenty-five percent
(25%) or more of the Securities having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (ii) the ownership of a general
partnership interest or a limited partnership interest (or other ownership
interest) representing twenty-five percent (25%) or more of the outstanding
limited partnership interests or other ownership interests of such Person. In
addition, any corporation, partnership or other entity in which the ownership
interests of Borrower and its Subsidiaries represents ten percent (10%) or more
of the outstanding ownership interests shall be deemed to be an Affiliate of
Borrower.

                     "Agent" means Fleet in its capacity as agent for the
Lenders under this Agreement, and shall include any successor Agent appointed
pursuant hereto and shall be deemed to refer to Fleet in its individual capacity
as a Lender where the context so requires.

                     "Aggregate Occupancy Rate" means, with respect to the
Unencumbered Properties at any time, the ratio, as of such date, expressed as a
percentage, of (i) the gross leasable area of all Unencumbered Properties
occupied by tenants paying rent pursuant to Leases other than Materially
Defaulted Leases, to (ii) the aggregate gross leasable area of all Unencumbered
Properties, excluding from both (i) and (ii) the gross leasable area of
Construction Projects prior to the date which is 3 months after the Rent
Stabilization Date for such Construction Project. Only premises which are
actually open for business shall be counted as occupied.

                     "Agreement" means this Amended and Restated Credit
Agreement as the same may be amended, supplemented or modified from time to
time.

                     "Applicable LIBOR Rate Margin" means, as of any date of
determination: (i) 0.85%, if Borrower's senior long-term unsecured debt
obligations are rated at least BBB+ or Baa1 by one or both of the Rating
Agencies, (ii) 0.95%, if Borrower's senior long-term unsecured debt obligations
are rated at least BBB or Baa2 by one or both of the Rating Agencies, (iii)
1.05%, if Borrower's senior long-term unsecured debt obligations are rated at
least BBB- or Baa3 by one or both of the Rating Agencies, (iv) 1.25% if
Borrower's senior long-term unsecured debt obligations are rated at least
Ba1/Ba2 or BB+/BB by one or both of the Rating Agencies or (v) 1.50%, in any
other case (including, without limitation, if Borrower's senior long-term
unsecured debt obligations are not rated by either of the Rating Agencies).

                     "Assignment and Assumption" means an Assignment and
Assumption in the form of Exhibit A hereto (with blanks appropriately filled in)
delivered to Agent in connection with each assignment of a Lender's interest
under this Agreement pursuant to Section 11.12.

                     "ATC Partnership" means Cannery Row Associates, a
California limited partnership in which the Borrower is the sole limited partner
(having a 99% interest) and the REIT is the sole general partner (having a 1%
interest).

                     "Base Rate" means, on any day, the higher of (i) the
Federal Funds Rate in effect on such day plus one-half percent (0.5%) per annum
or (ii) the variable per annum rate of interest so designated from time to time
by Fleet as its prime rate. The prime rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer.

                     "Base Rate Loans" means those Loans bearing interest at the
Base Rate.

                     "Benefit Plan" means any employee pension benefit plan as
defined in Section 3(2) of ERISA (other than a Multiemployer Plan) in respect of
which a Person or an ERISA Affiliate is, or within the immediately preceding
five (5) years was, an "employer" as defined in Section 3(5) of ERISA.

                     "Borrower" means CPG Partners, L.P., a Delaware limited
partnership that was formerly known as Chelsea GCA Realty Partnership, L.P.

                     "Borrower Debt" means (without duplication) all
Indebtedness of Borrower or any Subsidiary of Borrower, without offset or
reduction in respect of prepaid interest, restructuring fees or similar items,
minus, in the case of Nonrecourse Indebtedness of a Subsidiary that is not a
Wholly-Owned Subsidiary, the amount of such Indebtedness in excess of Borrower's
Share thereof, plus the Borrower's Share of the Indebtedness of all
Unconsolidated Affiliates.

                     "Borrower's Share" means, in the case of an Unconsolidated
Affiliate or a Subsidiary that is not a Wholly-Owned Subsidiary, the percentage
ownership interest in such Unconsolidated Affiliate or a Subsidiary that is
directly or indirectly owned by Borrower.

                     "Borrowing" means a borrowing of Loans under the Facility.

                     "Business Day" means any day other than a Saturday, Sunday
or day which shall be in the Commonwealth of Massachusetts a legal holiday or
day on which banking institutions are required or authorized to close. When the
term Business Day is used with respect to LIBOR Loans, such day must also be a
day on which commercial banks are open for international business (including
dealings in dollar deposits) in London, England.

                     "Capital Leases", as applied to any Person, means any lease
of any property (whether real, personal or mixed) by that Person as lessee
which, in conformity with GAAP, is or should be accounted for as a capital lease
on the balance sheet of that Person.

                     "Cash Equivalents" means (i) marketable direct obligations
issued or unconditionally guaranteed by the United States Government or issued
by an agency thereof and backed by the full faith and credit of the United
States, in each case maturing within one (1) year after the date of acquisition
thereof; (ii) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within ninety (90) days after the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from any two of Standard & Poor's Corporation,
Moody's Investors Services, Inc., Duff and Phelps, or Fitch Investors (or, if at
any time no two of the foregoing shall be rating such obligations, then from
such other nationally recognized rating services as may be acceptable to Agent)
and not listed for possible down-grade in Credit Watch published by Standard &
Poor's Corporation; (iii) commercial paper, other than commercial paper issued
by Borrower or any of its Affiliates, maturing no more than ninety (90) days
after the date of creation thereof and, at the time of acquisition, having a
rating of at least A-1 or P-1 from either Standard & Poor's Corporation or
Moody's Investor's Service, Inc. (or, if at any time neither Standard & Poor's
Corporation nor Moody's Investor's Service, Inc. shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services as may be acceptable to Agent); (iv) domestic and Eurodollar
certificates of deposit or time deposits or bankers' acceptances maturing within
ninety (90) days after the date of acquisition thereof, overnight securities
repurchase agreements, or reverse repurchase agreements secured by any of the
foregoing types of securities or debt instruments issued, in each case, by (A)
any commercial bank organized under the laws of the United States of America or
any state thereof or the District of Columbia having combined capital and
surplus of not less than Two Hundred Fifty Million Dollars ($250,000,000) or (B)
any Lender, and (v) deposits in existing Merrill Lynch money market accounts
maintained by Borrower, such deposits being the proceeds from the exercise of
stock options pursuant to Borrower's employee stock option plans.

                     "CIP Budget Amount" means the total budgeted cost (as such
budget shall be updated from time to time) of all Current Construction Projects
(excluding Expansion Projects) owned by Borrower or any of its Wholly-Owned
Subsidiaries plus the Borrower's Share of the total budgeted cost (as such
budget shall be updated from time to time) of all Current Construction Projects
(excluding Expansion Projects) owned by any Unconsolidated Affiliate or by any
Subsidiary of Borrower that is not a Wholly-Owned Subsidiary provided, however,
that with respect to (i) Current Construction Projects owned by any such
Unconsolidated Affiliate or Subsidiary for which the respective financial
responsibilities of the other owners of such Unconsolidated Affiliate or
Subsidiary on the one hand and Borrower and its Wholly-Owned Subsidiaries on the
other hand are not in proportion to the respective ownership interests in the
applicable Unconsolidated Affiliate or Subsidiary, then the portion of budgeted
cost of such project included in the CIP Budget Amount shall be adjusted to
reflect Borrower's actual financial responsibility related to such project. Such
costs shall include, without limitation, all land acquisition costs (but may
exclude costs of land used for expansion projects which was not purchased for
the purpose of such expansion project), design and permitting costs,
construction period real estate taxes, leasing costs including brokers'
commissions and tenant improvements, allowances or reimbursements, construction
costs and opening costs. With respect to any Construction Projects financed with
Indebtedness other than this Facility, such costs shall also include
construction period interest and all fees and expenses associated with such
Indebtedness.

                     "Closing Date" means the date that this Amended and
Restated Credit Agreement shall become effective pursuant to Section 4.1.

                     "Commission" means the Securities and Exchange Commission.

                     "Commitment" means, with respect to any Lender, the
principal amount set out under such Lender's name under the heading "Loan
Commitment" on the signature pages attached to this Agreement or as set forth on
an Assignment and Assumption executed by such Lender, as assignee.

                     "Completion Date" means, with respect to a Construction
Project, the date on which certificates of occupancy (or the equivalent) have
been issued for at least 90% of the gross leasable area of such Construction
Project.

                     "Compliance Certificate" means a certificate in the form of
Exhibit B delivered to Agent by Borrower pursuant to Section 3.4, Section 6.1.4,
Section 6.1.11, Section 8.1 or any other provision of this Agreement and
covering Borrower's compliance with the financial covenants contained in Article
IX.

                      "Confidential Information" has the meaning ascribed to
such term in Section 6.3.

                      "Construction Project" means a project consisting of the
construction of new buildings, additions to existing buildings, and/or
rehabilitation of existing buildings (other than normal refurbishing and tenant
fit-up work when one retail tenant leases space previously occupied by another
retail tenant).

                      "Contaminant" means any pollutant (as that term is defined
in 42 U.S.C. 9601(33)) or toxic pollutant (as that term is defined in 33 U.S.C.
1362(13)), hazardous substance (as that term is defined in 42 U.S.C. 9601(14)),
hazardous chemical (as that term is defined by 29 CFR Section 1910.1200(c)),
toxic substance, hazardous waste (as that term is defined in 42 U.S.C. 6903(5)),
radioactive material, special waste, petroleum (including crude oil or any
petroleum-derived substance, waste, or breakdown or decomposition product
thereof), any constituent of any such substance or waste, including, but not
limited to, polychlorinated biphenyls and asbestos, or any other substance or
waste deleterious to the environment the release, disposal or remediation of
which is now or at any time becomes subject to regulation under any
Environmental Law.

                      "Contractual Obligation", as applied to any Person, means
any provision of any Securities issued by that Person or any indenture,
mortgage, deed of trust, lease, contract, undertaking, document or instrument to
which that Person is a party or by which it or any of its properties is bound,
or to which it or any of its properties is subject (including, without
limitation, any restrictive covenant affecting such Person or any of its
properties).

                      "Court Order" means any judgment, writ, injunction,
decree, rule or regulation of any court or Governmental Authority binding upon
or applicable to the Person in question.

                      "Current Construction Project" means a Construction
Project from the time of commencement of construction of footings and
foundations for such Construction Project until the Rent Stabilization Date of
such Construction Project.

                      "Debt Service" means, for any period, Interest Expense for
such period plus scheduled principal amortization (i.e., excluding any balloon
payment due at maturity) for such period on all Borrower Debt.

                      "December 31, 2001 Financials" has the meaning given to
such term in Section 5.9.

                      "Defaulting Lender" means any Lender which fails or
refuses to perform its obligations under this Agreement within the time period
specified for performance of such obligation or, if no time frame is specified,
if such failure or refusal continues for a period of five (5) Business Days
after notice from Agent.

                      "DOL" means the United States Department of Labor and any
successor department or agency.

                      "Dollars" and "$" means the lawful money of the United
States of America.

                      "Drawing Date" means the date on which a draft under a
Letter of Credit is paid by the Agent.

                      "EBITDA" means, at any time, for the most recent Fiscal
Quarter, without duplication, the Borrower's earnings (or loss) before interest,
taxes, depreciation and amortization, calculated for such period on a
consolidated basis in conformity with GAAP, including only the Borrower's Share
of the earnings (or loss) before interest, taxes, depreciation and amortization
of all Unconsolidated Affiliates and of any Subsidiary that is not a
Wholly-Owned Subsidiary minus gains (and plus losses) from extraordinary items
or asset sales or write-ups or forgiveness of Indebtedness, minus percentage
rent income for such Fiscal Quarter, plus twenty-five percent (25%) of the total
percentage rent income during such Fiscal Quarter and the three immediately
preceding Fiscal Quarters.

                      "Eligible Affiliate" means an Affiliate of Borrower which
is not a Wholly-Owned Subsidiary that does not have any Indebtedness other than
Indebtedness in connection with accounts payable to unsecured trade creditors
for goods and services and current operating liabilities (not the result of the
borrowing of money) incurred in the ordinary course of business of such
Affiliate. Eligible Affiliates as of the date hereof are listed on Schedule 5.5.

                      "Eligible Assignee" means (i) (A) (1) a commercial bank
organized under the laws of the United States or any state thereof; (2) a
savings and loan association or savings bank organized under the laws of the
United States or any state thereof; or (3) a commercial bank organized under the
laws of any other country or a political subdivision thereof, provided that (x)
such bank is acting through a branch or agency located in the United States, or
(y) such bank is organized under the laws of a country that is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of such country; that (B) in each case, is (1) reasonably acceptable to Agent
and Borrower, and (2) has total assets in excess of $10,000,000,000 and a rating
on its (or its parent's) senior unsecured debt obligations of at least BBB by
one of the Rating Agencies; or (ii) any Lender or Affiliate of any Lender;
provided that no Affiliate of Borrower shall be an Eligible Assignee.

                      "Environmental Laws" has the meaning set forth in Section
5.22.

                      "Environmental Lien" means a Lien in favor of any
Governmental Authority for (i) any liability under Environmental Laws, or (ii)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

                      "ERISA" means the Employee Retirement Income Security Act
of 1974, as amended from time to time, and any successor statute.

                      "ERISA Affiliate" of any Person means any (i) corporation
which is, becomes, or is deemed to be a member of the same controlled group of
corporations (within the meaning of Section 414(b) of the Internal Revenue Code)
as such Person, (ii) partnership, trade or business (whether or not
incorporated) which is, becomes or is deemed to be under common control (within
the meaning of Section 414(c) of the Internal Revenue Code) with such Person,
(iii) other Person which is, becomes or is deemed to be a member of the same
"affiliated service group" (as defined in Section 414(m) of the Internal Revenue
Code) as such Person, or (iv) any other organization or arrangement described in
Section 414(o) of the Internal Revenue Code which is, becomes or is deemed to be
required to be aggregated pursuant to regulations issued under Section 414(o) of
the Internal Revenue Code with such Person pursuant to Section 414(o) of the
Internal Revenue Code.

                      "Event of Default" means any of the occurrences set forth
in Article X after the expiration of any applicable grace period expressly
provided therein.

                      "Executive Officers" mean David C. Bloom, William D.
Bloom, Leslie T. Chao, Michael J. Clarke and Thomas J. Davis.

                      "Expansion Projects" means Construction Projects
consisting of the construction of additional buildings or building additions at
a Portfolio Property which has been open and operating prior to the of such
Construction Project so long as the increase in the gross leasable area of such
Property as a result of such Construction Project does not exceed 150,000 square
feet.

                      "Facility" means the loan facility of Two Hundred Million
Dollars ($200,000,000) described in Section 2.1.1.

                      "Facility Fee" has the meaning given to such term in
Section 2.5.1.

                      "Fair Market Net Worth" means the Borrower's Adjusted
Asset Value less Total Liabilities.

                      "FDIC" means the Federal Deposit Insurance Corporation or
any successor thereto.

                      "Federal Funds Rate" means, for any period, a fluctuating
interest rate per annum equal for each day during such period to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by Agent from three Federal Funds brokers of
recognized standing selected by Agent.

                      "Federal Reserve Board" means the Board of Governors of
the Federal Reserve System or any governmental authority succeeding to its
functions.

                      "Financial Statements" means the consolidated financial
statements of the Borrower, including the notes thereto, as contained in the
most recent Form 10-K or Form 10-Q filed with the Commission.

                      "Fiscal Quarter" means each three-month period ending on
March 31, June 30, September 30 and December 31.

                      "Fiscal Year" means the fiscal year of Borrower which
shall be the twelve (12) month period ending on the last day of December in each
year.

                      "Fixed Charges" means, for any period, Debt Service plus
scheduled dividends or distributions due with respect to preferred partnership
units in the Borrower or preferred stock in the REIT.

                      "Fixed Rate Notice" means, with respect to a LIBOR Loan
pursuant to Section 2.1.2, a notice substantially in the form of Exhibit E.

                      "Fleet Term Loan" means the term loan from Fleet to
Borrower in the principal amount of $5,046,536 pursuant to an Amended and
Restated Term Loan Agreement of even date herewith and any replacements,
extensions or refinancing thereof. Such Term Loan Agreement provides for the
same interest rate and substantially the same terms and conditions as set forth
in this Agreement.

                      "Foreign Affiliates" means Unconsolidated Affiliates which
directly or indirectly develop, own or finance one or more Foreign Properties.
Foreign Affiliates existing on the date hereof are listed on Schedule 5.5.

                      "Foreign Investments" means the sum, without duplication,
of the following: (i) the aggregate amount of all Investments by Borrower in
Borrower's Foreign Affiliates, (ii) the face amount of all Letters of Credit
issued hereunder (or letters of credit issued by any other Person with respect
to which Borrower is directly or contingently liable), or the maximum amount of
all of Borrower's Accommodation Obligations, for the benefit of such Foreign
Affiliates, (iii) the aggregate Acquisition Prices of all Foreign Properties
owned by Borrower or its Wholly-Owned Subsidiaries, and (iv) the Borrower's
Share of the aggregate Acquisition Prices of all Foreign Properties owned by
Subsidiaries of Borrower that are not Wholly-Owned Subsidiaries.

                      "Foreign Properties" means all Properties which are not
located within the boundaries of the United States.

                      "Funding Date" means, with respect to any Loan made after
the Closing Date, the date of the funding of such Loan.

                      "Funds From Operations" means, for any period, the
Borrower's Funds From Operations determined in accordance with the definition
approved by the National Association of Real Estate Investment Trusts.

                      "GAAP" means generally accepted accounting principles set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, or in such other
statements by such other entity as may be in general use by significant segments
of the accounting profession, which are applicable to the circumstances as of
the date of determination.

                      "Governmental Authority" means any nation or government,
any federal, state, local, municipal or other political subdivision thereof or
any entity exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government.

                      "Guarantor Subsidiary" means a Wholly-Owned Subsidiary
which executes and delivers a guaranty of the Obligations in favor of the Agent
and the Lenders, which guaranty shall be substantially in the form of the
Guaranty from certain Guarantor Subsidiaries of even date herewith, and shall be
accompanied by certificates and a legal opinion reasonably acceptable to the
Agent. Guarantor Subsidiaries as of the date hereof are listed on Schedule 5.5.

                      "Guaranty" means the Guaranty of even date herewith
executed by the REIT in favor of the Agent and the Lenders.

                      "Indebtedness", as applied to any Person (determined on a
consolidated basis and without duplication), means the sum of (i) all
indebtedness, obligations or other liabilities of such Person for borrowed
money, (ii) all indebtedness, obligations or other liabilities of such Person
evidenced by Securities or other similar instruments, (iii) all reimbursement
obligations and other liabilities of such Person with respect to letters of
credit or banker's acceptances issued for such Person's account, (iv) all
obligations of such Person to pay the deferred purchase price of Property or
services or to reimburse tenants for the costs of improvements constructed by
such tenants on the Property of such Person, (v) all obligations in respect of
Capital Leases of such Person, (vi) all Accommodation Obligations of such
Person, (vii) all indebtedness, obligations or other liabilities of such Person
or others secured by a Lien on any asset of such Person, whether or not such
indebtedness, obligations or liabilities are assumed by, or are a personal
liability of, such Person (including, without limitation, the principal amount
of any assessment or similar indebtedness encumbering any property), (viii) all
indebtedness, obligations or other liabilities (other than interest expense
liability) in respect of Interest Rate Contracts and foreign currency exchange
agreements, and (ix) ERISA obligations currently due and payable. Indebtedness
shall not include accrued ordinary operating expenses payable on a current
basis.

                      "Interest Expense" means, for any period, total interest
expense, whether paid, accrued or capitalized (including the interest component
of Capital Leases) in respect of Borrower Debt, including, without limitation,
amortization of loan acquisition costs, all commissions, discounts and other
fees and charges owed with respect to letters of credit, and net costs under
Interest Rate Contracts.

                      "Interest Period" means, relative to any LIBOR Loans
comprising part of the same Borrowing, the period beginning on (and including)
the date on which such LIBOR Loans are made as, or converted into, LIBOR Loans,
and ending on (but excluding) the day which numerically corresponds to such date
seven (7), thirty (30), sixty (60), ninety (90) or one hundred eighty (180) days
thereafter, in either case as Borrower may select in its relevant Notice of
Borrowing pursuant to Section 2.1.2; provided, however, that:

                (a) if such Interest Period would otherwise end on a day which
is not a Business Day, such Interest Period shall end on the next following
Business Day; and


                 (b) no Interest Period may end later than the Termination Date.


                      "Interest Rate Contracts" means, collectively, interest
rate swap, collar, cap or similar agreements providing interest rate protection.

                      "Internal Revenue Code" means the Internal Revenue Code of
1986, as amended from time to time hereafter, and any successor statute.

                      "Internet Affiliates" means Affiliates of Borrower which
directly or indirectly develop, own or finance internet online stores and other
technology-based e-commerce platforms and services. Internet Affiliates existing
on the date hereof are listed on Schedule 5.5.

                      "Internet Investments" means the sum, without duplication,
of the following: (i) the aggregate amount of all Investments by Borrower in
Borrower's Internet Affiliates, and (ii) the face amount of all Letters of
Credit issued hereunder (or letters of credit issued by any other Person with
respect to which Borrower is directly or contingently liable), or the maximum
amount of all of Borrower's Accommodation Obligations, for the benefit of such
Internet Affiliates.

                      "Investment" means, as applied to any Person, (i) any
direct or indirect purchase or other acquisition by that Person of Securities,
or of a beneficial interest in Securities, of any other Person, (ii) any direct
or indirect loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, advances to employees and
similar items made or incurred in the ordinary course of business), or capital
contribution by such Person to any other Person, including all Indebtedness and
accounts owed by that other Person which are not current assets or did not arise
from sales of goods or services to that Person in the ordinary course of
business, and (iii) any liabilities of such Person (contingent or otherwise)
under guarantees or other Accommodation Obligations with respect to the
outstanding Indebtedness of that other Person. The amount of any Investment
described in clause (iii) of this definition shall be deemed to be in the
maximum amount of such Person's liability thereunder.

                      "Investment Mortgages" mean notes receivable or other
indebtedness secured by mortgages or other security interests directly or
indirectly owned by Borrower or any Subsidiary of Borrower, including
certificates of interest in real estate mortgage investment conduits.

                      "IRS" means the Internal Revenue Service and any Person
succeeding to the functions thereof.

                      "Issuance Date" means the date of issuance of any Letters
of Credit.

                      "Land" means unimproved real estate, including future
phases of a partially completed project, owned by Borrower or any Subsidiary of
Borrower for the purpose of future development of improvements. For purposes of
the foregoing definition, "unimproved" shall mean Land on which the construction
of building improvements has not commenced or land on which construction has
been discontinued for a continuous period longer than sixty (60) days prior to
completion.

                      "Lease" means a lease or license between Borrower and a
tenant or licensee with respect to premises located within a Portfolio Property.

                      "Lender Taxes" has the meaning given to such term in
Section 2.4.7.

                      "Lenders" means Fleet and any other bank, finance company,
insurance or other financial institution which is or becomes a party to this
Agreement by execution of a counterpart signature page hereto or an Assignment
and Assumption, as assignee. With respect to matters requiring the consent to or
approval of all Lenders at any given time, all then existing Defaulting Lenders
will be disregarded and excluded, and, for voting purposes only, "all Lenders"
shall be deemed to mean "all Lenders other than Defaulting Lenders".

                      "Letter of Credit" means a letter of credit issued by the
Agent for the account of Borrower pursuant to Section 2.9.

                      "Liabilities and Costs" means all claims, judgments,
liabilities, obligations, responsibilities, losses, damages (including lost
profits), punitive or treble damages, costs, disbursements and expenses
(including, without limitation, reasonable attorneys, experts' and consulting
fees and costs of investigation and feasibility studies), fines, penalties and
monetary sanctions, interest, direct or indirect, known or unknown, absolute or
contingent, past, present or future.

                      "LIBOR" means, relative to any Interest Period for any
LIBOR Loan included in any Borrowing, the rate per annum as determined on the
basis of the offered rates for deposits in U.S. Dollars, for a period of time
comparable to the Interest Period applicable to such LIBOR Loan which appears on
the Telerate page 3750 as of 11:00 a.m. London time on the day that is two
Business Days preceding the first day of such LIBOR Loan; provided, however, if
the rate described above does not appear on the Telerate System on any
applicable interest determination date, the LIBOR rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point), determined on the basis of the offered rates for deposits in
U.S. dollars for a period of time comparable to the Interest Period applicable
to such LIBOR Loan which are offered by four major banks in the London interbank
market at approximately 11:00 a.m. London time, on the day that is two (2)
Business Days preceding the first day of such LIBOR Loan as selected by the
Agent. The principal London office of each of the four major London banks will
be requested to provide a quotation of its U.S. Dollar deposit offered rate. If
at least two such quotations are provided, the rate for that date will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that date will be determined on the basis of the rates
quoted for loans in U.S. dollars to leading European banks for a period of time
comparable to the Interest Period applicable to such LIBOR Loan offered by major
banks in New York City at approximately 11:00 a.m. New York City time, on the
day that is two Business Days preceding the first day of such Interest Period
applicable to such LIBOR Loan. In the event that the Agent is unable to obtain
any such quotation as provided above, it will be deemed that LIBOR pursuant to a
LIBOR Loan cannot be determined. In the event that the Board of Governors of the
Federal Reserve System shall impose a LIBOR Reserve Percentage with respect to
LIBOR deposits of the Agent, then for any period during which such LIBOR Reserve
Percentage shall apply, LIBOR shall be equal to the amount determined above
divided by an amount equal to 1 minus such LIBOR Reserve Percentage.

                      "LIBOR Loan" means a Loan bearing interest, at all times
during an Interest Period applicable to such Loan, at a fixed rate of interest
determined by reference to LIBOR.

                      "LIBOR Office" means, relative to any Lender, the office
of such Lender designated as such on the counterpart signature pages hereto or
such other office of a Lender as designated from time to time by notice from
such Lender to Agent, whether or not outside the United States, which shall be
making or maintaining LIBOR Loans of such Lender.

                      "LIBOR Prepayment Fee" has the meaning given to such term
in Section 2.4.8(c).

                      "LIBOR Reserve Percentage" means the minimum aggregate
reserve requirement (including all basic, supplemental, marginal and other
reserves) which is imposed on member banks of the Federal Reserve System against
"Euro-currency Liabilities" as defined in Regulation D.

                      "Lien" means any mortgage, deed of trust, pledge,
hypothecation, assignment, deposit arrangement, security interest, encumbrance
(including, but not limited to, easements, rights-of-way, zoning restrictions
and the like), lien (statutory or other), preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including without limitation any conditional sale or other title retention
agreement, any financing lease having substantially the same economic effect as
any of the foregoing, and the filing of any financing statement or document
having similar effect (other than a financing statement filed by a "true" lessor
pursuant to Section 9408 of the Uniform Commercial Code) naming the owner of the
asset to which such Lien relates as debtor, under the Uniform Commercial Code or
other comparable law of any jurisdiction.

                      "Loan Account" has the meaning given to such term in
Section 2.3.

                      "Loan Documents" means this Agreement, the Loan Notes, the
Guaranty, the Subsidiary Guaranty and all other agreements, instruments and
documents (together with amendments and supplements thereto and replacements
thereof) now or hereafter executed by the Borrower, which evidences or relates
to the Obligations.

                      "Loan Notes" means the promissory notes evidencing the
Loans in the aggregate original principal amount of Two Hundred Million Dollars
($200,000,000) executed by Borrower in favor of Lenders, as they may be amended,
supplemented, replaced or modified from time to time. The Loan Notes and any
replacements thereof shall be substantially in the form of Exhibit C.

                      "Loans" means the Loans made pursuant to the Facility.

                      "Long Term Unsecured Indebtedness" means all Unsecured
Indebtedness which at the time of determination has a maturity of not less than
five (5) years.

                      "Material Adverse Effect" means, with respect to a Person
or Property, a material adverse effect upon the condition (financial or
otherwise), operations, performance or properties of such Person or Property.
The phrase "has a Material Adverse Effect" or "will result in a Material Adverse
Effect" or words substantially similar thereto shall in all cases be intended to
mean "has resulted, or will or could reasonably be anticipated to result, in a
Material Adverse Effect", and the phrase "has no (or does not have a) Material
Adverse Effect" or "will not result in a Material Adverse Effect" or words
substantially similar thereto shall in all cases be intended to mean "does not
or will not or could not reasonably be anticipated to result in a Material
Adverse Effect".

                      "Materially Defaulted Leases" means Leases under which the
tenant has failed to make any payment of base rent, percentage rent or
additional rent when due and such failure has continued for more than ninety
(90) days after the due date of the applicable payment or any Lease which the
Borrower has terminated based on any default by the Tenant thereunder.

                      "Maturity Date" means March 31, 2005, as such date may be
extended in accordance with the terms of Section 2.10.

                      "Maximum Loan Amount" means, at any time, the amount of
the Facility from time to time less the aggregate face amount of Letters of
Credit outstanding hereunder provided, however, that after any Event of Default
has occurred and until the same shall have been remedied or waived pursuant to
Section 12.4, the Maximum Loan Amount shall be zero.

                      "Multiemployer Plan" means an employee benefit plan
defined in Section 4001(a)(3) of ERISA which is, or within the immediately
preceding six (6) years was, contributed to by a Person or an ERISA Affiliate of
such Person.

                      "Net Operating Income" means with respect to any Fiscal
Quarter of the Borrower and with respect to any one or more of its Properties,
(i) the total rental and other operating income from the operation of such
Properties after deducting all expenses and other proper charges incurred by the
Borrower in connection with the operation of such Properties during such Fiscal
Quarter, including, without limitation, property operating expenses, real estate
taxes and bad debt expenses, but before payment or provision for debt service,
income taxes, and depreciation, amortization, and other non-cash expenses, all
as determined in accordance with generally accepted accounting principles, minus
(ii) percentage rent income of such Properties for such Fiscal Quarter, plus
(iii) twenty-five percent (25%) of the total percentage rent income of such
Properties during such Fiscal Quarter and the three immediately preceding Fiscal
Quarters, minus (iv) the Replacement Reserve Amount for such Properties. With
respect to Properties located outside of the United States, Net Operating Income
shall be converted from the currency in which the applicable income and expenses
are paid to Dollars using the currency exchange rates in effect as of the end of
the applicable Fiscal Quarter.

                      "Net Offering Proceeds" means all cash proceeds received
by the REIT as a result of the sale of common, preferred or other classes of
stock in the REIT (if and only to the extent reflected in stockholders' equity
on the consolidated balance sheet of the REIT prepared in accordance with GAAP)
less customary costs and discounts of issuance paid by the REIT, all of which
proceeds shall have been concurrently contributed by the REIT to Borrower as
additional capital.

                      "Non Pro Rata Loan" means a Loan with respect to which
fewer than all Lenders have funded their respective Pro Rata Shares of such
Loans and the failure of the non-funding Lender or Lenders to fund its or their
respective Pro Rata Shares of such Loan constitutes a breach of this Agreement.

                      "Non-Retail Properties" means Portfolio Properties which
are not intended to be used as or in connection with a retail Property including
residential or other Properties in the vicinity of Construction Projects
acquired to facilitate the obtaining of governmental permits or the resolution
of zoning or land use issues related to such Construction Projects.

                      "Nonrecourse Indebtedness" means Indebtedness with respect
to which recourse for payment is contractually limited to specific assets
encumbered by a Lien securing such Indebtedness.

                      "Notice of Borrowing" means, with respect to a proposed
Borrowing pursuant to Section 2.1.2, a notice substantially in the form of
Exhibit D.

                      "Obligations" means, from time to time, all Indebtedness
of Borrower owing to Agent, any Lender or any Person entitled to indemnification
pursuant to Section 12.2, or any of their respective successors, transferees or
assigns, of every type and description, whether or not evidenced by any note,
guaranty or other instrument, arising under or in connection with this Agreement
or any other Loan Document, whether or not for the payment of money, whether
direct or indirect (including those acquired by assignment), absolute or
contingent, due or to become due, now existing or hereafter arising and however
acquired. The term includes, without limitation, all interest, charges,
expenses, fees, reasonable attorneys' fees and disbursements, reasonable fees
and disbursements of expert witnesses and other consultants, and any other sum
now or hereinafter chargeable to Borrower under or in connection with this
Agreement or any other Loan Document.

                      "Officer's Certificate" means a certificate signed by a
specified officer of a Person certifying as to the matters set forth therein.

                      "Operating Cash Flow" means, at any time, for the most
recent Fiscal Quarter, EBITDA minus cash income taxes paid during such Fiscal
Quarter and not deducted on the Financial Statements in determining earnings for
such Fiscal Quarter or any prior period minus the Replacement Reserve Amount for
the Portfolio Properties.

                      "Other Properties" means Properties other than Premium
Centers or Other Retail Centers that are so classified in Borrower's filings
with the Commission.

                      "Other Properties Net Operating Income" means, with
respect to any Fiscal Quarter of the Borrower, the sum of (i) the Net Operating
Income of all Other Properties owned by Borrower or a Wholly-Owned Subsidiary
and (ii) the Borrower's Share of the Net Operating Income of all Other
Properties owned by Affiliates of Borrower that are not Wholly-Owned
Subsidiaries.

                      "Other Retail Centers" means Properties other than Premium
Centers or Other Properties that are so classified in Borrower's filings with
the Commission.

                      "Other Retail Centers Net Operating Income" means, with
respect to any Fiscal Quarter of the Borrower, the sum of (i) the Net Operating
Income of all Other Retail Centers owned by Borrower or a Wholly-Owned
Subsidiary and (ii) the Borrower's Share of the Net Operating Income of all
Other Retail Centers owned by Affiliates of Borrower that are not Wholly-Owned
Subsidiaries.

                      "PBGC" means the Pension Benefit Guaranty Corporation or
any Person succeeding to the functions thereof.

                      "Permit" means any permit, approval, authorization,
license, variance or permission required from a Governmental Authority under an
applicable Requirement of Law.

                      "Permitted Investments" means Investments in Land,
Non-Retail Properties, Investment Mortgages and the categories of Investments
set forth in Section 9.10.

                      "Permitted Liens" means:

                 (a) Liens (other than Environmental Liens and any Lien imposed
under ERISA) for taxes, assessments or charges of any Governmental Authority or
claims not yet due or not yet required to be paid pursuant to Section 7.4;


                 (b) Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including without limitation
surety bonds and appeal bonds) in connection with workers' compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts (other than for the
repayment of Indebtedness), statutory obligations;


                 (c) any laws, ordinances, easements, rights of way,
restrictions, exemptions, reservations, conditions, defects or irregularities in
title, limitations, covenants or other matters that, in the aggregate, do not in
the reasonable opinion of Borrower (i) materially interfere with the occupation,
use and enjoyment of the Property or other assets encumbered thereby, by the
Person owning such Property or other assets, in the normal course of its
business or (ii) materially impair the value of the Property subject thereto;


                 (d) Liens imposed by laws, such as mechanics' liens and other
similar liens arising in the ordinary course of business which either (i) have
been in existence for less than 120 days from the date of filing or (ii) have
been in existence for 120 days or longer so long as the aggregate amount of all
such Liens is less than $100,000 for each Construction Project and the Borrower
is in good faith contesting the validity or amount thereof by appropriate
proceedings, provided however that any Lien permitted under this paragraph must
be discharged prior to foreclosure thereof;


                 (e) Leases to tenants which are not Affiliates of Borrower
existing on the date hereof or subsequently entered into in the ordinary course
of business; and


                 (f) Liens securing judgments or awards that have been in force
for less than the applicable period for taking an appeal so long as execution is
not levied thereunder or in respect of which the Borrower shall at the time in
good faith be prosecuting an appeal or proceedings for review and in respect of
which a stay of execution shall have been obtained pending such appeal or
review.


                      "Person" means any natural person, employee, corporation,
limited partnership, general partnership, joint stock company, limited liability
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, or
any other non-governmental entity, or any Governmental Authority.

                      "Plan" means an employee benefit plan defined in Section
3(3) of ERISA (other than a Multiemployer Plan) in respect of which Borrower or
an ERISA Affiliate, as applicable, is an "employer" as defined in Section 3(5)
of ERISA.

                      "Portfolio Properties" means real property improved with
one or more completed buildings in which more than a fifty percent (50%)
interest is owned, directly or indirectly, by Borrower or any Subsidiary of
Borrower, including the Unencumbered Properties and the Properties listed on
Schedule 1.1, as such schedule may be updated from time to time to reflect the
acquisition or disposition of Portfolio Properties. Schedule 1.1 also indicates
which of the Portfolio Properties are currently classified as Premium Centers
and which are currently classified as Other Retail Centers or Other Properties.

                      "Premium Centers" means Properties that satisfy Borrower's
criteria for classification as part of its Premium Portfolio, that are publicly
advertised as "Premium Outlets" or a similar term and that are classified as
Premium Centers in Borrower's filings with the Commission.

                      " Premium Centers Net Operating Income" means, with
respect to any Fiscal Quarter of the Borrower, the sum of (i) the Net Operating
Income of all Premium Centers owned by Borrower or a Wholly-Owned Subsidiary and
(ii) the Borrower's Share of the Net Operating Income of all Premium Centers
owned by Affiliates of Borrower that are not Wholly-Owned Subsidiaries.

                      "Prepayment Date" has the meaning given to such term in
Section 2.4.8(c).

                      "Pro Forma Unsecured Debt Service Charges" means, for any
Fiscal Quarter of the Borrower, the sum of (a) an amount determined by the
Borrower (and approved by the Agent in its sole discretion) based on a
twenty-five (25) year mortgage style amortization schedule, calculated on the
outstanding principal amount of all Unsecured Indebtedness as of the end of such
Fiscal Quarter excluding Long Term Unsecured Indebtedness and an interest rate
equal to the greater of (i) the weighted average annual interest rate actually
applicable to all Unsecured Indebtedness excluding Long Term Unsecured
Indebtedness during such Fiscal Quarter or (ii) the then current ten (10) year
U.S. Treasury bill yield plus one and three-quarters percent (1.75%) plus (b)
one-quarter of the actual debt service charges due during the current fiscal
year pursuant to the Long Term Unsecured Indebtedness.

                      "Pro Rata Share" means, with respect to any Lender, a
fraction (expressed as a percentage), the numerator of which shall be the amount
of such Lender's Commitment and the denominator of which shall be the aggregate
amount of all of the Lenders' Commitments.

                      "Proceedings" means, collectively, all actions, suits and
proceedings before, and investigations commenced or threatened by or before, any
court or Governmental Authority with respect to a Person.

                      "Property" means, as to any Person, all real or personal
property (including, without limitation, buildings, facilities, structures,
equipment and other assets, tangible or intangible) owned by such Person.

                      "Rating Agency" means either of (i) Standard & Poor's, a
division of The McGraw-Hill Companies, Inc. or (ii) Moody's Investors Services,
Inc.

                      "Regulations T, U and X" mean such Regulations of the
Federal Reserve Board as in effect from time to time.

                      "REIT" means Chelsea Property Group, Inc., a Maryland
corporation that was formerly known as Chelsea GCA Realty, Inc.

                      "Release" means the release, spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration into the indoor or outdoor environment or into or out of any property,
including the movement of Contaminants through or in the air, soil, surface
water, groundwater or property.

                      "Remedial Action" means any action required by applicable
Environmental Laws to (i) clean up, remove, treat or in any other way address
Contaminants in the indoor or outdoor environment; (ii) prevent the Release or
threat of Release or minimize the further Release of Contaminants so they do not
migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; or (iii) perform preremedial studies and
investigations and post-remedial monitoring and care.

                      "Rent Stabilization Date" means, with respect to each
Construction Project, the date which shall be (i) the first day of a Fiscal
Quarter (ii) not more than six (6) months after the date on which the first
certificate of occupancy (or the equivalent) has been issued for any portion of
such Construction Project and (iii) set forth in a notice from Borrower to Agent
given prior to such Rent Stabilization Date.

                      "Replacement Reserve Amount" means, with respect to any
Property or group of Properties for any Fiscal Quarter, a reserve for
replacement reserves, leasing costs and recurring capital expenditures equal to
the product of $0.075 times the gross leasable area of such Property or group of
Properties excluding the gross leasable area of any Construction Project thereon
prior to the Rent Stabilization Date with respect to such Construction Project.
The Replacement Reserve Amount for the Portfolio Properties will be based on the
gross leasable area of the Properties owned by Borrower or one of its
Subsidiaries and the Borrower's Share of the gross leasable area of the
Properties owned by the Unconsolidated Affiliates.

                      "Reportable Event" means any of the events described in
Section 4043(b) of ERISA, other than an event for which the thirty (30) day
notice requirement is waived by regulations.

                      "Requirements of Law" mean, as to any Person, the charter
and by-laws, partnership agreement or other organizational or governing
documents of such Person, and any law, rule or regulation, Permit, or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject, including without
limitation, the Securities Act, the Securities Exchange Act, Regulations T, U
and X, FIRREA and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.

                      "Requisite Lenders" mean, collectively, Lenders whose Pro
Rata Shares, in the aggregate, are at least sixty-six and two-thirds percent
(66-2/3%), provided that, in determining such percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the Pro
Rata Shares of Lenders shall be redetermined, for voting purposes only, to
exclude the Pro Rata Shares of such Defaulting Lenders and provided, further,
that the Agent must always be among the Requisite Lenders except that after an
Event of Default described in Section 10.1.1 decisions by the Requisite Lenders
to accelerate and/or exercise remedies pursuant to Section 10.2.1 shall be made
without regard to whether the Agent is among the Requisite Lenders.

                      "Revolving Loans" means the Revolving Loans made pursuant
to the Facility under Section 2.1.1.

                      "Secured Borrower Debt" means all Borrower Debt that is
secured by a Lien on any Property.

                      "Securities" means any stock, shares, voting trust
certificates, bonds, debentures, notes or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as "securities", or any certificates of interest,
shares, or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire any of the
foregoing, but shall not include any evidence of the Obligations, provided that
Securities shall not include Cash Equivalents, Investment Mortgages or interests
in Unconsolidated Affiliates.

                      "Securities Act" means the Securities Act of 1933, as
amended to the date hereof and from time to time hereafter, and any successor
statute.

                      "Securities Exchange Act" means the Securities Exchange
Act of 1934, as amended to the date hereof and from time to time hereafter, and
any successor statute.

                      "Senior Loans" has the meaning given to such term in
Section 11.4.2.

                      "Solvent" means, as to any Person at the time of
determination, that such Person (i) owns property the value of which (both at
fair valuation and at present fair saleable value) is greater than the amount
required to pay all of such Person's liabilities (including contingent
liabilities and debts); (ii) is able to pay all of its debts as such debts
mature; and (iii) has capital sufficient to carry on its business and
transactions and all business and transactions in which it is about to engage.

                      "Subsidiary" of a Person means any corporation, limited
liability company, partnership, trust or other entity of which a majority of the
stock (or equivalent ownership or controlling interest) having voting power to
elect a majority of the Board of Directors (if a corporation) or to select the
trustee or equivalent controlling interest, shall, at the time such reference
becomes operative, be directly or indirectly owned or controlled by such Person.

                      "Subsidiary Guaranty" means the Guaranty of even date
herewith in favor of the Agent and the Lenders executed by the Guarantor
Subsidiaries listed on Schedule 5.5 and each Guaranty in substantially the same
form that is hereafter executed and delivered by other Wholly-Owned
Subsidiaries.

                      "Taxes" means all federal, state, local and foreign income
and gross receipts taxes.

                      "Termination Date" has the meaning given to such term in
Section 2.1.4.

                      "Termination Event" means (i) any Reportable Event, (ii)
the withdrawal of a Person, or an ERISA Affiliate from a Benefit Plan during a
plan year in which it was a "substantial employer" as defined in Section
4001(a)(2) of ERISA, (iii) the occurrence of an obligation arising under Section
4041 of ERISA of a Person or an ERISA Affiliate to provide affected parties with
a written notice of an intent to terminate a Benefit Plan in a distress
termination described in Section 4041(c) of ERISA, (iv) the institution by the
PBGC of proceedings to terminate any Benefit Plan under Section 4042 of ERISA,
(v) any event or condition which constitutes grounds under Section 4042 of ERISA
for the appointment of a trustee to administer a Benefit Plan, (vi) the partial
or complete withdrawal of such Person or any ERISA Affiliate from a
Multiemployer Plan, or (vii) the adoption of an amendment by any Person or any
ERISA Affiliate to terminate any Benefit Plan.

                      "Total Liabilities" means without duplication (i) all
Indebtedness of Borrower and its Subsidiaries, whether or not such Indebtedness
would be included as a liability on the balance sheet of Borrower in accordance
with GAAP, plus (ii) all other liabilities of every nature and kind of Borrower
and its Subsidiaries that would be included as liabilities on the balance sheet
of Borrower in accordance with GAAP, plus (iii) the Borrower's Share of all
Indebtedness of all Unconsolidated Affiliates.

                      "Unconsolidated Affiliate" means any Affiliate in which
Borrower or any Subsidiary of Borrower has an ownership interest, whose
financial results are not consolidated under GAAP in the Financial Statements.

                      "Unencumbered Net Operating Income" means, with respect to
any Fiscal Quarter of the Borrower, the sum of the Net Operating Income of all
of its Properties which were Unencumbered Properties hereunder during such
Fiscal Quarter.

                      "Unencumbered Property" means a Property which at the date
of determination, (i) is owned by Borrower, by a Guarantor Subsidiary or by an
Eligible Affiliate, (ii) is classified as either a Premium Center or an Other
Retail Center in Borrower's filings with the Commission; (iii) is not directly
or indirectly subject to any Lien (other than Permitted Liens) or to any
negative pledge agreement or other agreement (other than this Agreement) that
prohibits the creation of any Lien thereon; (iv) is a Property with respect to
which each of the representations contained in Section 5.22 and in Section 5.23
hereof is true and accurate as of such date of determination; (v) may be legally
conveyed separately from any other Real Estate without the need to obtain any
subdivision approval, zoning variance or other consent or approval from an
unrelated Person; (vi) is located in the United States, and (vii) to the extent
requested by the Agent, the Borrower has delivered to the Agent historical
operating and leasing information relating to such Unencumbered Property, in
form and substance satisfactory to the Agent.

                      "Unencumbered Property Value" means, with respect to any
Unencumbered Property at any time, an amount computed as follows: (a) the Net
Operating Income of such Unencumbered Property for the most recent Fiscal
Quarter for which financial statements have been delivered to the Agent pursuant
to Section 6.1; (b) then multiplying by four (4); and (c) dividing such product
by either 0.09 (if such Unencumbered Property is classified as a Premium Center)
or 0.12 (if such Unencumbered Property is classified as an Other Retail Center).
With respect to any Unencumbered Property which, during the applicable Fiscal
Quarter, has been acquired by Borrower or has had the building or buildings
being constructed thereon completed and occupied by tenants, Borrower may
compute the Unencumbered Property Value for such Unencumbered Property based on
a pro forma Net Operating Income for such Fiscal Quarter, which computation must
be approved by the Agent.

                      "Unmatured Event of Default" means an event which, with
the giving of notice or the lapse of time, or both, would constitute an Event of
Default.

                      "Unsecured Indebtedness" means all Indebtedness of
Borrower or of any of its Subsidiaries which is not secured by a Lien on any
Properties including, without limitation, the Loans, the Borrower's
reimbursement obligations relating to the Letters of Credit, the Fleet Term
Loan, the Unsecured Term Notes and any Indebtedness evidenced by any bonds,
debentures, notes or other debt securities which may be hereafter issued by
Borrower or by the REIT. Unsecured Indebtedness shall not include accrued
ordinary operating expenses payable on a current basis.

                      "Unsecured Term Note Indenture" means the Indenture dated
as of January 23, 1996 among the Borrower, the REIT and State Street Bank and
Trust Company, as trustee, as supplemented through the date hereof, and as
hereafter amended or further supplemented.

                      "Unsecured Term Note Secured Debt Limitation" means the
provision contained in the Unsecured Term Note Indenture which limits the
Borrower's "Secured Debt" to not more than 40% of its "Adjusted Total Assets"
(as such quoted terms are defined in said Indenture). If the Unsecured Term Note
Indenture is amended to reduce the permitted amount of Secured Borrower Debt
this defined term shall automatically be deemed to incorporate such amendment,
but if the Unsecured Term Note Indenture is amended to increase the permitted
amount of Secured Borrower Debt this definition shall not be deemed to
incorporate such amendment until the same has been approved by the Requisite
Lenders.

                      "Unsecured Term Notes" means, collectively, all notes from
time to time outstanding under the Unsecured Term Note Indenture.

                      "Value of All Other Properties" means, when determined as
of the end of a Fiscal Quarter, an amount computed as follows: (a) Other
Properties Net Operating Income; (b) then multiplying by four (4); and (c)
dividing such product by 0.12.

                      "Value of All Other Retail Centers " means, when
determined as of the end of a Fiscal Quarter, an amount computed as follows: (a)
Other Retail Centers Net Operating Income; (b) then multiplying by four (4); and
(c) dividing such product by 0.12.

                      "Value of All Premium Centers " means, when determined as
of the end of a Fiscal Quarter, an amount computed as follows: (a) Premium
Centers Net Operating Income; (b) then multiplying by four (4); and (c) dividing
such product by 0.09.

                      "Value of All Unencumbered Properties" means, when
determined as of the end of a Fiscal Quarter, an amount equal to the sum of the
Unencumbered Property Value of each Unencumbered Property owned by Borrower or
by a Guarantor Subsidiary for such Fiscal Quarter, plus the Borrower's Share of
the Unencumbered Property Value of each Unencumbered Property owned by an
Eligible Affiliate, provided, however, that (i) to the extent that more than ten
percent (10%) of such number is attributable to Unencumbered Properties that are
owned by Eligible Affiliates, the amount in excess of said 10% shall be excluded
from the Value of All Unencumbered Properties, and (ii) to the extent that more
than five percent (5%) of such number is attributable to Unencumbered Properties
that are not on land owned in fee by Borrower, a Guarantor Subsidiary or an
Eligible Affiliate or that are subject to a Capital Lease or a ground lease, the
amount in excess of said 5% shall be excluded from the Value of All Unencumbered
Properties. When determined as of a date which is during a Fiscal Quarter based
on an updated list of Unencumbered Properties attached to the applicable
Compliance Certificate, the Value of All Unencumbered Properties most recently
computed as provided in the preceding sentence of this definition will be
adjusted by subtracting the Unencumbered Property Value of the previous
Unencumbered Properties which have been deleted from such list and by adding the
Unencumbered Property Value of the Unencumbered Properties which have been added
to such list.

                      "Wholly-Owned Subsidiary" means a Subsidiary which is 100%
owned directly or indirectly by Borrower or a Wholly-Owned Subsidiary of
Borrower.

           1.2      Computation of Time Periods. In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word "from" means "from and including" and the words "to" and "until" each
mean "to and including". Periods of days referred to in this Agreement shall be
counted in calendar days unless Business Days are expressly prescribed.

           1.3      Terms.

                 1.3.1      Any accounting terms used in this Agreement which
are not specifically defined shall have the meanings customarily given them in
accordance with GAAP. All references herein to Borrower, the REIT or any other
Person, in connection with any financial or related covenant, representation or
calculation, shall be understood to mean and refer to Borrower, the REIT and
such other Person on a consolidated basis in accordance with GAAP, unless
otherwise specifically provided and subject in all events to any adjustments
herein set forth.

                1.3.2      Any time the phrase "to the best of Borrower's
knowledge" or a phrase similar thereto is used herein, it means: “to the actual
knowledge of the then executive or senior officers of Borrower and the REIT,
after reasonable inquiry of those agents, employees or contractors of the REIT
or Borrower who could reasonably be anticipated to have knowledge with respect
to the subject matter or circumstances in question and after review of those
documents or instruments which could reasonably be anticipated to be relevant to
the subject matter or circumstances in question provided that such reasonable
inquiry need not be undertaken at the time of each Compliance Certificate.”

                 1.3.3      In each case where the consent or approval of Agent,
all Lenders and/or Requisite Lenders is required, or their non-obligatory action
is requested by Borrower, such consent, approval or action shall be in the sole
and absolute discretion of Agent and, as applicable, each Lender, unless
otherwise specifically indicated.

                 1.3.4      Any time the word "or" is used herein, unless the
context otherwise clearly requires, it has the inclusive meaning represented by
the phrase “and/or”. The words “hereof”, “herein”, “hereby”, “hereunder” and
similar terms refer to this Agreement as a whole and not to any particular
provision of this Agreement. Article, section, subsection, clause, exhibit and
schedule references are to this Agreement unless otherwise specified. Any
reference in this Agreement to this Agreement or to any other Loan Document
includes any and all amendments, modifications, supplements, renewals or
restatements thereto or thereof, as applicable.

ARTICLE II

LOANS AND LETTERS OF CREDIT

           2.1      Loan Advances and Repayment.

                 2.1.1      Maximum Loan Amount. Subject to the terms and
conditions set forth in this Agreement, Lenders hereby agree to make Loans to
Borrower from time to time during the period from the Closing Date to the
Business Day next preceding the Termination Date, in an aggregate outstanding
principal amount which shall not exceed the Maximum Loan Amount at any time. All
Loans under this Agreement shall be made by Lenders simultaneously and
proportionately to their respective Pro Rata Shares, it being understood that no
Lender shall be responsible for any failure by any other Lender to perform its
obligation to make a Loan hereunder and that the Commitment of any Lender shall
not be increased or decreased as a result of the failure by any other Lender to
perform its obligation to make a Loan. Loans may be voluntarily prepaid pursuant
to Section 2.6.1 and, subject to the provisions of this Agreement, any amounts
so prepaid may be reborrowed under this Section 2.1.1. The principal balance of
the Loans shall be payable in full on the Termination Date. The Loans will be
evidenced by the Loan Notes.

                 2.1.2      Notice of Borrowing.

           (a)          (i)            Whenever Borrower desires to borrow under
this Section 2.1, but in no event more than three (3) times during any one (1)
calendar month, Borrower shall give Agent, at 115 Perimeter Center Place, N.E.,
Suite 500, Atlanta, GA 30346, Attn: Lori Y. Litow (Fax No. (770)390-8434) or
such other address as Agent shall designate, an original or facsimile Notice of
Borrowing no later than 9:00 A.M. (Eastern time), not less than three (3) nor
more than five (5) Business Days prior to the proposed Funding Date of each
Loan. The Agent shall notify each Lender by telephone or facsimile with regard
to each Notice of Borrowing not later than 11:00 A.M. (Eastern Time) on the
second Business Day preceding the proposed Funding Date.


                        (ii)            Notwithstanding the foregoing or any
other provision hereof to the contrary a Notice of Borrowing may be given not
less than two (2) Business Days prior to the proposed Funding Date of a Loan if
the additional Borrowing shall be requested as a Base Rate Loan.


                        (iii)            Each Notice of Borrowing shall specify
(1) the Funding Date (which shall be a Business Day) in respect of the Loan,
(2) the amount of the proposed Loan, provided that the aggregate amount of such
proposed Loan shall equal Four Million Dollars ($4,000,000) or integral
multiples of One Million Dollars ($1,000,000) in excess thereof, (3) whether the
Loan to be made thereunder will be a Base Rate Loan or a LIBOR Loan and, if a
LIBOR Loan, the Interest Period, (4) to which account of Borrower the funds are
to be directed, and (5) the proposed use of such Loan. Any Notice of Borrowing
pursuant to this Section 2.1.2 shall be irrevocable.


                 (b)      Borrower may elect (i) to convert LIBOR Loans or any
portion thereof into Base Rate Loans, (ii) to convert Base Rate Loans or any
portion thereof to LIBOR Loans, or (iii) to continue any LIBOR Loans or any
portion thereof for an additional Interest Period, provided, however, that the
aggregate amount of the Loans being converted into or continued as LIBOR Loans
shall equal Four Million Dollars ($4,000,000) or an integral multiple of One
Million Dollars ($1,000,000) in excess thereof. The applicable Interest Period
for the continuation of any LIBOR Loan shall commence on the day on which the
next preceding Interest Period expires. The conversion of a LIBOR Loan to a Base
Rate Loan shall only occur on the last Business Day of the Interest Period
relating to such LIBOR Loan; such conversion shall occur automatically in the
absence of an election under clause (iii) above. Each election under clause (ii)
or clause (iii) above shall be made by Borrower giving Agent an original or
facsimile Notice of Borrowing no later than 9:00 A.M. (Eastern time), not less
than three (3) nor more than five (5) Business Days prior to the date of a
conversion to or continuation of a LIBOR Loan, specifying, in each case (1) the
amount of the conversion or continuation, (2) the Interest Period therefor, and
(3) the date of the conversion or continuation (which date shall be a Business
Day).

                 (c)      Upon receipt of a Notice of Borrowing in proper form
requesting LIBOR Loans under subparagraph (a) or (b) above, Agent shall
determine the LIBOR applicable to the Interest Period for such LIBOR Loans, and
shall, prior to the beginning of such Interest Period, give (by facsimile) a
Fixed Rate Notice in respect thereof to Borrower and Lenders; provided, however,
that failure to give such notice to Borrower shall not affect the validity of
such rate. Each determination by Agent of the LIBOR shall be conclusive and
binding upon the parties hereto in the absence of manifest error.

                2.1.3      Making of Loans. Subject to Section 11.3, Agent shall
make the proceeds of Loans available to Borrower on such Funding Date and shall
disburse such funds in Dollars in immediately available funds to Borrower’s
commercial demand account at Fleet or such other account specified in the Notice
of Borrowing acceptable to Agent.

                2.1.4.      Term. The outstanding balance of the Loans shall be
payable in full on the earliest to occur of (i) the Maturity Date, or, if the
Maturity Date has been extended pursuant to Section 2.10, the Maturity Date as
so extended, (ii) the acceleration of the Loans pursuant to Section 10.2.1, or
(iii) Borrower’s written notice to Agent (pursuant to Section 2.6.1) of
Borrower’s election to prepay all accrued obligations and terminate all
Commitments (the “Termination Date”).

           2.2      Authorization to Obtain Loans. Each of Borrower's Chief
Executive Officer, President, Chief Financial Officer, and Treasurer are hereby
authorized by Borrower to sign Notices of Borrowing and Letter of Credit
Requests. Borrower may provide Agent with documentation satisfactory to Agent
indicating the names of other officers or employees of Borrower authorized by
Borrower to sign Notices of Borrowing and Letter of Credit Requests, and Agent
and Lenders shall be entitled to rely on such documentation until notified in
writing by Borrower of any change(s) of the persons so authorized. Agent shall
be entitled to act on the instructions of anyone identifying himself or herself
as one of the Persons authorized to execute a Notice of Borrowing or Letter of
Credit Request, and Borrower shall be bound thereby in the same manner as if
such Person were actually so authorized. Borrower agrees to indemnify, defend
and hold Lenders and Agent harmless from and against any and all Liabilities and
Costs which may arise or be created by the acceptance of instructions in any
Notice of Borrowing or Letter of Credit Request, unless caused by the gross
negligence of the Person to be indemnified.

           2.3      Lenders' Accounting. Agent shall maintain a loan account
(the "Loan Account") on its books in which shall be recorded (i) the names and
addresses and the Commitments of Lenders, and principal amount of Loans owing to
each Lender from time to time, and (ii) all advances and repayments of principal
and payments of accrued interest under the Loans, as well as payments of the
Facility Fee and the Letter of Credit fee, as provided in this Agreement.

           2.4      Interest on the Loans.

                 2.4.1      Base Rate Loans. Subject to Section 2.4.4, all Base
Rate Loans shall bear interest on the average daily unpaid principal amount
thereof from the date made until paid in full at a fluctuating rate per annum
equal to the Base Rate. Base Rate Loans shall be made in minimum amounts of Four
Million Dollars ($4,000,000) or an integral multiple of One Million ($1,000,000)
in excess thereof.

                2.4.2       LIBOR Loans. Subject to Sections 2.4.4 and 2.4.8,
all LIBOR Loans shall bear interest on the unpaid principal amount thereof
during the Interest Period applicable thereto at a rate per annum equal to the
sum of LIBOR for such Interest Period plus the Applicable LIBOR Rate Margin.
LIBOR Loans shall be in tranches of Four Million Dollars ($4,000,000) or One
Million Dollar ($1,000,000) increments in excess thereof. No more than eight (8)
LIBOR Loan tranches shall be outstanding at any one time, of which no more than
two (2) LIBOR Loan tranches with an Interest Period of seven (7) days shall be
outstanding at any one time. Notwithstanding anything to the contrary contained
herein and subject to the Default Interest provisions contained in Section
2.4.4, if an Event of Default occurs and as a result thereof the Commitments are
terminated, all LIBOR Loans will convert to Base Rate Loans upon the expiration
of the applicable Interest Periods therefor or the date all Loans become due,
whichever occurs first.

                 2.4.3      Interest Payments. Subject to Section 2.4.4,
interest accrued on all Loans shall be payable by Borrower, in the manner
provided in Section 2.6.2, in arrears on the first Business Day of the first
calendar month following the Closing Date, the first Business Day of each
succeeding calendar month thereafter, and on the Termination Date.

                 2.4.4      Default Interest. Notwithstanding the rates of
interest specified in Sections 2.4.1 and 2.4.2 and the payment dates specified
in Section 2.4.3, effective immediately upon the occurrence and during the
continuance of any Event of Default, the principal balance of all Loans then
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans not paid when due shall bear interest payable upon demand
at a rate which is four percent (4%) per annum in excess of the Base Rate. All
other amounts due Agent or Lenders (whether directly or for reimbursement) under
this Agreement or any of the other Loan Documents if not paid when due, or if no
time period is expressed, if not paid within thirty (30) days after demand,
shall bear interest from and after demand at the rate set forth in this Section
2.4.4.

                 2.4.5       Late Fee. Borrower acknowledges that late payment
to Agent will cause Agent and Lenders to incur costs not contemplated by this
Agreement. Such costs include, without limitation, processing and accounting
charges. Therefore, if Borrower fails timely to pay any sum due and payable
hereunder through the Termination Date, unless waived by Agent pursuant to
Section 11.11.1 or Requisite Lenders, a late charge of four cents ($.04) for
each dollar of any principal payment, interest or other charge due hereon and
which is not paid within ten (10) days after such payment is due, shall be
charged by Agent (for the benefit of Lenders) and paid by Borrower for the
purpose of defraying the expense incident to handling such delinquent payment;
provided, however, that no late charges shall be assessed with respect to any
period during which Borrower is obligated to pay interest at the rate specified
in Section 2.4.4, or in respect of any failure to pay all Obligations on the
Termination Date. Borrower and Agent agree that this late charge represents a
reasonable sum considering all of the circumstances existing on the date hereof
and represents a fair and reasonable estimate of the costs that Agent and
Lenders will incur by reason of late payment. Borrower and Agent further agree
that proof of actual damages would be costly and inconvenient. Acceptance of any
late charge shall not constitute a waiver of the default with respect to the
overdue installment, and shall not prevent Agent from exercising any of the
other rights available hereunder or any other Loan Document. Such late charge
shall be paid without prejudice to any other rights of Agent.

                 2.4.6       Computation of Interest. Interest shall be computed
on the basis of the actual number of days elapsed in the period during which
interest or fees accrue and a year of three hundred sixty (360) days. In
computing interest on any Loan, the date of the making of the Loan shall be
included and the date of payment shall be excluded; provided, however, that if a
Loan is repaid on the same day on which it is made, one (1) day’s interest shall
be paid on that Loan. Changes in the Applicable LIBOR Rate Margin shall take
effect as of the date on which the condition set forth in the relevant clause of
the definition of each such term is satisfied. If, at any time, the rate of
interest, together with all amounts which constitute interest and which are
reserved, charged or taken by the Lenders as compensation for fees, services or
expenses incidental to the making, negotiating or collection of the Loans or the
other Obligations, shall he deemed by any competent court of law, governmental
agency or tribunal to exceed the maximum rate of interest permitted to be
charged by any Lender to Borrower under applicable law, then, during such time
as such rate of interest would be deemed excessive, that portion of each sum
paid attributable to that portion of such interest rate that exceeds the maximum
rate of interest so permitted shall be deemed a voluntary prepayment of
principal. As used herein, the term “applicable law” shall mean the law in
effect as of the date hereof, provided, however, that in the event there is a
change in the law which results in a higher permissible rate of interest, then
this Agreement and the Notes shall be governed by such new law as of its
effective date.

                 2.4.7       Changes; Legal Restrictions. In the event that
after the Closing Date (i) the adoption of or any change in any law, treaty,
rule, regulation, guideline or determination of a court or Governmental
Authority or any change in the interpretation or application thereof by a court
or Governmental Authority, or (ii) compliance by Agent or any Lender with any
request or directive made or issued after the Closing Date from any central bank
or other Governmental Authority or quasi-governmental authority:

           (a) subjects Agent or any Lender to any tax, duty or other charge of
any kind with respect to the Facility, this Agreement or any of the other Loan
Documents or the Loans, or changes the basis of taxation of payments to Agent or
such Lender of principal, fees, interest or any other amount payable hereunder,
except for net income, gross receipts, gross profits or franchise taxes imposed
by any jurisdiction and not specifically based upon loan transactions (all such
non-excepted taxes, duties and other charges being hereinafter referred to as
"Lender Taxes");


           (b) imposes, modifies or holds applicable, in the determination of
Agent or any Lender, any reserve, special deposit, compulsory loan, FDIC
insurance, capital allocation or similar requirement (other than a requirement
of the type described in Section 2.7) against assets held by, or deposits or
other liabilities in or for the account of, advances or loans by, or other
credit extended by, or any other acquisition of funds by, Agent or such Lender
or any applicable lending office; or


           (c) imposes on Agent or any Lender any other condition (other than
one described in Section 2.7) materially more burdensome in nature, extent or
consequence than those in existence as of the Closing Date,


and the result of any of the foregoing is to increase the cost to Agent or any
Lender of making, renewing, maintaining or participating in the Loans or to
reduce any amount receivable thereunder; then, in any such case, Borrower shall
promptly pay to Agent or such Lender, as applicable, upon demand, such amount or
amounts (based upon a reasonable allocation thereof by Agent or such Lender to
the financing transactions contemplated by this Agreement and affected by this
Section 2.4.7) as may be necessary to compensate Agent or such Lender for any
such additional cost incurred or reduced amounts received; provided, however,
that if the payment of such compensation may not be legally made whether by
modification of the applicable interest rate or otherwise, then Lenders shall
have no further obligation to make Loans that cause Agent or any Lender to incur
such increased cost, and all affected Loans shall become immediately due and
payable by Borrower. Agent or such Lender shall deliver to Borrower and in the
case of a delivery by Lender, such Lender shall also deliver to Agent, a written
statement of the claimed additional costs incurred or reduced amounts received
and the basis therefor as soon as reasonably practicable after such Lender
obtains knowledge thereof. If Agent or any Lender subsequently recovers any
amount of Lender Taxes previously paid by Borrower pursuant to this Section
2.4.7, whether before or after termination of this Agreement, then, upon receipt
of good funds with respect to such recovery, Agent or such Lender will refund
such amount to Borrower if no Event of Default or Unmatured Event of Default
then exists or, if an Event of Default or Unmatured Event of Default then
exists, such amount will be credited to the Obligations in the manner determined
by Agent or such Lender.

                 2.4.8      Certain Provisions Regarding LIBOR Loans.

           (a) LIBOR Lending Unlawful. If any Lender shall determine (which
determination shall, upon notice thereof to Borrower and Agent, be conclusive
and binding on the parties hereto) that the introduction of or any change in or
in the interpretation of any law makes it unlawful, or any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender to make or
maintain any Loan as a LIBOR Loan, (i) the obligations of such Lenders to make
or maintain any Loans as LIBOR Loans shall, upon such determination, forthwith
be suspended until such Lender shall notify Agent that the circumstances causing
such suspension no longer exist, and (ii) if required by such law or assertion,
the LIBOR Loans of such Lender shall automatically convert into Base Rate Loans
in which case no LIBOR Prepayment Fee shall be due upon such conversion.


           (b) Deposits Unavailable. If Agent shall have determined in good
faith that adequate means do not exist for ascertaining the interest rate
applicable hereunder to LIBOR Loans, then, upon notice from Agent to Borrower
the obligations of all Lenders to make or maintain Loans as LIBOR Loans shall
forthwith be suspended until Agent shall notify Borrower that the circumstances
causing such suspension no longer exist. Agent will give such notice when it
determines, in good faith, that such circumstances no longer exist; provided,
however, that Agent shall not have any liability to any Person with respect to
any delay in giving such notice.


           (c) LIBOR Prepayment Fee . Borrower acknowledges that prepayment or
acceleration of a LIBOR Loan during an Interest Period shall result in Lenders
incurring additional costs, expenses and/or liabilities and that it is extremely
difficult and impractical to ascertain the extent of such costs, expenses and/or
liabilities. (For all purposes of this subparagraph (c), any Loan not being made
as a LIBOR Loan in accordance with the Notice of Borrowing therefor, as a result
of Borrower's cancellation thereof, shall be treated as if such LIBOR Loan had
been prepaid.) Therefore, on the date a LIBOR Loan is prepaid or the date all
sums payable hereunder become due and payable, by acceleration or otherwise
("Prepayment Date"), Borrower will pay to Agent, for the account of each Lender,
(in addition to all other sums then owing), an amount ("LIBOR Prepayment Fee")
determined by the Agent as follows: The current rate for United States Treasury
securities (bills on a discounted basis shall be converted to a bond equivalent)
with a maturity date closest to the end of the Interest Period as to which
prepayment is made, shall be subtracted from the interest rate applicable to the
LIBOR Loan being prepaid. If the result is zero or a negative number, there
shall be no LIBOR Prepayment Fee. If the result is a positive number, then the
resulting percentage shall be multiplied by the amount of the prepayment of the
LIBOR Loan. The resulting amount shall be divided by 360 and multiplied by the
number of days remaining in the Interest Period as to which the prepayment is
being made. The resulting amount shall be the LIBOR Prepayment Fee.


           (d) Upon the written notice to Borrower from Agent, Borrower shall
immediately pay to Agent, for the account of Lenders, the LIBOR Prepayment Fee.
Such written notice (which shall include calculations in reasonable detail)
shall, in the absence of manifest error, be conclusive and binding on the
parties hereto.


           (e) Borrower understands, agrees and acknowledges the following: (i)
no Lender has any obligation to purchase, sell and/or match funds in connection
with the use of LIBOR as a basis for calculating the rate of interest on a LIBOR
Loan; (ii) LIBOR is used merely as a reference in determining such rate; and
(iii) Borrower has accepted LIBOR as a reasonable and fair basis for calculating
such rate and a LIBOR Prepayment Fee. Borrower further agrees to pay the LIBOR
Prepayment Fee and Lender Taxes, if any, whether or not a Lender elects to
purchase, sell and/or match funds.


                 2.4.9      Withholding Tax Exemption. At least five (5)
Business Days prior to the first day on which interest or fees are payable
hereunder for the account of any Lender, each Lender that is not incorporated
under the laws of the United States of America, or a state thereof, agrees that
it will deliver to Agent and Borrower two (2) duly completed copies of United
States Internal Revenue Service Form 1001 or Form 4224, certifying in either
case that such Lender is entitled to receive payments under this Agreement
without deduction or withholding of any United States federal income taxes. Each
Lender which so delivers a Form 1001 or Form 4224 further undertakes to deliver
to Agent and Borrower two (2) additional copies of such form (or any applicable
successor form) on or before the date that such form expires (currently, three
(3) successive calendar years for Form 1001 and one (1) calendar year for Form
4224) or becomes obsolete or after the occurrence of any event requiring a
change in the most recent forms so delivered by it, and such amendments thereto
or extensions or renewals thereof as may be reasonably requested by Agent or
Borrower, in each case certifying that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender advises Agent that
it is not capable of receiving payments without any deduction or withholding of
United States federal income taxes. If any Lender cannot deliver such form, then
Borrower may withhold from such payments such amounts as are required by the
Internal Revenue Code.

           2.5      Fees.

                 2.5.1       Facility Fee. From and after the Closing Date and
until the Obligations are paid in full and this Agreement is terminated or, if
sooner, the date the Commitments terminate, and subject to Section 11.4.2,
Borrower shall pay to Agent, for the account of each Lender, a fee calculated at
the rate of 12.5 basis points per year of the amount of the Facility. The
aforesaid fee (the “Facility Fee”) shall be payable, in the manner provided in
Section 2.6.2, annually in advance on the Closing Date and on each April 1
thereafter and shall be prorated for the period between the Closing Date and
March 31, 2003. The Facility Fee shall be deemed to be fully earned when paid
and no portion thereof shall be refunded should the Facility be terminated prior
to the expiration of the applicable annual period.

                 2.5.2       Commitment Fees. On the Closing Date, Borrower
shall pay to Agent, for the account of each Lender, a commitment fee calculated
at the rate of (i) 25 basis points of the amount of such Lender’s Commitment
under the Facility that corresponds to a commitment provided by such Lender
under the 1998 Facility and (ii) 75 basis points of the amount of such Lender’s
Commitment under the Facility that does not correspond to a commitment provided
by such Lender under the 1998 Facility and such 75 basis point commitment fee
shall be prorated to reflect the fact that the period between the Closing Date
and the Maturity Date is less than three (3) full years.

                 2.5.3       Agency Fees. Borrower shall pay Agent such fees as
are provided for in a fee letter agreed to between Agent and Borrower, as in
existence from time to time.

                 2.5.4       Extension Fees. In the event that Borrower
exercises its right to extend the Maturity Date pursuant to Section 2.10,
Borrower shall pay to Agent, for the account of each Lender, extension fees as
provided in Section 2.10.

                 2.5.5       Payment of Fees. The fees described in this Section
2.5 represent compensation for services rendered and to be rendered separate and
apart from the lending of money or the provision of credit and do not constitute
compensation for the use, detention or forbearance of money, and the obligation
of Borrower to pay the fees described herein shall be in addition to, and not in
lieu of, the obligation of Borrower to pay interest, other fees and expenses
otherwise described in this Agreement. All fees shall be payable when due in
immediately available funds and shall be non-refundable when paid. If Borrower
fails to make any payment of fees or expenses specified or referred to in this
Agreement due to Agent or Lenders, including without limitation those referred
to in this Section 2.5, in Section 12.1, or otherwise under this Agreement or
any separate fee agreement between Borrower and Agent or any Lender relating to
this Agreement, when due, the amount due shall bear interest until paid at the
Base Rate and, after ten (10) days at the rate specified in Section 2.4.4 (but
not to exceed the maximum rate permitted by applicable law), and shall
constitute part of the Obligations.

           2.6      Payments.

                 2.6.1       Voluntary Prepayments. Borrower may, upon not less
than three (3) Business Days prior written notice to Agent not later than 11:00
A.M. (Eastern time) on the date given, at any time and from time to time, prepay
any Loans in whole or in part. Any notice of prepayment given to Agent under
this Section 2.6.1 shall specify the date of prepayment and the principal amount
of the prepayment. In the event of a prepayment of LIBOR Loans, Borrower shall
concurrently pay any LIBOR Prepayment Fee payable in respect thereof. Agent
shall provide to each Lender a confirming copy of such notice on the same
Business Day such notice is received.

                 2.6.2       Manner and Time of Payment. All payments shall be
made by Borrower to Agent at Agent’s main office or such other place as Agent
may from time to time specify in writing in lawful currency of the United States
of America in immediately available funds, without counterclaim or setoff and
free and clear of, and without any deduction or withholding for, any taxes or
other payments. All payments of principal, interest and fees hereunder payable
to Agent or the Lenders shall be made not later than 11:00 A.M. (Eastern time)
on the date due; and funds received by Agent after that time and date shall be
deemed to have been paid on the next succeeding Business Day.

                 2.6.3       Payments on Non-Business Days. Whenever any payment
to be made by Borrower hereunder shall be stated to be due on a day which is not
a Business Day, payments shall be made on the next succeeding Business Day and
such extension of time shall be included in the computation of the payment of
interest hereunder and of any of the fees specified in Section 2.5, as the case
may be.

           2.7      Increased Capital. If either (i) the introduction of or any
change in or in the interpretation of any law or regulation or (ii) compliance
by Agent or any Lender with any guideline or request from any central bank or
other Governmental Authority made or issued after the Closing Date affects or
would affect the amount of capital required or expected to be maintained by
Agent or such Lender or any corporation controlling Agent or such Lender, and
Agent or such Lender determines that the amount of such capital is increased by
or based upon the existence of Agent's obligations hereunder or such Lender's
Commitment, then, upon demand by Agent or such Lender, Borrower shall
immediately pay to Agent or such Lender, from time to time as specified by Agent
or such Lender, additional amounts sufficient to compensate Agent or such Lender
in the light of such circumstances, to the extent that Agent or such Lender
determines such increase in capital to be allocable to the existence of Agent's
obligations hereunder or such Lender's Commitment. A certificate as to such
amounts submitted to Borrower by Agent or such Lender shall, in the absence of
manifest error, be conclusive and binding for all purposes.

           2.8      Notice of Increased Costs. Each Lender agrees that, as
promptly as reasonably practicable after it becomes aware of the occurrence of
an event or the existence of a condition which would cause it to be affected by
any of the events or conditions described in Section 2.4.7 or 2.4.8 or Section
2.7, it will notify Borrower, and provide a copy of such notice to Agent, of
such event and the possible effects thereof, provided that the failure to
provide such notice shall not affect Lender's rights to reimbursement provided
for herein.

           2.9      Letters of Credit

                 2.9.1       Terms of Letters of Credit. Up to $50,000,000 of
the Facility may be used by Borrower for the issuance of Letters of Credit by
the Agent for the account of the Borrower subject to the terms and conditions
set forth herein. Each Letter of Credit shall be denominated in dollars and
shall be a standby letter of credit issued to support the obligations of
Borrower (i) in connection with any purpose for which Loan proceeds may be used
hereunder, or (ii) to advance loans to Foreign Affiliates, or to make other
forms of Foreign Investment, provided that upon the issuance of a Letter of
Credit for the purpose set forth in this clause (ii) the face amount thereof
shall be added to the amount of Foreign Investments as of the time of issuance
when determining compliance with Section 9.10. Each Letter of Credit shall have
an initial term of not more than one (1) year, and shall expire no later than
five (5) Business Days prior to the Termination Date. Although the Agent shall
be the issuing bank of the Letter of Credit, each Lender hereby accepts for its
own account and risk an undivided interest equal to its Pro Rata Share in the
Agent’s obligations and rights under each Letter of Credit issued hereunder.
Each Lender unconditionally and irrevocably agrees with the Agent that, if a
draft is paid under any Letter of Credit, such Lender shall promptly pay to the
Agent an amount equal to such Lender’s Pro Rata Share of the amount of such
draft or any part thereof. Upon the issuance of each Letter of Credit hereunder,
there shall be reserved from each Lender’s Commitment an amount equal to such
Lender’s Pro Rata Share of the face amount of the Letter of Credit. Such
reserved amounts shall remain in place and shall be unavailable for borrowing
under Section 2.1 until the date that the Letter of Credit expires, is fully
drawn or is terminated.

                 2.9.2       Letter of Credit Request. The Borrower shall give
to the Agent a written notice in the form of Exhibit F hereto of each Letter of
Credit requested hereunder (a “Letter of Credit Request”) no less than six (6)
Business Days prior to the proposed Issuance Date of the requested Letter of
Credit, provided that Agent may, in its sole discretion, reduce said 6 Business
Day period to not less than 3 Business Days. Each Letter of Credit Request shall
specify (i) the name and address of the beneficiary of the requested Letter of
Credit, (ii) the face amount of the requested Letter of Credit, (iii) the
proposed Issuance Date and expiration date of the requested Letter of Credit,
(iv) the proposed form of the requested Letter of Credit, and (v) the permitted
purpose for which the Letter of Credit will be used. The Agent may also require
that the Borrower complete its standard letter of credit application form and
submit the same together with the Letter of Credit Request. The Agent shall
provide a copy of the Letter of Credit Request to the Lenders at least two (2)
Business Days before the Issuance Date of the Letter of Credit. If the issuance
of the requested Letter of Credit will not cause the outstanding principal of
the Loans to exceed the Maximum Loan Amount and the Agent determines, in its
discretion, that it is willing to issue the requested Letter of Credit, and that
it is satisfied with the proposed form thereof, the Letter of Credit shall be
issued by the Agent and each of the Lenders shall then be obligated to the Agent
with respect to its Pro Rata Share of the Letter of Credit as provided above in
Section 2.9.1.

                 2.9.3       Letter of Credit Fees. On or before the Issuance
Date of any requested Letters of Credit, the Borrower shall pay to the Agent for
its own account an issuance fee equal to fifteen basis points (.15%) of the face
amount of the Letter of Credit. On or before the date of any renewal or
extension of a Letter of Credit, the Borrower shall pay to the Agent for its own
account a renewal fee equal to seven and one half basis points (.075%) of the
face amount of the Letter of Credit. The Borrower shall pay to the Agent for the
account of the Lenders a Letter of Credit fee equal to the then prevailing
Applicable LIBOR Rate Margin per annum of the face amount of the Letter of
Credit, which Letter of Credit fee shall be due and payable on the Issuance Date
of the Letter of Credit and on the date of each renewal or extension thereof,
and shall be prorated for any partial year based on a 360-day year and paid for
the actual number of days elapsed. Promptly after its receipt thereof the Agent
shall distribute such Letter of Credit fee to the Lenders in accordance with
their respective Pro Rata Shares. Such fees shall be nonrefundable and shall not
be further prorated in the event that the Letter of Credit terminates prior to
its scheduled expiration date. The Borrower also agrees to reimburse the Agent
for all reasonable fees, costs, expenses and disbursements of the Agent in
issuing, effecting payment under, amending or otherwise administering any Letter
of Credit.

                 2.9.4       Drawing. Promptly after each Drawing Date the Agent
shall notify the Lenders and the Borrower of the amount of the draft paid by the
Agent on such Drawing Date. The payment of a draft under a Letter of Credit
shall constitute an advance of a Loan which shall bear interest as a Base Rate
Loan from the Drawing Date. On the Drawing Date each Lender shall pay to the
Agent its Pro Rata Share of the amount of the draft under the Letter of Credit
so paid. If the Agent receives such payment from any Lender on a date after the
Drawing Date, such Lender shall pay to the Agent on demand interest on said
amount at the Federal Funds Rate. Each Lender’s obligation to pay its Pro Rata
Share of each draft under a Letter of Credit shall not be subject to the
satisfaction of any conditions set forth in this Agreement and shall not depend
on whether there may then be an Event of Default or an Unmatured Event of
Default. Within three (3) Business Days after each Drawing Date, the Borrower
shall deliver to the Agent a written explanation of the facts and circumstances
relating to such drawing and a Compliance Certificate and any other information
requested by the Agent for the purpose of allowing the Lenders to determine
whether the drawing or related events have resulted in an Event of Default. The
Agent shall promptly provide copies of such explanation and information to the
Lenders. In the event that there is a legal impediment to treating the payment
of a draft under a Letter of Credit as constituting an advance of a Loan as
provided in this paragraph, upon written demand by the Agent, each other Lender
shall purchase from the Agent a participating interest in the unreimbursed draft
paid pursuant to such Letter of Credit in an amount equal to such other Lender’s
Pro Rata Share of such unreimbursed draft. Each Lender agrees to purchase its
Pro Rata Share of such unreimbursed draft within one (1) Business Day after such
demand therefor is made by the Agent and on such date of purchase, an amount
equal to such Lender’s Pro Rata Share of the such unreimbursed draft to be
purchased by such Lender shall be advanced to the Agent.

                 2.9.5       Borrower's Obligations Regarding Letters of Credit.
The Borrower's obligations under this Section 2.9 shall be absolute and
unconditional under any and all circumstances and irrespective of any set-off,
counterclaim or defense to payment which the Borrower may have or have had
against the Agent, any Lender or any beneficiary of a Letter of Credit. The
Borrower also agrees that the Agent shall not be responsible for, and the
Borrower’s reimbursement obligations hereunder shall not be affected by, among
other things, (i) the validity or genuineness of documents or of any
endorsements thereon, even though such documents shall in fact prove to be
invalid, fraudulent or forged, or (ii) any dispute between or among the Borrower
and any beneficiary of any Letter of Credit or any other party to which such
Letter of Credit may be transferred or (iii) any claims whatsoever of the
Borrower against any beneficiary of such Letter of Credit or any such
transferee. The Agent shall not be liable for any error, omission, interruption
or delay in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors,
omissions, interruptions or delays caused by the Agent’s gross negligence or
willful misconduct. The Borrower agrees that any action taken or omitted by the
Agent under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Customs and
Practices for Documentary Credits as the same may be amended from time to time,
shall be binding on the Borrower and shall not result in any liability of the
Agent to the Borrower.

           2.10      Extension of Maturity Date. Borrower shall have the right
to extend the Maturity Date for one (1) additional period of twelve (12)
consecutive months (the “Extension Period”), provided that Borrower strictly
complies with all of the following conditions precedent for such Extension
Period:

           (a) Borrower shall have provided a written notice of its intent to so
extend (an "Extension Notice") to Agent at least forty-five (45) days prior to
the initial Maturity Date;


           (b) There shall be no existing Event of Default on the date the
Extension Notice is delivered or on the initial Maturity Date; and


           (c) Borrower shall have paid, prior to the commencement of the
Extension Period, to Agent, for the account of each Lender, an extension fee
equal to one-quarter of one percent (0.25%) of the amount of the Facility.


           2.11      Reallocation of Loans on Closing Date. On the Effective
Date the outstanding principal balance of the Loans under the 1998 Facility
shall be reallocated among the Lenders such that after the Closing Date the
outstanding principal amount of Loans owed to each Lender shall be equal to such
Lender’s Pro Rata Share of the outstanding amount of all Loans. Not later than
11:00 a.m. (Boston time) on the Closing Date each of Wachovia Bank and
Bayerische Landesbank will make available to the Agent in immediately available
funds, the amount required to effect such reallocation and such amount will be
distributed to the other Lenders in order to achieve such reallocation. On the
Closing Date, interest and unused commitment fees accrued under the 1998 Credit
Agreement through the Closing Date will be paid by Borrower and distributed by
the Agent to the Lenders based on the Pro Rata Shares applicable under the 1998
Credit Agreement prior to the Closing Date.

ARTICLE III

UNENCUMBERED PROPERTIES AND PORTFOLIO PROPERTIES

           3.1.      Listing of Unencumbered Properties. The Borrower represents
and warrants that each of the Properties listed on Schedule 1 will on the
Closing Date satisfy all of the conditions set forth in the definition of
Unencumbered Property. From time to time during the term of this Agreement
additional Properties may become Unencumbered Properties and certain Properties
which previously satisfied the conditions set forth in the definition of
Unencumbered Property may cease to be Unencumbered Properties by virtue of
property dispositions, creation of Liens or other reasons. There shall be
attached to each Compliance Certificate delivered pursuant hereto an updated
listing of the Unencumbered Properties relied upon by the Borrower in computing
the Value of All Unencumbered Properties and the Unencumbered Net Operating
Income stated in such Compliance Certificate.

           3.2.      Waivers by Requisite Lenders. If any Property fails to
satisfy any of the requirements contained in the definition of Unencumbered
Property then the applicable Property may nevertheless be deemed to be
Unencumbered Property hereunder if the Requisite Lenders grant the necessary
waivers and vote to accept such Property as an Unencumbered Property.

           3.3.      Rejection of Unencumbered Properties. If at any time the
Agent determines that any Property listed as an Unencumbered Property by the
Borrower does not satisfy all of the requirements of the definition of
Unencumbered Property (to the extent not waived by the Requisite Lenders
pursuant to Section 3.2) it may reject an Unencumbered Property by notice to the
Borrower and if the Agent so requests the Borrower shall revise the applicable
Compliance Certificate to reflect the resulting change in the Value of All
Unencumbered Properties and the Unencumbered Net Operating Income.

           3.4       Updated Lists of Unencumbered Properties and Portfolio
Properties. Schedule 1 contains a list of the Unencumbered Properties and
Schedule 1.1 sets forth a list of the Portfolio Properties (other than the
Unencumbered Properties) each as of the date hereof. Schedule 1.1 includes a
statement of the reason that each Property listed thereon does not qualify as an
Unencumbered Property. Promptly upon the acquisition or disposition of any of
the Portfolio Properties and promptly upon the creation of any Lien or other
event which causes any of the Portfolio Properties which previously qualified as
an Unencumbered Property to no longer satisfy the definition of Unencumbered
Property, Borrower shall deliver to Agent an updated Schedule 1 and/or Schedule
1.1 and any other information as may be reasonably requested by Agent relating
to such change in the list of Unencumbered Properties and/or Portfolio
Properties, including a Compliance Certificate.

ARTICLE IV

CONDITIONS TO LOANS

           4.1      Conditions to effectiveness of amendment and restatement.
This Amended and Restated Credit Agreement shall become effective upon
satisfaction or waiver of each of the following conditions precedent (provided
that the Agent may, in its sole discretion, extend the time for delivery of
evidence of qualification and good standing pursuant to paragraphs (f) and (h)
of Section 4.1.1 and paragraph (e) of Section 4.1.2 with respect to states other
than the state of organization of the applicable entity), and until such
conditions are satisfied or waived, the 1998 Credit Agreement shall continue in
effect:

                4.1.1      Borrower Documents. Borrower shall have executed
and/or delivered to Agent each of the following, in form and substance
acceptable to Agent:

(a) this Agreement;


(b) the Loan Notes;


(c) the Subsidiary Guaranty;


(d) Certified copy of Borrower's Limited Partnership Agreement, as amended;


(e) Certified copy of Borrower's Certificate of Limited Partnership from the
Delaware Secretary of State;


(f) Evidence of qualification and good standing of Borrower in Delaware and in
each state where Borrower owns or manages any Unencumbered Property;


(g) Certified copies of the organizational documents of each Guarantor
Subsidiary;


(h) Evidence of qualification and good standing of each Guarantor Subsidiary in
the state of its organization and in each state where it owns any Unencumbered
Property.


                4.1.2      REIT Documents. The REIT shall have executed and/or
delivered to Agent each of the following, in form and substance acceptable to
Agent:

(a) The Guaranty;


(b) Articles of Incorporation, as amended, of the REIT, as certified by the
Secretary of State of Maryland;


(c) By-laws of the REIT as certified by the Secretary of the REIT;


(d) Good Standing Certificate for the REIT from the Secretary of State of
Maryland;


(e) Evidence of qualification and good standing of the REIT in each state where
Borrower owns or manages any Unencumbered Property;


(f) Certificate of Secretary regarding corporate resolutions of the REIT, and
the incumbency of its officers as certified by the Secretary of the REIT.


                 4.1.3       Compliance Certificate. Borrower shall have
delivered to Agent a Compliance Certificate demonstrating compliance with the
financial covenants in Article IX on the Closing Date.

                4.1.4      Material Adverse Changes. No change, as determined by
Agent shall have occurred, during the period commencing December 31, 2001, and
ending on the Closing Date, which has a Material Adverse Effect on Borrower or
the REIT.

                4.1.5       Litigation Proceedings. There shall not have been
instituted or threatened, during the period commencing December 31, 2001, and
ending on the Closing Date, any litigation or proceeding in any court or
Governmental Authority affecting or threatening to affect Borrower or the REIT
which has a Material Adverse Effect, as reasonably determined by Agent.

                 4.1.6      No Event of Default; Satisfaction of Financial
Covenants. On the Closing Date, no Event of Default or Unmatured Event of
Default shall exist and all of the financial covenants contained in Article IX
shall be satisfied.

                 4.1.7      Payments on Closing Date. Agent shall have received
interest and unused commitment fees accrued under the 1998 Credit Agreement
through the Closing Date, certain fees as provided in Section 2.5, and all
expenses of Agent incurred prior to such Closing Date in connection with this
Agreement (including without limitation all attorneys’ fees and costs), shall
have been paid by Borrower. The Agent shall pay to each Lender its portion of
the facility fees and commitment fees as described in said Section 2.5.

                 4.1.8       Opinion of Counsel. Agent shall have received, on
behalf of Agent and Lenders, favorable opinions of counsel for Borrower and the
REIT dated as of the Closing Date, in form and substance satisfactory to Agent.

                 4.1.9       Representations and Warranties. All representations
and warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects.

           4.2      Conditions Precedent to All Loans and Letters of Credit. The
obligation of each Lender to make any Loan requested to be made by it and the
obligation of the Agent to issue any Letter of Credit requested by Borrower, on
any date, is subject to satisfaction of the following conditions precedent as of
such date:

                4.2.1       Documents. With respect to a request for a Loan,
Agent shall have received, on or before the Funding Date and in accordance with
the provisions of Section 2.1.2, an original and duly executed Notice of
Borrowing. With respect to a request for a Letter of Credit, Agent shall have
received, on or before the Issuance Date and in accordance with the provisions
of Section 2.9.2 an original and duly executed Letter of Credit Request.

                4.2.2       Additional Matters. As of the Funding Date for any
Loan and after giving effect to the Loans being requested and as of the Issuance
Date of any Letter of Credit after giving effect to the issuance of the
requested Letter of Credit:

           (a)      Representations and Warranties. All of the representations
and warranties contained in this Agreement and in any other Loan Document (other
than representations and warranties which expressly speak only as of a different
date and other than for changes permitted or contemplated by this Agreement)
shall be true and correct in all material respects on and as of such Funding
Date or such Issuance Date, as though made on and as of such date;


           (b)      No Default. No Event of Default or Unmatured Event of
Default shall have occurred and be continuing or would result from the making of
the requested Loan or the issuance of the requested Letter of Credit, and all of
the financial covenants contained in Article IX shall be satisfied; and


           (c)      No Material Adverse Change. Since the Closing Date, no
change shall have occurred which shall have a Material Adverse Effect on
Borrower or REIT, as determined by Agent, other than any such change the
occurrence of which has been waived by Requisite Lenders in connection with any
prior Borrowing.


Each submission by Borrower to Agent of a Notice of Borrowing with respect to a
Loan and the acceptance by Borrower of the proceeds of each such Loan made
hereunder and each submission by Borrower to Agent of a Letter of Credit Request
shall constitute a representation and warranty by Borrower as of the Funding
Date in respect of such Loan that all the conditions contained in this Section
4.2.2 have been satisfied.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to make the Loans and issue the Letters of Credit,
Borrower hereby represents and warrants to Lenders as follows:

           5.1      Borrower Organization; Partnership Powers. Borrower (i) is a
limited partnership duly organized, validly existing and in good standing under
the laws of the State of Delaware, (ii) is duly qualified to do business as a
foreign limited partnership and in good standing under the laws of each
jurisdiction in which Borrower owns or leases real property or in which the
nature of its business requires it to be so qualified, except for those
jurisdictions where failure to so qualify and be in good standing would not have
a Material Adverse Effect on Borrower, and (iii) has all requisite partnership
power and authority to own and operate its property and assets and to conduct
its business as presently conducted.

           5.2      Borrower Authority. Borrower has the requisite partnership
power and authority to execute, deliver and perform each of the Loan Documents
to which it is or will be a party. The execution, delivery and performance
thereof, and the consummation of the transactions contemplated thereby, have
been duly approved by the general partner of Borrower, and no other partnership
proceedings or authorizations on the part of Borrower or its general or limited
partners are necessary to consummate such transactions. Each of the Loan
Documents to which Borrower is a party has been duly executed and delivered by
Borrower and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency and
other laws affecting creditors' rights generally.

           5.3      REIT Organization; Corporate Powers. The REIT (i) is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Maryland, (ii) is duly qualified to do business as a foreign
corporation and in good standing under the laws of each jurisdiction in which
Borrower or the REIT owns or leases real property or in which the nature of its
business requires it to be so qualified, except for those jurisdictions where
failure to so qualify and be in good standing would not have a Material Adverse
Effect on the REIT, and (iii) has all requisite corporate power and authority to
own and operate its property and assets, to perform its duties as general
partner of Borrower and to conduct its business as presently conducted.

           5.4       REIT Authority. The REIT has the requisite corporate power
and authority to execute, deliver and perform the Guaranty and, in its capacity
as general partner of the Borrower each of the other Loan Documents. The
execution, delivery and performance thereof, and the consummation of the
transactions contemplated thereby, have been duly approved by the Board of
Directors of the REIT, and no other corporate proceedings on the part of the
REIT are necessary to consummate such transactions. Each of the Loan Documents
to which the REIT is a party has been duly executed and delivered by the REIT
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting creditors' rights generally.

           5.5      Ownership of Borrower, each Subsidiary and Unconsolidated
Affiliate. Schedule 5.5 sets forth the general partners and limited partners (or
other holders of ownership interests) of each Subsidiary or Unconsolidated
Affiliate and their respective ownership percentages and there are no other
partnership (or other ownership) interests outstanding. Schedule 5.5 also
classifies the Unconsolidated Affiliates as Eligible Affiliates, Foreign
Affiliates, Internet Affiliates or other Unconsolidated Affiliates. Promptly
following any material change in the information set forth on Schedule 5.5,
Borrower shall deliver to the Agent a notice describing such change. All of the
partnership (or other ownership) interests in Borrower and each Unconsolidated
Affiliate and all of the stock of each Subsidiary have been issued in compliance
with all applicable Requirements of Law.

           5.6      No Conflict. The execution, delivery and performance by
Borrower of the Loan Documents to which it is or will be a party, and each of
the transactions contemplated thereby, do not and will not (i) conflict with or
violate Borrower's limited partnership agreement or certificate of limited
partnership or other organizational documents or the REIT's articles of
incorporation, by-laws or other organizational documents, as the case may be, or
(ii) conflict with, result in a breach of or constitute (with or without notice
or lapse of time or both) a default under any Requirement of Law, Contractual
Obligation or Court Order of or binding upon Borrower or the REIT, or (iii)
require termination of any Contractual Obligation, or (iv) result in or require
the creation or imposition of any Lien whatsoever upon any of the Portfolio
Properties or assets of Borrower, other than Permitted Liens or Liens created by
the Loan Documents.

           5.7      Consents and Authorizations. Each of Borrower and the REIT
has obtained all consents and authorizations required pursuant to its
Contractual Obligations with any other Person, and shall have obtained all
consents and authorizations of, and effected all notices to and filings with,
any Governmental Authority, as may be necessary to allow Borrower and the REIT
to lawfully execute, deliver and perform the Loan Documents.

           5.8      Governmental Regulation. Neither Borrower, the REIT nor any
Subsidiary or Unconsolidated Affiliate is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, the Investment Company Act of 1940 or any other federal or state
statute or regulation such that its ability to incur indebtedness is limited or
its ability to consummate the transactions contemplated by the Loan Documents is
materially impaired.

           5.9      Prior Financials. The December 31, 2001 Consolidated Balance
Sheet, Statement of operations and Statement of Cash Flows of (i) the REIT
contained in the REIT's Form 10K and (ii) the Borrower contained in the
Borrower's Form 10K (the "December 31, 2001 Financials") delivered to Agent
prior to the date hereof were prepared in accordance with GAAP and fairly
present the assets, liabilities and financial condition of the REIT on a
consolidated basis, at such date and the results of its operations and its cash
flows, on a consolidated basis, for the period then ended.

           5.10      Projections and Forecasts. Each of the projections and
forecasts delivered to Agent since January 1, 2001 (1) has been prepared by
Borrower in light of the past business and performance of Borrower on a
consolidated basis and (2) represent as of the date thereof, the reasonable good
faith estimates of Borrower's financial personnel.

           5.11      Prior Operating Statements. Each of the consolidating
operating statements pertaining to the Portfolio Properties delivered to Agent
since January 1, 2001 was prepared in accordance with GAAP in effect on the date
such operating statement of each Portfolio Property was prepared and fairly
presents the results of operations of such Portfolio Property for the period
then ended.

           5.12      Rent Rolls. The Rent Rolls for the Portfolio Properties as
of December 31, 2001 previously delivered to the Agent pursuant to the 1998
Facility (i) have been prepared in accordance with the books and records of the
Portfolio Properties, and (ii) fairly present the leasing status of the
Portfolio Properties as of the date thereof. Since the date of said Rent Rolls
there has been no substantial adverse change to the leasing status of the
Portfolio Properties.

           5.13      Litigation; Adverse Effects.

             (a)      There is no action, suit, Proceeding, governmental
investigation or arbitration, at law or in equity, or before or by any
Governmental Authority, pending or, to the best of Borrower’s knowledge,
threatened against Borrower, the REIT or any Portfolio Property, which, if
adversely determined, would (i) result in a Material Adverse Effect on Borrower
or the REIT, (ii) materially and adversely affect the ability of any party to
any of the Loan Documents to perform its obligations thereunder, or
(iii) materially and adversely affect the ability of Borrower to perform its
obligations contemplated in the Loan Documents.


             (b)      Neither Borrower nor the REIT is (i) in violation of any
applicable law, which violation has a Material Adverse Effect on Borrower or the
REIT, or (ii) in default with respect to any Court Order.


           5.14      No Material Adverse Change. Since December 31, 2001, there
has occurred no event which has a Material Adverse Effect on Borrower or the
REIT, and no material adverse change in Borrower's ability to perform its
obligations under the Loan Documents to which it is a party or the transactions
contemplated thereby.

           5.15      Payment of Taxes. All material tax returns and reports to
be filed by Borrower and the REIT have been timely filed, and all taxes,
assessments, fees and other governmental charges shown on such returns or
otherwise payable by Borrower have been paid when due and payable (other than
real property taxes, which may be paid prior to delinquency so long as no
penalty or interest shall attach thereto), except such taxes, if any, as are
reserved against in accordance with GAAP and are being contested in good faith
by appropriate proceedings or such taxes, the failure to make payment of which
when due and payable will not have, in the aggregate, a Material Adverse Effect
on Borrower or the REIT. Borrower has no knowledge of any proposed tax
assessment against Borrower or the REIT that will have a Material Adverse Effect
on Borrower or the REIT.

           5.16      Material Adverse Agreements. Neither the Borrower nor the
REIT is a party to or subject to any Contractual Obligation or other restriction
contained in the Borrower's limited partnership agreement or certificate of
limited partnership, the REIT's Articles of Incorporation or bylaws or similar
governing documents which has a Material Adverse Effect on Borrower or the
ability of Borrower to perform its obligations under the Loan Documents.

           5.17      Performance. Neither Borrower nor the REIT is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Contractual Obligation applicable to it, and no
condition exists which, with the giving of notice or the lapse of time or both,
would constitute a default under such Contractual Obligation in each case,
except where the consequences, direct or indirect, of such default or defaults,
if any, will not have a Material Adverse Effect on Borrower or the REIT.

           5.18      Federal Reserve Regulations. No part of the proceeds of the
Loan hereunder will be used to purchase or carry any "margin security" as
defined in Regulation T or for the purpose of reducing or retiring any
indebtedness which was originally incurred to purchase or carry any margin
security or for any other purpose which might constitute this transaction a
"purpose credit" within the meaning of said Regulation T. Neither Borrower nor
the REIT is engaged primarily in the business of extending credit for the
purpose of purchasing or carrying any "margin stock" as defined in Regulation U.
No part of the proceeds of the Loan hereunder will be used for any purpose that
violates, or which is inconsistent with, the provisions of Regulation X or any
other regulation of the Federal Reserve Board.

           5.19      Unsecured Term Notes. The Unsecured Term Notes were issued
in compliance with all applicable Requirements of Law and there is no existing
"Event of Default" as defined in the Unsecured Term Note Indenture.

           5.20      Requirements of Law. Borrower and the REIT are in
compliance with all Requirements of Law (including without limitation the
Securities Act and the Securities Exchange Act, and the applicable rules and
regulations thereunder, state securities law and "Blue Sky" laws) applicable to
it and its respective businesses, in each case, where the failure to so comply
will have a Material Adverse Effect on any such Person. The REIT has made all
filings with and obtained all consents of the Commission required under the
Securities Act and the Securities Exchange Act in connection with the execution,
delivery and performance by the REIT of the Loan Documents, except that this
Credit Agreement will be filed with the Commission after the closing date.

           5.21      Patents, Trademarks, Permits, Etc. Borrower and the REIT
own, are licensed or otherwise have the lawful right to use, or have all permits
and other governmental approvals, patents, trademarks, trade names, copyrights,
technology, know-how and processes used in or necessary for the conduct of each
such Person's business as currently conducted, the absence of which would have a
Material Adverse Effect upon such Person. The use of such permits and other
governmental approvals, patents, trademarks, trade names, copyrights,
technology, know-how and processes by each such Person does not infringe on the
rights of any Person, subject to such claims and infringements as do not, in the
aggregate, give rise to any liability on the part of any such Person which would
have a Material Adverse Effect on any such Person.

           5.22      Environmental Matters. Except as set forth on Schedule
5.22, to the best of Borrower's knowledge, (i) the operations of Borrower and
its Subsidiaries and Unconsolidated Affiliates comply in all material respects
with all applicable local, state and federal environmental, health and safety
Requirements of Law ("Environmental Laws"); (ii) none of the Portfolio
Properties are subject to any Remedial Action or other Liabilities and Costs
arising from the Release or threatened Release of a Contaminant into the
environment in violation of any Environmental Laws; (iii) neither Borrower, the
REIT nor any Unconsolidated Affiliate or Subsidiary has filed any notice under
applicable Environmental Laws reporting a Release of a Contaminant into the
environment in violation of any Environmental Laws, except as the same may have
been heretofore remedied; (iv) there is not now on or in any of the Portfolio
Properties (except in compliance in all material respects with all applicable
Environmental Laws): (A) any underground storage tanks, (B) any
asbestos-containing material, or (C) any polychlorinated biphenyls (PCB's) used
in hydraulic oils, electrical transformers or other equipment owned by such
Person; and (v) neither Borrower, the REIT nor any Unconsolidated Affiliate or
Subsidiary has received any notice or claim to the effect that it is or may be
liable to any Person as a result of the Release or threatened Release of a
Contaminant into the environment.

           5.23      Unencumbered Properties. Each of the Properties listed on
Schedule 1 (i) qualifies as an Unencumbered Property and (ii) is free of any
material defects in the roof, foundation, structural elements and masonry walls
of the buildings thereon or their hvac, electrical, sprinkler or plumbing
systems.

           5.24      Solvency. Borrower is and will be Solvent after giving
effect to the disbursements of the Loans and the payment and accrual of all fees
then payable.

           5.25       Title to Assets; No Liens. Borrower has good, indefeasible
and merchantable title to all Properties owned or leased by it, and each of the
Unencumbered Properties is free and clear of all Liens, except Permitted Liens.

           5.26      Use of Proceeds. Borrower's use of the proceeds of the
Loans are, and will continue to be, legal and proper uses (and to the extent
necessary, duly authorized by Borrower's partners) and such uses are consistent
with all applicable laws and statutes and Section 7.9.

           5.27      REIT Capitalization. All of the capital stock of the REIT
has been issued in compliance with all applicable Requirements of Law.

           5.28      ERISA. Neither the REIT nor any ERISA Affiliate thereof
(including, for all purposes under this Section 5.28, Borrower) has in the past
five (5) years maintained or contributed to or currently maintains or
contributes to any Benefit Plan. No Unconsolidated Affiliate has or is likely to
incur any liability with respect to any Benefit Plan maintained or contributed
to by such Unconsolidated Affiliate or its ERISA Affiliates, which would have a
Material Adverse Effect on Borrower. Neither the REIT nor any ERISA Affiliate
thereof has during the past five (5) years maintained or contributed to or
currently maintains or contributes to any employee welfare benefit plan within
the meaning of Section 3(1) of ERISA which provides benefits to retirees.
Neither the REIT nor any ERISA Affiliate thereof is now contributing nor has it
ever contributed to or been obligated to contribute to any Multiemployer Plan,
no employees or former employees of the REIT, or such ERISA Affiliate have been
covered by any Multiemployer Plan in respect of their employment by the REIT,
and no ERISA Affiliate of the REIT has or is likely to incur any withdrawal
liability with respect to any Multiemployer Plan which would have a Material
Adverse Effect on the REIT.

           5.29      Status as a REIT. The REIT (i) is a real estate investment
trust as defined in Section 856 of the Internal Revenue Code (or any successor
provision thereto), (ii) has not revoked its election to be a real estate
investment trust, (iii) has not engaged in any "prohibited transactions" as
defined in Section 856(b)(6)(iii) of the Internal Revenue Code (or any successor
provision thereto), and (iv) for its current "tax year" (as defined in the
Internal Revenue Code) is and for all prior tax years subsequent to its election
to be a real estate investment trust has been entitled to a dividends paid
deduction which meets the requirements of Section 857 of the Internal Revenue
Code.

           5.30      Ownership. The REIT does not own or have any interest in
any other Person, other than its general partnership interests in Borrower and
in the ATC Partnership and its interest as a Member of Chelsea GCA Realty LLC
and S/C Orlando Development LLC.

           5.31      NYSE Listing. The common stock of the REIT is and will
continue to be listed for trading on either the New York Stock Exchange or the
American Stock Exchange.

           5.32      Current Construction Projects. Schedule 5.32 sets forth a
description of all of the Current Construction Projects and all of the
Construction Projects presently planned for 2002 including with respect to each
project: its location, gross leasable area, total budgeted cost, construction
commencement date and expected Rent Stabilization Date which information shall
be deemed to be updated to reflect information set forth in Compliance
Certificates delivered to Agent.

ARTICLE VI

REPORTING COVENANTS

           Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations, the expiration of the
Commitments and termination of this Agreement:

           6.1      Financial Statements and Other Financial and Operating
Information. Borrower shall maintain or cause to be maintained a system of
accounting established and administered in accordance with sound business
practices and consistent with past practice to permit preparation of quarterly
and annual financial statements in conformity with GAAP, and each of the
financial statements described below shall be prepared on a consolidated basis
for the REIT and for the Borrower from such system and records. Borrower shall
deliver or cause to be delivered to Agent (with copies sufficient for each
Lender):

                 6.1.1       Rent Rolls. As soon as practicable following the
request from any Lender, rent rolls (on Borrower’s detailed form of rent roll)
for each Portfolio Property (to the extent so requested) dated as of the last
day of the most recently completed Fiscal Quarter, in form and substance
satisfactory to Agent, certified by the REIT’s chief executive officer,
president, chief financial officer, or treasurer. Copies of the rent rolls will
be provided only to those Lenders which expressly request copies thereof.

                 6.1.2       Quarterly Financial Statements Certified by
Officer. As soon as practicable, and in any event within fifty (50) days after
the end of each of the first three Fiscal Quarters, consolidated balance sheets,
statements of operations and statements of cash flow for the REIT and the
Borrower, which may be in the form provided to the Commission on the REIT’s Form
10Q and the Borrower’s Form 10Q (unless the Borrower is not required to file a
Form 10Q), and certified by the REIT’s chief executive officer, president, chief
financial officer, or treasurer.

                 6.1.3       Annual Financial Statements. Within ninety (90)
days after the close of each Fiscal Year, annual Financial Statements of the
REIT and of the Borrower, on a consolidated basis (in the form provided to the
Commission on the REIT’s Form 10K and the Borrower’s Form 10K), audited and
certified without qualification by the Accountants provided, however, that at
such time as the Borrower is no longer required to file a Form 10K with the
Commission, Borrower may deliver only the REIT’s audited Financial Statement
accompanied by a letter from the Accountants stating that with the exception of
the minority interest line there is no material difference between the Financial
Statements of Borrower and such audited Financial Statements of the REIT. To the
extent Agent desires additional details or supporting information with respect
to Unconsolidated Affiliates or individual Portfolio Properties not contained in
the REIT’s or Borrower’s Form 10K, Borrower shall provide Agent with such
details or supporting information as Agent requests which is reasonably
available to Borrower.

                 6.1.4       Officer's Certificate. (i) Together with each
delivery of any Financial Statement pursuant to Sections 6.1.2 and 6.1.3, (A) an
Officer’s Certificate of the REIT stating that each of the Financial Statements
delivered to Agent therewith (i) has been prepared in accordance with the books
and records of the REIT and Borrower on a consolidated basis, and (ii) fairly
presents the financial condition of the REIT and Borrower on a consolidated
basis, at the dates thereof (and, if applicable, subject to normal year-end
adjustments) and the results of its operations and cash flows, on a consolidated
basis, for the period then ended; (B) an Officer’s Certificate of the REIT,
stating that the executive officer who is the signatory thereto (which officer
shall be the chief executive officer, the chief operating officer, the chief
financial officer, any senior vice president or the treasurer of the REIT) has
reviewed, or caused under his supervision to be reviewed, the terms of this
Agreement and the other principal Loan Documents, and has made, or caused to be
made under his supervision, a review in reasonable detail of the transactions
and condition of Borrower and the REIT, during the accounting period covered by
such Financial Statements, and that such review has not disclosed the existence
during or at the end of such accounting period, and that the signers do not have
knowledge of the existence as of the date of the Officer’s Certificate, of any
condition or event which constitutes an Event of Default or Unmatured Event of
Default, or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action has been taken, is being
taken and is proposed to be taken with respect thereto; and (C) a Compliance
Certificate demonstrating in reasonable detail (which detail shall include
actual calculation and supporting information) compliance during and at the end
of such accounting periods with the financial covenants contained in Article IX.

                 6.1.5       Borrowing Projections. At least ten (10) days prior
to the end of each Fiscal Year, projections of Borrower, on a consolidated
basis, detailing expected borrowing and repayment of the Loans for the following
Fiscal Year together with an Officer’s Certificate of the REIT stating that such
projections (1) have been prepared by Borrower in light of the past business and
performance of Borrower on a consolidated basis and (2) represent, as of the
date thereof, the reasonable good faith estimates of Borrower’s financial
personnel. Borrower shall also provide such additional supporting details as
Agent may reasonably request.

                 6.1.6       Compliance with Unencumbered Property Requirements.
Promptly upon becoming aware of any condition or event which causes any of the
Properties listed as Unencumbered Properties on the most recent Compliance
Certificate to no longer comply with the requirements set forth in the
definition of Unencumbered Properties, an Officer’s Certificate specifying the
relevant information and a revised Compliance Certificate.

                 6.1.7       Knowledge of Event of Default. Promptly upon
Borrower obtaining knowledge (i) of any condition or event which constitutes an
Event of Default or Unmatured Event of Default, or becoming aware that any
Lender has given notice or taken any other action with respect to a claimed
Event of Default or Unmatured Event of Default or (ii) of any condition or event
which has a Material Adverse Effect on Borrower or the REIT, an Officer’s
Certificate specifying the nature and period of existence of any such condition
or event, or specifying the notice given or action taken by such Lender and the
nature of such claimed Event of Default, Unmatured Event of Default, event or
condition, and what action Borrower and/or the REIT has taken, is taking and
proposes to take with respect thereto.

                 6.1.8       Litigation, Arbitration or Government
Investigation. Promptly upon Borrower or the REIT obtaining knowledge of (i) the
institution of, or threat of, any material action, suit, proceeding,
governmental investigation or arbitration against or affecting Borrower or the
REIT not previously disclosed in writing by Borrower to Agent pursuant to this
Section 6.1.8, or (ii) any material development in any action, suit, proceeding,
governmental investigation or arbitration already disclosed, which, in either
case, has a Material Adverse Effect on Borrower or the REIT, a notice thereof to
Agent and such other information as may be reasonably available to it to enable
Agent, Lenders and their counsel to evaluate such matters.

                 6.1.9       Establishment of Benefit Plan and Increase in
Contributions to the Benefit Plan. Not less than ten (10) days prior to the
effective date thereof, a notice to Agent of the establishment of a Benefit Plan
(or the incurrence of any obligation to contribute to a Multiemployer Plan) by
Borrower, the REIT or any ERISA Affiliate. Within thirty (30) days after the
first to occur of an amendment of any then existing Benefit Plan of Borrower,
the REIT or any ERISA Affiliate which will result in an increase in the benefits
under such Benefit Plan or a notification of any such increase, or the
establishment of any new Benefit Plan by Borrower, the REIT or any ERISA
Affiliate or the commencement of contributions to any Benefit Plan to which
Borrower, the REIT or any ERISA Affiliate was not previously contributing, a
copy of said amendment, notification or Benefit Plan. For so long as any such
Benefit Plan exists, prompt notice of any Termination Event, prohibited
transaction, funding waiver request, unfavorable determination letter or
withdrawal liability under a Multiemployer Plan.

                 6.1.10       Failure of the REIT to Qualify as Real Estate
Investment Trust. Promptly upon, and in any event within forty-eight (48) hours
after Borrower first has actual knowledge of (i) the REIT failing to continue to
qualify as a real estate investment trust as defined in Section 856 of the
Internal Revenue Code (or any successor provision thereof), (ii) any act by the
REIT causing its election to be taxed as a real estate investment trust to be
terminated, (iii) any act causing the REIT to be subject to the taxes imposed by
Section 857(b)(6) of the Internal Revenue Code (or any successor provision
thereto), or (iv) the REIT failing to be entitled to a dividends paid deduction
which meets the requirements of Section 857 of the Internal Revenue Code, a
notice of any such occurrence or circumstance.

                 6.1.11       Asset Acquisitions and Dispositions, Indebtedness,
Etc. Without limiting Article VIII or any other restriction in the Loan
Documents, and in all events not later than the same Business Day on which there
is public disclosure of any material Investments (other than in Cash
Equivalents), acquisitions, dispositions, disposals, divestitures or similar
transactions involving Property, the creation of Liens on any of the Portfolio
Properties, other than Non-Retail Properties, the execution of any long term
leases of real estate in which the Borrower or its Subsidiary is the lessee, the
raising of additional equity or the incurring or repayment of material
Indebtedness, by or with Borrower, any Unconsolidated Affiliate or Subsidiary or
the REIT, telephonic or facsimile notice thereof to Lori Y. Litow or such other
person(s) as Agent may designate from time to time, and, if requested by Agent,
promptly upon consummation of such transaction, a Compliance Certificate
demonstrating in reasonable detail (which detail shall include actual
calculations) compliance, after giving effect to such proposed transaction(s),
with the covenants contained in Article IX.

                 6.1.12       Other Information. Such other information,
reports, contracts, schedules, lists, documents, agreements and instruments in
the possession of the REIT or Borrower with respect to (i) the Portfolio
Properties, (ii) any material change in the REIT’s investment, finance or
operating policies, or (iii) Borrower’s or the REIT’s business, condition
(financial or otherwise), operations, performance, properties or prospects as
Agent may from time to time reasonably request, including, without limitation,
annual information with respect to cash flow projections, budgets, operating
statements (current year and immediately preceding year), rent rolls, lease
expiration reports, leasing status reports, tenant sales reports (to the extent
available), note payable summaries, equity funding requirements, contingent
liability summaries, line of credit summaries, tenant improvement allowance
summaries, note receivable summaries, schedules of outstanding letters of
credit, summaries of cash and Cash Equivalents, projections of management and
leasing fees and overhead budgets. Provided that Agent gives Borrower reasonable
prior notice and an opportunity to participate, Borrower hereby authorizes Agent
to communicate with the Accountants and authorizes the Accountants to disclose
to Agent any and all financial statements and other information of any kind,
including copies of any management letter or the substance of any oral
information, that such accountants may have with respect to Borrower’s or the
REIT’s condition (financial or otherwise), operations, properties, performance
and prospects. At Agent’s request, Borrower shall deliver a letter addressed to
the Accountants instructing them to disclose such information in compliance with
this Section 6.1.12.

                 6.1.13       Press Releases; SEC Filings and Financial
Statements. Telephonic or telecopy notice to Agent concurrent with or prior to
issuance of any material press release concerning the REIT or Borrower and, as
soon as practicable after filing with the Commission, all reports and notices,
proxy statements, registration statements and prospectuses of the REIT. All
materials sent or made available generally by the REIT to the holders of its
publicly-held Securities or to a trustee under any indenture or filed with the
Commission, including all periodic reports required to be filed with the
commission, will be delivered to Agent and Lenders as soon as available.

                 6.1.14       Accountant Reports. Copies of all reports prepared
by the Accountants and submitted to Borrower or the REIT in connection with each
annual, interim or special audit or review of the financial statements or
practices of Borrower or the REIT, including the comment letter submitted by the
Accountants in connection with their annual audit.

                 6.1.15       Termination or Modification of Earthquake
Coverage. Promptly upon, and in any event within thirty (30) days after Borrower
first has knowledge of the termination or modification (with respect to the
amount of either the coverage provided or the applicable deductible) of the
coverage provided by the blanket property insurance rider regarding earthquake
insurance for Portfolio Properties located in “Zone 1" maintained by Borrower as
of the date of this Agreement, a notice of such termination or modification.

           6.2      Environmental Notices. Borrower shall notify Agent, in
writing, as soon as practicable, and in any event within ten (10) days after
Borrower's or the REIT's learning thereof, of any: (i) written notice or claim
to the effect that Borrower or the REIT is or may be liable to any Person as a
result of any material Release or threatened Release of any Contaminant into the
environment; (ii) written notice that Borrower or the REIT is subject to
investigation by any Governmental Authority evaluating whether any Remedial
Action is needed to respond to the Release or threatened Release of any
Contaminant into the environment; (iii) written notice that any Portfolio
Property is subject to an Environmental Lien; (iv) written notice that Borrower,
any Subsidiary or Unconsolidated Affiliate or the REIT has received a notice of
violation of any Environmental Laws by Borrower, any Subsidiary or
Unconsolidated Affiliate or the REIT; (v) commencement or written threat of any
judicial or administrative proceeding alleging a violation of any Environmental
Laws; (vi) written notice from a Governmental Authority of any changes to any
existing Environmental Laws that will have a Material Adverse Effect on the
operations of Borrower or the REIT; or (vii) any proposed acquisition of stock,
assets, real estate or leasing of property, or any other action by Borrower
that, to the best of Borrower's knowledge, could subject Borrower, any
Subsidiary or Unconsolidated Affiliate or the REIT to environmental, health or
safety Liabilities and Costs that will have a Material Adverse Effect on
Borrower or the REIT.

           6.3      Confidentiality. Confidential Information obtained by Agent
or Lenders pursuant to this Agreement or in connection with the Facility shall
not be disseminated by Agent or Lenders and shall not be disclosed to third
parties except to regulators, taxing authorities and other governmental agencies
having jurisdiction over Agent or such Lender or otherwise in response to
Requirements of Law, to their respective auditors and legal counsel and in
connection with regulatory, administrative and judicial proceedings as necessary
or relevant including enforcement proceedings relating to the Loan Documents,
and to any prospective assignee of or participant in a Lender's interest under
this Agreement or any prospective purchaser of the assets or a controlling
interest in any Lender, provided that such prospective assignee, participant or
purchaser first agrees to be bound by the provisions of this Section 6.3. For
purposes hereof, "Confidential Information" shall mean all nonpublic information
obtained by Agent or Lenders, unless and until such information becomes publicly
known, other than as a result of unauthorized disclosure by Agent or Lenders of
such information.

ARTICLE VII

AFFIRMATIVE COVENANTS

           Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations, the expiration of the
Commitments and termination of this Agreement:

           7.1      Existence. Each of Borrower and the REIT shall at all times
maintain its existence and preserve and keep in full force and effect its rights
and franchises. Borrower shall remain a Delaware limited partnership with the
REIT as its sole general partner.

           7.2      Qualification, Name. Each of Borrower and the REIT shall
qualify and remain qualified to do business in each jurisdiction in which the
nature of its business requires it to be so qualified except for those
jurisdictions where failure to so qualify would not have a material Adverse
Effect on Borrower. Borrower will transact business solely in its own name or in
the commonly known name of one of the Portfolio Properties.

           7.3      Compliance with Laws, Etc. Each of Borrower and REIT shall
(i) comply with all Requirements of Law, and all restrictive covenants affecting
it or its properties, performance, prospects, assets or operations, and
(ii) obtain as needed all Permits necessary for its operations and maintain such
in good standing, except where the failure to do so will not have a Material
Adverse Effect on Borrower.

           7.4      Payment of Taxes and Claims. Each of Borrower and the REIT
shall pay (i) all taxes, assessments and other governmental charges imposed upon
it or on any of its properties or assets or in respect of any of its franchises,
business, income or property before any penalty or interest accrues thereon, and
(ii) all claims (including, without limitation, claims for labor, services,
materials and supplies) for sums which have become due and payable and which by
law have or may become a Lien other than a judgment lien upon any of Borrower’s
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto, provided, however that the payment of such taxes,
assessments, charges and claims may be deferred so long as the validity or
amount thereof shall currently be contested in good faith by appropriate
proceedings and if Borrower shall have set aside in its books adequate reserves
specifically with respect thereto, but Borrower shall pay such matters prior to
the foreclosure of a Lien which may have attached as security therefor.

           7.5      Maintenance of Properties; Insurance. Borrower shall
maintain in good repair, working order and condition, excepting ordinary wear
and tear, all of the Portfolio Properties and will make or cause to be made all
appropriate repairs, renewals and replacements thereof. Borrower shall maintain
commercially reasonable and appropriate amounts of “all risk” property and
liability insurance, which insurance shall include in any event:

             (a)      with respect to each Property: (i) property and casualty
insurance (including coverage for flood and water damage for any Portfolio
Property located within a 100-year flood plain) in an amount not less than the
replacement costs of the improvements thereon (subject to reasonable deductibles
and, in the case of flood insurance, subject to the maximum coverages available
under the National Flood Insurance Program), and (ii) loss of rental insurance
income in an amount not less than one year’s gross revenues of such Portfolio
Property; and


             (b)      comprehensive general liability insurance in an amount not
less than $20,000,000 per occurrence, including all insurance pursuant to
umbrella and excess liability policies.


At the request of Agent, Borrower shall provide evidence of insurance, including
certificates of insurance and binders.

           7.6      Inspection of Property; Books and Records; Discussions.
Borrower shall permit, and shall cause the REIT and each Subsidiary or
Unconsolidated Affiliate to permit, any authorized representative(s) designated
by any Lender to visit and inspect any of its properties, to inspect financial
and accounting records and leases, and to make copies and take extracts
therefrom, all at such times after reasonable advance notice during normal
business hours and as often as any Lender may reasonably request. In connection
therewith, Borrower shall pay all expenses of the Agent (but not of the other
Lenders) of the types described in Section 12.1 subject to the limitation that
prior to an Event of Default the Borrower shall not be required to reimburse
expenses for inspections of Properties made more frequently than annually.
Borrower will keep proper books of record and account in which entries, in
conformity with GAAP and as otherwise required by this Agreement and applicable
Requirements of Law, shall be made of all dealings and transactions in relation
to its businesses and activities and as otherwise required under Section 6.1.

           7.7      Maintenance of Permits, Etc. Each of Borrower and the REIT
will maintain in full force and effect all Permits, franchises, patents,
trademarks, trade names, copyrights, authorizations or other rights necessary
for the operation of its business, except where the failure to obtain any of the
foregoing would not have a Material Adverse Effect on Borrower; and notify Agent
in writing, promptly after learning thereof, of the suspension, cancellation,
revocation or discontinuance of or of any pending or threatened action or
proceeding seeking to suspend, cancel, revoke or discontinue any material
Permit, patent, trademark, trade name, copyright, governmental approval,
franchise authorization or right.

           7.8      Conduct of Business. Subject to the limits on Permitted
Investments pursuant to Section 9.10, and Investments in cash and Cash
Equivalents, Borrower shall engage only in the business of direct or indirect
ownership, operation, development, redevelopment and management of real estate
and businesses or activities which are substantially similar, related or
incidental thereto.

           7.9      Use of Proceeds. Borrower shall use the proceeds of the
Loans only for predevelopment costs, development costs, acquisitions, working
capital, equity Investments and repayment of Indebtedness, including required
interest and/or principal payments thereon.

           7.10      Securities Law Compliance. Each of the Borrower and the
REIT shall comply in all material respects with all rules and regulations of the
Commission and file all reports required by the Commission relating to the
Borrower’s or the REIT’s publicly-held Securities.

           7.11      Continued Status as a REIT; Prohibited Transactions. The
REIT (i) will continue to be a real estate investment trust as defined in
Section 856 of the Internal Revenue Code (or any successor provision thereto),
(ii) will not revoke its election to be a real estate investment trust,
(iii) will not engage in any “prohibited transactions” as defined in Section
856(b)(6)(iii) of the Internal Revenue Code (or any successor provision
thereto), and (iv) will continue to be entitled to a dividend paid deduction
meeting the requirements of Section 857 of the Internal Revenue Code.

           7.12      NYSE Listed Company. The common stock of the REIT shall at
all times be listed for trading on the New York Stock Exchange.

           7.13      Property Management. All Portfolio Properties (other than
Non-Retail Properties) in which the direct or indirect ownership interest of
Borrower exceeds fifty percent (50%) shall be directly managed by Borrower or an
Affiliate of Borrower.

           7.14       Interest Rate Contracts. At all times when LIBOR for 30
day Interest Periods has, for 30 consecutive days, exceeded eight and
one-quarter percent (8.25%), to the extent that the aggregate amount of variable
interest rate Indebtedness of Borrower (including the Facility and the Fleet
Term Loan) then outstanding exceeds forty percent (40%) of all outstanding
Indebtedness of Borrower, Borrower shall maintain in effect Interest Rate
Contracts which are satisfactory to the Agent. In determining whether such
Interest Rate Contracts are satisfactory, the Agent shall not require that the
terms thereof extend beyond the Termination Date.

ARTICLE VIII

NEGATIVE COVENANTS

           Borrower covenants and agrees that, on and after the date hereof,
until payment in full of all of the Obligations, the expiration of the
Commitments and termination of this Agreement:

           8.1      Restrictions on Fundamental Changes. Neither Borrower nor
the REIT shall, without the prior written consent of the Requisite Lenders:

           (a)      Liquidate, wind-up or dissolve (or suffer any liquidation or
dissolution);


           (b)      Change its Fiscal Year;


           (c)      Enter into any merger or consolidation in which any entity
other than the Borrower or the REIT is the surviving entity or which results in
the management of Borrower or the REIT by persons other than the Executive
Officers, other than as permitted in Section 8.8; or


           (d)      Enter into any merger, consolidation, acquisition, joint
venture or disposition which has the effect of changing Adjusted Asset Value by
more than 35% of the Adjusted Asset Value (as most recently computed prior to
such transaction);


           (e)      Enter into any merger or consolidation which has the effect
of changing Adjusted Asset Value by more than 5% (but not more than 35%) of the
Adjusted Asset Value (as most recently computed prior to such transaction)unless
prior to the completion of such transaction the Borrower shall provide the Agent
with a notice describing the terms of such transaction and a Compliance
Certificate with updated calculations reflecting such transaction and showing
that no financial covenants will be violated as a result thereof.


           8.2      ERISA. Neither the Borrower nor the REIT shall permit any
ERISA Affiliates to do any of the following to the extent that such act or
failure to act would result in the aggregate, after taking into account any
other such acts or failure to act, in a Material Adverse Effect on Borrower or
the REIT:

           (a)      Engage, or knowingly permit an ERISA Affiliate to engage, in
any prohibited transaction described in Section 406 of the ERISA or Section 4975
of the Internal Revenue Code which is not exempt under Section 407 or 408 of
ERISA or Section 4975(d) of the Internal Revenue Code for which a class
exemption is not available or a private exemption has not been previously
obtained from the DOL;


           (b)      Permit to exist any accumulated funding deficiency (as
defined in Section 302 of ERISA and Section 412 of the Internal Revenue Code),
whether or not waived;


           (c)      Fail, or permit an ERISA Affiliate to fail, to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Plan if such failure could result in the imposition of
a Lien or otherwise would have a Material Adverse Effect on Borrower or the
REIT;


           (d)      Terminate, or permit an ERISA Affiliate to terminate, any
Benefit Plan which would result in any liability of Borrower or an ERISA
Affiliate under Title IV of ERISA or the REIT; or


           (e)      Fail, or permit any ERISA Affiliate to fail, to pay any
required installment under section (m) of Section 412 of the Internal Revenue
Code or any other payment required under Section 412 of the Internal Revenue
Code on or before the due date for such installment or other payment, if such
failure could result in the imposition of a Lien or otherwise would have a
Material Adverse Effect on Borrower or the REIT.


          8.3      Amendment of Constituent Documents. Except for any such
amendment that is required (i) under any Requirement of Law imposed by any
Governmental Authority or (ii) in order to maintain compliance with Section
7.11: (1) the Borrower shall not amend its partnership agreement (including,
without limitation, as to the admission of any new partner, directly or
indirectly), and (2) the REIT shall not amend its articles of incorporation or
by-laws; in any such case, except amendments which do not materially affect the
ability of the Borrower or the REIT to perform its obligations under the Loan
Documents or other amendments which have received the prior written consent of
the Agent.

           8.4      Margin Regulations. No portion of the proceeds of any Loans
shall be used in any manner which might cause the extension of credit or the
application of such proceeds to violate Regulation T, U or X or any other
regulation of the Federal Reserve Board or to violate the Securities Exchange
Act or the Securities Act, in each case as in effect on the applicable Funding
Date.

           8.5      With Respect to the REIT:

                 8.5.1      The REIT shall not own any material assets (other
than its interest in the ATC Partnership, Chelsea GCA Realty, LLC and S/C
Orlando Development LLC) or engage in any line of business other than owning
partnership interests in Borrower.

                 8.5.2      The REIT shall not directly or indirectly create,
incur, assume or otherwise become or remain directly or indirectly liable with
respect to, any Indebtedness, except the Obligations and other Borrower Debt.

                8.5.3      The REIT shall not directly or indirectly create,
incur, assume or permit to exist any Lien (other than Permitted Liens) on or
with respect to any of its Property or assets.

                 8.5.4      The REIT will not directly or indirectly convey,
sell, transfer, assign, pledge or otherwise encumber or dispose of any of its
partnership interests in Borrower so as to reduce its interest in Borrower to
less than 60%.

           8.6      Restrictions on Indebtedness. Except with the prior written
consent of Requisite Lenders, the Borrower will not create, incur, assume,
guarantee or become or remain liable, contingently or otherwise, with respect to
any Indebtedness described in any one or more of the following paragraphs:

           (a)      Indebtedness that creates a violation of Sections 9.4, 9.5,
9.6 or 9.7;


           (b)      Indebtedness that, when counted as an Investment pursuant to
clause (iii) of the definition of Investment, creates a violation of Section
9.10;


           (c)      Indebtedness that is prohibited by the terms of the
Unsecured Term Notes; or


           (d)      If the terms of such Indebtedness include financial
covenants, such covenants are determined by the Agent, in its sole discretion,
to be more stringent than the covenants set forth in Article IX.


           8.7      Construction Projects. Borrower shall not commence
construction of any Construction Project if the addition of the budgeted project
costs for such project to the CIP Budget Amount would result in a violation of
Section 9.10.

           8.8       Discontinuity in Management. In the event that during any
period of twelve (12) consecutive months any three of the five Executive
Officers shall cease to be active on a full time, continuous basis in the senior
management of Borrower and the REIT ("Discontinuity in Management"), Borrower
shall have up to one hundred eighty (180) days to obtain the approval of
Requisite Lenders to additional executives, such that the remaining and new
management executives, as a group, have substantial and sufficient knowledge,
experience and capabilities in the management of a publicly-held company engaged
in the operation of a multi-asset real estate business of the type engaged in by
Borrower. In the event Borrower shall fail to obtain approval of Requisite
Lenders as aforesaid within said 180-day period, then Borrower shall, at the
election and upon the demand of Requisite Lenders, pay in full all Obligations
under the Loan Documents not later than sixty (60) days after the end of such
180-day period, whereupon this Agreement and all Commitments hereunder shall be
terminated. Any Lender which abstains or otherwise fails to respond to any
request by Borrower for approval under this Section 8.8 within ten (10) Business
Days shall be counted among the Requisite Lenders approving the proposed
additional executives.

ARTICLE IX

FINANCIAL COVENANTS

           Borrower covenants and agrees that, on and after the date of this
Agreement and until payment in full of all the Obligations, the expiration of
all Commitments, the termination of all Letters of Credit and the termination of
this Agreement:

           9.1.      Value of All Unencumbered Properties. The Borrower will not
at any time permit the Value of All Unencumbered Properties to be less than one
hundred seventy five percent (175%) of the outstanding balance of Unsecured
Indebtedness.

           9.2.      Minimum Debt Service Coverage. The Borrower will not at any
time permit the outstanding principal amount of the Unsecured Indebtedness to
exceed an amount such that: (a) the Unencumbered Net Operating Income, divided
by (b) Pro Forma Unsecured Debt Service Charges would be less than 1.5 for any
Fiscal Quarter.

           9.3      Minimum Fair Market Net Worth. Borrower will maintain a Fair
Market Net Worth of not less than Four Hundred Thirty-One Million Dollars
($431,000,000) plus seventy-five percent (75%) of Net Offering Proceeds received
by Borrower after the Closing Date.

           9.4       Total Liabilities to Adjusted Asset Value Ratio. Borrower
will not at any time permit its Total Liabilities to exceed fifty-five percent
(55%) of Adjusted Asset Value.

           9.5      Maximum Secured Borrower Debt. The Secured Borrower Debt
shall not exceed thirty-five percent (35%) of Adjusted Asset Value.

           9.6      Operating Cash Flow to Debt Service Ratio. The ratio of
Operating Cash Flow to Debt Service shall not be less than 2.0:1 for any Fiscal
Quarter.

           9.7      EBITDA to Fixed Charges Ratio. The ratio of EBITDA to Fixed
Charges shall not be less than 1.75:1 for any Fiscal Quarter.

           9.8      Aggregate Occupancy Rate. The Aggregate Occupancy Rate of
the Unencumbered Properties shall not be less than ninety percent (90%).

           9.9       Distributions.

                 9.9.1      Subject to Section 9.9.2, aggregate distributions to
common shareholders of the REIT and all partners of Borrower holding common
units other than the REIT shall not exceed the lesser of (i) ninety percent
(90%) of Funds From Operations for any Fiscal Year or (ii) one hundred percent
(100%) of Funds From Operations for more than two (2) consecutive Fiscal
Quarters. For purposes of this Section 9.9, the term “distributions” shall mean
and include all dividends and other distributions to, and the repurchase of
stock or partnership interests from, the holder of any equity interests in
Borrower or the REIT.

                9.9.2      Aggregate distributions during the continuance of any
Event of Default shall not exceed the lesser of (i) the aggregate amount
permitted to be made during the continuance thereof under Section 9.9.1, and
(ii) the minimum amount that the REIT must distribute to its shareholders in
order to maintain compliance with Section 7.11. If the Loans are not paid in
full on the Termination Date, no distributions shall be made thereafter except
to the extent expressly authorized in advance by Agent.

           9.10      Permitted Investments. In addition to Investments in cash
and Cash Equivalents, Premium Centers and Other Retail Centers, Borrower may
make Permitted Investments, so long as (i) the aggregate amount of all Permitted
Investments does not exceed, at any time, thirty percent (30%) of Adjusted Asset
Value, and (ii) the aggregate amount of each of the following categories of
Permitted Investments does not exceed the specified percentage of Adjusted Asset
Value, in each case as of the date made:



Permitted Investment

Development (measured by the CIP Budget Amount):

Foreign Investments:

Internet Investments: Maximum
Percentage of
Adjusted Asset Value

          15%

          15%

          10%

           9.11      Repurchase of Equity Interests . The aggregate payments to
repurchase, redeem or retire any common or preferred shares of the REIT, any
common or preferred partnership units of Borrower or any other type of equity
interests in Borrower or the REIT shall not exceed One Hundred Million Dollars
($100,000,000) during any Fiscal Year and no such payments shall be made during
the continuance of any Event of Default.

           9.12      Calculation. Each of the foregoing ratios and financial
requirements shall be calculated as of the last day of each Fiscal Quarter,
provided, however that each of the foregoing ratios and financial requirements
which is affected by an increase in the outstanding balance of the Loans, by the
issuance of a Letter of Credit or by the sale or encumbrance of a Portfolio
Property shall also be recalculated as of the time of such event. For purposes
of determining compliance with Section 9.6, the period covered thereby shall be
the immediately preceding Fiscal Quarter.

ARTICLE X

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

           10.1      Events of Default. Each of the following occurrences shall
constitute an Event of Default under this Agreement:

                10.1.1      Failure to Make Payments When Due. Borrower shall
fail to pay (i) any amount due on the Termination Date, (ii) any principal when
due, or (iii) any interest on any Loan, or any fee or other amount payable under
any Loan Documents, within five (5) days after the same becomes due.

                 10.1.2      REIT and Financial Covenants. Borrower or the REIT
shall breach any covenant set forth in Section 7.11 or in Article IX (excluding
Section 9.8).

                10.1.3      Aggregate Occupancy Rate. Borrower shall fail to
satisfy the financial covenant regarding the Aggregate Occupancy Rate set forth
in Section 9.8 and such failure shall continue for sixty (60) days.

                 10.1.4      Other Defaults. Borrower or the REIT shall fail
duly and punctually to perform or observe any agreement, covenant or obligation
binding on Borrower or the REIT under this Agreement or under any of the other
Loan Documents (other than as described in any other provision of this Section
10.1), and with respect to agreements, covenants or obligations for which no
time period for performance is otherwise provided, such failure shall continue
for fifteen (15) days after Borrower or the REIT knew of such failure (or such
lesser period of time as is mandated by applicable Requirements of Law);
provided, however, if such failure is capable of cure but is not capable of cure
within such fifteen (15) day period, then if Borrower promptly undertakes action
to cure such failure and thereafter diligently prosecutes such cure to
completion within forty-five (45) days after Borrower or the REIT knew of such
failure, then Borrower shall not be in default hereunder.

                10.1.5      Breach of Representation or Warranty. Any
representation or warranty made or deemed made by Borrower or the REIT to Agent
or any Lender herein or in any of the other Loan Documents or in any statement,
certificate or financial statements at any time given by Borrower pursuant to
any of the Loan Documents shall be false or misleading in any material respect
on the date as of which made.

                10.1.6      Default as to Other Indebtedness. (i) Borrower, the
REIT or any Unconsolidated Affiliate (unless such occurrence with respect to
such Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) shall have (A) failed to pay when due (beyond any applicable grace
period), any amount in respect of any Indebtedness (other than Nonrecourse
Indebtedness) of such party other than the Obligations if the aggregate amount
of such other Indebtedness is Twenty Million Dollars ($20,000,000) or more; or
(B) otherwise defaulted (beyond any applicable grace period) under any
Indebtedness of such party other than the Obligations if (1) the aggregate
amount of such other Indebtedness is Twenty Million Dollars ($20,000,000) or
more, and (2) the holder of such Indebtedness has accelerated such Indebtedness;
or (ii) any such other Indebtedness shall have otherwise become payable, or be
required to be purchased or redeemed, prior to its scheduled maturity; or
(iii) the holder(s) of any Lien, in any amount, commence foreclosure of such
Lien upon any Property having an aggregate value in excess of Twenty Million
Dollars ($20,000,000); or (iv) any “Event of Default” shall exist under the
Unsecured Term Note Indenture, or (v) any “Event of Default” shall exist under
the Term Loan Agreement relating to the Fleet Term Loan.

                10.1.7      Involuntary Bankruptcy; Appointment of Receiver,
Etc.

             (a)     An involuntary case shall be commenced against the REIT,
Borrower or any Unconsolidated Affiliate (unless such occurrence with respect to
such Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) , and the petition shall not be dismissed within sixty (60) days after
commencement of the case, or a court having jurisdiction shall enter a decree or
order for relief in respect of any such Person in an involuntary case, under any
applicable bankruptcy, insolvency or other similar law now or hereinafter in
effect; or any other similar relief shall be granted under any applicable
federal, state or foreign law; or


             (b)     A decree or order of a court having jurisdiction in the
premises for the appointment of a receiver, liquidator, sequestrator, trustee,
custodian or other officer having similar powers over the REIT, Borrower or any
Unconsolidated Affiliate (unless such occurrence with respect to such
Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower), or over all or a substantial part of the property of any such Person,
shall be entered; or an interim receiver, trustee or other custodian of any such
Person or of all or a substantial part of the property of any such Person, shall
be appointed or a warrant of attachment, execution or similar process against
any substantial part of the property of any such Person, shall be issued and any
such event shall not be stayed, vacated, dismissed, bonded or discharged within
sixty (60) days of entry, appointment or issuance.


                 10.1.8      Voluntary Bankruptcy; Appointment of Receiver, Etc.
The REIT, Borrower, or any Unconsolidated Affiliate (unless such occurrence with
respect to such Unconsolidated Affiliate will not result in a Material Adverse
Effect on Borrower) shall have an order for relief entered with respect to it or
commence a voluntary case under any applicable bankruptcy, insolvency or other
similar law now or hereafter in effect, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking of possession by a receiver, trustee or other custodian
for all or a substantial part of its property; any such Person shall make any
assignment for the benefit of creditors or shall be unable or fail, or admit in
writing its inability, to pay its debts as such debts become due; or the general
partner (or Person(s) serving in a similar capacity) of Borrower or the REIT’s
Board of Directors (or any committee thereof) adopts any resolution or otherwise
authorizes any action to approve any of the foregoing.

                 10.1.9      Judgments and Attachments. (i) Any money judgment
(other than a money judgment covered by insurance but only if the insurer has
admitted liability with respect to such money judgment), writ or warrant of
attachment, or similar process involving in any case an amount in excess of One
Million Dollars ($1,000,000) shall be entered or filed against the REIT,
Borrower, or any Unconsolidated Affiliate (unless such occurrence with respect
to such Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) or their respective assets and shall remain undischarged, unvacated,
unbonded or unstayed for a period of thirty (30) days, or (ii) any judgment or
order of any court or administrative agency awarding material damages shall be
entered against any such Person in any action under the Federal securities laws
seeking rescission of the purchase or sale of, or for damages arising from the
purchase or sale of, any Securities, such judgment or order shall have become
final after exhaustion of all available appellate remedies and, in Agent’s
judgment, the payment of such judgment or order would have a Material Adverse
Effect on such Person.

                 10.1.10      Dissolution. Any order, judgment or decree shall
be entered against the REIT, Borrower, or any Unconsolidated Affiliate (unless
such occurrence with respect to such Unconsolidated Affiliate will not result in
a Material Adverse Effect on Borrower) decreeing its involuntary dissolution or
split up and such order shall remain undischarged and unstayed for a period in
excess of thirty (30) days; or the REIT or Borrower shall otherwise dissolve or
cease to exist.

                 10.1.11      Loan Documents; Failure of Subordination. If for
any reason (i) any Loan Document shall cease to be in full force and effect, or
(ii) any Obligation shall be subordinated in right of payment to any other
unsecured liability of the Borrower.

                 10.1.12      ERISA Liabilities. Any Termination Event occurs
which will or is reasonably likely to subject Borrower, the REIT or any ERISA
Affiliate to a liability which Agent reasonably determines will have a Material
Adverse Effect on Borrower or the REIT, or the plan administrator of any Benefit
Plan applies for approval under Section 412(d) of the Internal Revenue Code for
a waiver of the minimum funding standards of Section 412(a) of the Internal
Revenue Code and Agent reasonably determines that the business hardship upon
which the Section 412(d) waiver was based will or would reasonably be
anticipated to subject Borrower or the REIT to a liability which Agent
determines will have a Material Adverse Effect on Borrower or the REIT.

                 10.1.13      Environmental Liabilities. Borrower, the REIT or
any Subsidiary or Unconsolidated Affiliate (unless such occurrence with respect
to such Unconsolidated Affiliate will not result in a Material Adverse Effect on
Borrower) becomes subject to any Liabilities and Costs which Agent reasonably
deems to have a Material Adverse Effect on such Person arising out of or related
to the Release at any Property of any Contaminant into the environment, or any
Remedial Action in response thereto, or any other violation of any Environmental
Laws.

                 10.1.14      Solvency; Material Adverse Change. Borrower or the
REIT shall cease to be Solvent, or there shall have occurred any material
adverse change in the business, operations, properties, assets or condition
(financial or otherwise) of Borrower or the REIT.

                An Event of Default shall be deemed "continuing" until cured or
waived in writing in accordance with Section 12.4.

           10.2      Rights and Remedies.

                10.2.1      Acceleration, Etc. Upon the occurrence of any Event
of Default described in the foregoing Section 10.1.7 or 10.1.8 with respect to
the REIT or Borrower, the Commitments shall automatically and immediately
terminate and the unpaid principal amount of and any and all accrued interest on
the Loans shall automatically become immediately due and payable, with all
additional interest from time to time accrued thereon and without presentment,
demand or protest or other requirements of any kind (including, without
limitation, valuation and appraisement, diligence, presentment, notice of intent
to demand or accelerate or notice of acceleration), all of which are hereby
expressly waived by Borrower, and the obligations of Lenders to make any Loans
hereunder shall thereupon terminate; and upon the occurrence and during the
continuance of any other Event of Default, Agent shall, at the request, or may,
with the consent of Requisite Lenders, by written notice to Borrower,
(i) declare that the Commitments are terminated, whereupon the Commitments and
the obligation of Lenders to make any Loan hereunder shall immediately
terminate, and/or (ii) declare the unpaid principal amount of, any and all
accrued and unpaid interest on the Loans and all of the other Obligations to be,
and the same shall thereupon be, immediately due and payable with all additional
interest from time to time accrued thereon and without presentment, demand, or
protest or other requirements of any kind (including without limitation,
valuation and appraisement, diligence, presentment, notice of intent to demand
or accelerate and of acceleration), all of which are hereby expressly waived by
Borrower. Without limiting Agent’s authority hereunder, on or after the
Termination Date, Agent shall, at the request, or may, with the consent, of
Requisite Lenders exercise any or all rights and remedies under the Loan
Documents or applicable law. Upon the occurrence of and during the continuance
of an Event of Default, Agent shall be entitled to request and receive, by or
through Borrower or appropriate legal process, any and all information
concerning the REIT, Borrower or any property of any of them, which is
reasonably available to or obtainable by Borrower.

                 10.2.2      Waiver of Demand. Demand, presentment, protest and
notice of nonpayment are hereby waived by Borrower. Borrower also waives, to the
extent permitted by law, the benefit of all exemption laws.

                 10.2.3      Waivers, Amendments and Remedies. No delay or
omission of Agent or Lenders to exercise any right under any Loan Document shall
impair such right or be construed to be a waiver of any Event of Default or an
acquiescence therein, and any single or partial exercise of any such right shall
not preclude other or further exercise thereof or the exercise of any other
right, and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by Agent after obtaining written approval thereof or the signature
thereon of those Lenders required to approve such waiver, amendment or other
variation, and then only to the extent in such writing specifically set forth.
All remedies contained in the Loan Documents or by law afforded shall be
cumulative and all shall be available to Agent and Lenders until the Obligations
have been paid in full, the Commitments have expired or terminated and this
Agreement has been terminated.

                 10.2.4      Cash Collateral Account for Letters of Credit. In
the event that any Letters of Credit are in effect at the time of an
acceleration of the maturity of the Loans, the amounts which shall thereupon
become immediately due and payable by the Borrower shall include a sum equal to
the aggregate face amount of such then effective Letters of Credit. Such sum
shall be deposited in a cash collateral account to be opened by the Agent.
Amounts held in such cash collateral account shall be applied by the Agent on
each Drawing Date thereafter to pay any drafts presented pursuant to the Letters
of Credit. After all Letters of Credit have been fully drawn upon, expired or
otherwise terminated, any balance remaining in such cash collateral account
shall be applied in the same manner as proceeds from the enforcement of the Loan
Documents.

                 10.3      Rescission. If at any time after acceleration of the
maturity of the Loans, Borrower shall pay all arrears of interest and all
payments on account of principal of the Loans which shall have become due
otherwise than by acceleration (with interest on principal and, to the extent
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Unmatured Events of Default (other than nonpayment
of principal of and accrued interest on the Loans due and payable solely by
virtue of acceleration) shall be remedied or waived pursuant to Section 12.4,
then by written notice to Borrower, Requisite Lenders may elect, in their sole
discretion, to rescind and annul the acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Unmatured Event of
Default or impair any right or remedy consequent thereon. The provisions of the
preceding sentence are intended merely to bind Lenders to a decision which may
be made at the election of Requisite Lenders; they are not intended to benefit
Borrower and do not give Borrower the right to require Lenders to rescind or
annul any acceleration hereunder, even if the conditions set forth herein are
met.

ARTICLE XI

AGENCY PROVISIONS

           11.1      Appointment.

                 11.1.1      Each Lender hereby (i) designates and appoints
Fleet as Agent of such Lender under this Agreement and the Loan Documents,
(ii) authorizes and directs Agent to enter into the Loan Documents other than
this Agreement for the benefit of Lenders, and (iii) authorizes Agent to take
such action on its behalf under the provisions of this Agreement and the Loan
Documents and to exercise such powers as are set forth herein or therein,
together with such other powers as are reasonably incidental thereto, subject to
the limitations referred to in Sections 11.10.1 and 11.10.2. Agent agrees to act
as such on the express conditions contained in this Article XI.

                 11.1.2      The provisions of this Article XI are solely for
the benefit of Agent and Lenders, and Borrower shall not have any rights to rely
on or enforce any of the provisions hereof (other than as expressly set forth in
Sections 11.3 and 11.9, provided, however, that the foregoing shall in no way
limit Borrower’s obligations under this Article XI. In performing its functions
and duties under this Agreement, Agent shall act solely as Agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for Borrower or any other Person.

           11.2      Nature of Duties. Agent shall not have any duties or
responsibilities except those expressly set forth in this Agreement or in the
Loan Documents. Subject to the provisions of Sections 11.5 and 11.7, Agent shall
administer the Loans in the same manner as it administers its own loans.
Promptly following the effectiveness of this Agreement, Agent shall send to each
Lender its originally executed Note and the executed original, to the extent the
same are available in sufficient numbers, of each other Loan Document other than
the Notes in favor of other Lenders. Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender. Nothing in this
Agreement or any of the Loan Documents, expressed or implied, is intended or
shall be construed to impose upon Agent any obligation in respect of this
Agreement or any of the Loan Documents except as expressly set forth herein or
therein. Each Lender shall make its own independent investigation of the
financial condition and affairs of the REIT, Borrower and each Portfolio
Property in connection with the making and the continuance of the Loans
hereunder and shall make its own appraisal of the creditworthiness of the REIT
and Borrower, and, except as specifically provided herein, Agent shall not have
any duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto,
whether coming into its possession before the Closing Date or at any time or
times thereafter.

           11.3      Loan Disbursements.

                 11.3.1      Not later than 1:00 P.M. (Eastern time) on the next
Business Day following receipt of a Notice of Borrowing, Agent shall send a copy
thereof by facsimile to each other Lender and shall otherwise notify each Lender
of the proposed Borrowing and the Funding Date. Each Lender shall make available
to Agent (or the funding bank or entity designated by Agent), the amount of such
Lender’s Pro Rata Share of such Borrowing in immediately available funds not
later than the times designated in Section 11.3.2. Unless Agent shall have been
notified by any Lender prior to such time for funding in respect of any
Borrowing that such Lender does not intend to make available to Agent such
Lender’s Pro Rata Share of such Borrowing, Agent may assume that such Lender has
made such amount available to Agent. In any case where a Lender does not for any
reason make available to Agent such Lender’s Pro Rata Share of such Borrowing,
Agent, in its sole discretion, may, but shall not be obligated to, fund to
Borrower such Lender’s Pro Rata Share of such Borrowing. If the amount so funded
by Agent is not in fact made available to Agent by the responsible Lender, then
Borrower agrees to repay to Agent such amount, together with interest thereon at
the Base Rate for each day from the date such amount is made available to
Borrower until the date such amount is repaid to Agent, not later than three (3)
Business Days following Agent’s demand to Borrower that such repayment be made.
In addition, such Lender agrees to pay to Agent forthwith on demand such
corresponding amount, together with interest thereon at the Federal Funds Rate.
If such Lender shall pay to Agent such corresponding amount, such amount so paid
shall constitute such Lender’s Pro Rata Share of such Borrowing, and if both
such Lender and Borrower shall have paid and repaid, respectively, such
corresponding amount, Agent shall promptly return to Borrower such corresponding
amount in same day funds; interest paid by Borrower in respect of such
corresponding amount shall be prorated, as of the date of payment thereof by
such Lender to Agent. In the event that Agent shall not have funded such
Lender’s Pro Rata Share under this Section 11.3.1, then Borrower shall not be
obligated to accept a late funding of such Lender’s Pro Rata Share if such
funding is made more than two (2) Business Days following the applicable Funding
Date. If Borrower declines to accept such delinquent funding, Agent shall
promptly return to such Lender the amount of such funding. Nothing in this
Section 11.3.1 shall alter the respective rights and obligations of the parties
hereunder in respect of a Defaulting Lender or a Non-Pro Rata Loan.

                 11.3.2      Requests by Agent for funding by Lenders of Loans
will be made by telecopy. Each Lender shall make the amount of its Loan
available to Agent in Dollars and in immediately available funds, to such bank
and account, as Agent may designate, not later than 1:00 P.M. (Eastern time) on
the Funding Date designated in the Notice of Borrowing with respect to such
Loan, provided that to the extent the Agent is late in providing any Lender with
notice the applicable time in advance of any Funding Date specified in Section
2.1.2(a), such Lender shall not be obligated to make such amount available to
the Agent until said time on the Business Day which is the same number of
Business Days after the Funding Date as Agent was late in providing such notice.

                 11.3.3      Nothing in this Section 11.3 shall be deemed to
relieve any Lender of its obligation hereunder to make its Pro Rata Share of
Loans on any Funding Date, nor shall any Lender be responsible for the failure
of any other Lender to perform its obligations to make any Loan hereunder, and
the Commitment of any Lender shall not be increased or decreased as a result of
the failure by any other Lender to perform its obligation to make a Loan.

           11.4      Distribution and Apportionment of Payments.

                 11.4.1      Subject to Section 11.4.2, payments actually
received by Agent for the account of Lenders shall be paid to them promptly
after receipt thereof by Agent, but in any event within two (2) Business Days,
provided that Agent shall pay to Lenders interest thereon, at the lesser of
(i) Federal Funds Rate and (ii) the rate of interest applicable to such Loans,
from the Business Day following receipt of such funds by Agent until such funds
are paid in immediately available funds to Lenders. Subject to Section 11.4.2,
all payments of principal and interest in respect of outstanding Loans, all
payments of the fees described in this Agreement, and all payments in respect of
any other Obligations shall be allocated among such of Lenders as are entitled
thereto, in proportion to their respective Pro Rata Shares or otherwise as
provided herein. Agent shall promptly distribute, but in any event within two
(2) Business Days, to each Lender at its primary address set forth on the
appropriate signature page hereof or on the Assignment and Assumption, or at
such other address as a Lender may request in writing, such funds as it may be
entitled to receive, provided that Agent shall in any event not be bound to
inquire into or determine the validity, scope or priority of any interest or
entitlement of any Lender and may suspend all payments and seek appropriate
relief (including, without limitation, instructions from Requisite Lenders or
all Lenders, as applicable, or an action in the nature of interpleader) in the
event of any doubt or dispute as to any apportionment or distribution
contemplated hereby. The order of priority herein is set forth solely to
determine the rights and priorities of Lenders as among themselves and may at
any time or from time to time be changed by Lenders as they may elect, in
writing in accordance with Section 12.4, without necessity of notice to or
consent of or approval by Borrower or any other Person. All payments or other
sums received by Agent for the account of Lenders shall not constitute property
or assets of Agent and shall be held by Agent, solely in its capacity as agent
for itself and the other Lenders, subject to the Loan Documents.

                 11.4.2      Notwithstanding any provision hereof to the
contrary, until such time as a Defaulting Lender has funded its Pro Rata Share
of a Loan which was previously a Non Pro Rata Loan, or all other Lenders have
received payment in full (whether by repayment or prepayment) of the principal
and interest due in respect of such Non Pro Rata Loan, all of the Obligations
owing to such Defaulting Lender hereunder shall be subordinated in right of
payment, as provided in the following sentence, to the prior payment in full of
all principal, interest and fees in respect of all Non Pro Rata Loans in which
the Defaulting Lender has not funded its Pro Rata Share (such principal,
interest and fees being referred to as “Senior Loans”). All amounts paid by
Borrower and otherwise due to be applied to the Obligations owing to the
Defaulting Lender pursuant to the terms hereof shall be distributed by Agent to
the other Lenders in accordance with their respective Pro Rata Shares
(recalculated for purposes hereof to exclude the Defaulting Lender’s
Commitment), until all Senior Loans have been paid in full. This provision
governs only the relationship among Agent, each Defaulting Lender, and the other
Lenders; nothing hereunder shall limit the obligation of Borrower to repay all
Loans in accordance with the terms of this Agreement. The provisions of this
section shall apply and be effective regardless of whether an Event of Default
occurs and is then continuing, and notwithstanding (i) any other provision of
this Agreement to the contrary, (ii) any instruction of Borrower as to its
desired application of payments or (iii) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of Requisite Lenders or all Lenders. No Facility Fee shall accrue in favor of,
or be payable to, such Defaulting Lender from the date of any failure to fund
Loans or reimburse Agent for any Liabilities and Costs as herein provided until
such failure has been cured, and Agent shall be entitled to (1) withhold or
setoff, and to apply to the payment of the defaulted amount and any related
interest, any amounts to be paid to such Defaulting Lender under this Agreement,
and (2) bring an action or suit against such Defaulting Lender in a court of
competent jurisdiction to recover the defaulted amount and any related interest.
In addition, the Defaulting Lender shall indemnify, defend and hold Agent and
each of the other Lenders harmless from and against any and all Liabilities and
Costs, plus interest thereon at the Default Rate, which they may sustain or
incur by reason of or as a direct consequence of the Defaulting Lender’s failure
or refusal to abide by its obligations under this Agreement.

           11.5      Rights, Exculpation, Etc. Neither Agent, any Affiliate of
Agent, nor any of their respective officers, directors, employees, agents,
attorneys or consultants, shall be liable to any Lender for any action taken or
omitted by them hereunder or under any of the Loan Documents, or in connection
herewith or therewith, except that Agent shall be liable for its gross
negligence or willful misconduct. In the absence of gross negligence or willful
misconduct, Agent shall not be liable for any apportionment or distribution of
payments made by it in good faith pursuant to Section 11.4, and if any such
apportionment or distribution is subsequently determined to have been made in
error the sole recourse of any Person to whom payment was due, but not made,
shall be to recover from the recipients of such payments any payment in excess
of the amount to which they are determined to have been entitled. Agent shall
not be responsible to any Lender for any recitals, statements, representations
or warranties herein or for the execution, effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any of the
other Loan Documents, or any of the transactions contemplated hereby and
thereby; or for the financial condition of the REIT, Borrower or any of their
Affiliates. Agent shall not be required to make any inquiry concerning either
the performance or observance of any of the terms, provisions or conditions of
this Agreement or any of the Loan Documents or the financial condition of the
REIT, Borrower or any of their Affiliates, or the existence or possible
existence of any Unmatured Event of Default or Event of Default.

           11.6      Reliance. Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents, telecopies or any
telephone message believed by it in good faith to be genuine and correct and to
have been signed, sent or made by the proper Person, and with respect to all
matters pertaining to this Agreement or any of the Loan Documents and its duties
hereunder or thereunder, upon advice of legal counsel (including counsel for
Borrower), independent public accountant and other experts selected by it.

           11.7      Indemnification. To the extent that Agent is not reimbursed
and indemnified by Borrower, Lenders will reimburse, within ten (10) Business
Days after notice from Agent, and indemnify and defend Agent for and against any
and all Liabilities and Costs (other than losses in the collection of principal
and interest on the Loans which losses shall be shared among all Lenders
including the Agent as provided in Sections 11.4 and 11.13) which may be imposed
on, incurred by, or asserted against it in any way relating to or arising out of
this ----- Agreement or any of the other Loan Documents or any action taken or
omitted by Agent or under this Agreement or any of the other Loan Documents, in
proportion to each Lender's Pro Rata Share; provided that no Lender shall be
liable for any portion of such Liabilities and Costs resulting from Agent's
gross negligence or willful misconduct or in respect of normal administrative
costs and expenses incurred by Agent (prior to any Event of Default or any
Unmatured Event of Default) in connection with its performance of administrative
duties under this Agreement and the other Loan Documents. The obligations of
Lenders under this Section 11.7 shall survive the payment in full of all
Obligations and the termination of this Agreement. In the event that after
payment and distribution of any amount by Agent to Lenders, any Lender or third
party, including Borrower, any creditor of Borrower or a trustee in bankruptcy,
recovers from Agent any amount found to have been wrongfully paid to Agent or
disbursed by Agent to Lenders, then Lenders, in proportion to their respective
Pro Rata Shares, shall reimburse Agent for all such amounts. Notwithstanding the
foregoing, Agent shall not be obligated to advance Liabilities and Costs and may
require the deposit by each Lender of its Pro Rata Share of any material
Liabilities and Costs anticipated by Agent before they are incurred or made
payable.

           11.8      Agent Individually. With respect to its Pro Rata Share of
the Commitments hereunder and the Loans made by it, Agent shall have and may
exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender. The terms "Lenders", "Requisite Lenders" or any similar terms may
include Agent in its individual capacity as a Lender or one of the Requisite
Lenders. Agent and any Lender and its Affiliates may accept deposits from, lend
money to, and generally engage in any kind of banking, trust or other business
with Borrower or any of its Affiliates as if it were not acting as Agent or
Lender pursuant hereto.

           11.9      Successor Agent; Resignation of Agent; Removal of Agent.

                 11.9.1      Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least thirty (30)
Business Days, prior written notice to Lenders and Borrower, and shall
automatically cease to be Agent hereunder in the event a petition in bankruptcy
shall be filed by or against Agent or the Federal Deposit Insurance Corporation
or any other Governmental Authority shall assume control of Agent or Agent’s
interests under the Facility. Further, Lenders whose aggregate Commitments
constitute at least sixty-six and two-thirds percent (66-2/3%) of the
Commitments of all Lenders excluding the Agent may remove Agent for cause at any
time by giving at least thirty (30) Business Days’ prior written notice to
Agent, Borrower and all other Lenders. If Agent enters into one or more
assignments pursuant to Section 11.12 having the effect of reducing its
Commitment to less than $20,000,000 then any Lender whose Commitment exceeds
that of Agent may remove Agent by notice given within thirty (30) days after
such Lender receives notice of the assignments which reduce the Agent’s
Commitment below such level. Such resignation or removal shall take effect upon
the acceptance by a successor Agent appointed pursuant to Section 11.9.2 or
11.9.3.

                 11.9.2      Upon any such notice of resignation by or removal
of Agent, Requisite Lenders shall appoint a successor Agent with the consent of
Borrower, which consent shall not be unreasonably withheld or delayed and which
consent shall not be required if there shall then exist any Event of Default.
Any successor Agent must be a bank (i) the senior debt obligations of which (or
such bank’s parent’s senior unsecured debt obligations) are rated not less than
BBB by one of the Rating Agencies and (ii) which has total assets in excess of
Ten Billion Dollars ($10,000,000,000). Such successor Agent shall separately
confirm in writing with Borrower the fee to be paid to such Agent pursuant to
Section 2.5.2.

                 11.9.3      If a successor Agent shall not have been so
appointed within said thirty (30) Business Day period, the retiring or removed
Agent, shall then appoint a successor Agent who shall meet the requirements
described in Section 11.9.2 and who shall serve as Agent until such time, if
any, as Requisite Lenders, appoint a successor Agent as provided above.

                 11.9.4      Bank of America, N.A. and Commerzbank AG, New York
Branch are hereby appointed as Co-Syndication Agents for the Facility and
Wachovia Bank National Association and PNC Bank, National Association are hereby
appointed as Co-Documentation Agents for the Facility. Each of said Lenders
shall continue to hold its respective title hereunder until the earlier to occur
of (i) the date that it enters into one or more assignments pursuant to Section
11.12 having the effect of reducing its Commitment to less than $20,000,000, or
(ii) the date that it resigns its title by notice to the Agent and the Borrower.

           11.10      Consent and Approvals.

                 11.10.1      Each of the following shall require the approval
or consent of Requisite Lenders:

           (a)      Consent to Fundamental Changes (Section 8.1);


           (b)      Consent to Indebtedness that is otherwise prohibited
(Section 8.6);


           (c)      Approval of additional executives upon a Discontinuity in
Management (Section 8.8);


           (d)      Acceleration following an Event of Default (Section 10.2.1)
or rescission of such acceleration (Section 10.3);


           (e)      Approval of the exercise of rights and remedies under the
Loan Documents following an Event of Default (Section 10.2.1);


           (f)      Appointment of a successor Agent (Section 11.9);


           (g)      Except as referred to in Section 11.10.2 or 11.11.1,
approval of any amendment, modification or termination of this Agreement, or
waiver of any provision herein (Section 12.4).


                 11.10.2      Each amendment, modification or waiver
specifically enumerated in Section 12.4.1 shall require the consent of all
Lenders.

                 11.10.3      In addition to the required consents or approvals
referred to in Section 11.10.1, Agent may at any time request instructions from
Requisite Lenders with respect to any actions or approvals which, by the terms
of this Agreement or of any of the Loan Documents, Agent is permitted or
required to take or to grant without instructions from any Lenders, and if such
instructions are promptly requested, Agent shall be absolutely entitled to
refrain from taking any action or to withhold any approval and shall not be
under any liability whatsoever to any Person for refraining from taking any
action or withholding any approval under any of the Loan Documents until it
shall have received such instructions from Requisite Lenders. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against Agent
as a result of Agent acting or refraining from acting under this Agreement or
any of the other Loan Documents in accordance with the instructions of Requisite
Lenders or, where applicable, all Lenders. Agent shall promptly notify each
Lender at any time that the Requisite Lenders have instructed Agent to act or
refrain from acting pursuant to this Section 11.10.3.

                 11.10.4      Each Lender agrees that any action taken by Agent
at the direction or with the consent of Requisite Lenders in accordance with the
provisions of this Agreement or any Loan Document, and the exercise by Agent at
the direction or with the consent of Requisite Lenders of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders, except for actions
specifically requiring the approval of all Lenders. All communications from
Agent to Lenders requesting Lenders’ determination, consent, approval or
disapproval (i) shall be given in the form of a written notice to each Lender,
(ii) shall be accompanied by a description of the matter or thing as to which
such determination, approval, consent or disapproval is requested, or shall
advise each Lender where such matter or thing may be inspected, or shall
otherwise describe the matter or issue to be resolved, (iii) shall include, if
reasonably requested by a Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
Agent by Borrower in respect of the matter or issue to be resolved, and (iv) may
include Agent’s recommended course of action or determination in respect
thereof. Each Lender shall reply promptly, but in any event within ten (10)
Business Days (the “Lender Reply Period”). Unless a Lender shall give written
notice to Agent that it objects to the recommendation or determination of Agent
(together with a written explanation of the reasons behind such objection)
within the Lender Reply Period, such Lender shall be deemed to have approved of
or consented to such recommendation or determination. With respect to decisions
requiring the approval of Requisite Lenders or all Lenders, Agent shall submit
its recommendation or determination for approval of or consent to such
recommendation or determination to all Lenders and upon receiving the required
approval or consent shall follow the course of action or determination
recommended to Lenders by Agent or such other course of action recommended by
Requisite Lenders, and each non-responding Lender shall be deemed to have
concurred with such recommended course of action.

           11.11      Agency Provisions Relating to Certain Enforcement Actions.

                 11.11.1      Agent is hereby authorized on behalf of all
Lenders, without the necessity of any notice to or further consent from any
Lender, to waive the imposition of late fees provided for in Section 2.4.5 up to
a maximum of three (3) times during the term of this Agreement.

                 11.11.2      Should Agent (i) employ counsel for advice or
other representation (whether or not any suit has been or shall be filed) with
respect to any of the Loan Documents, or (ii) commence any proceeding or in any
way seek to enforce its rights or remedies under the Loan Documents, each
Lender, upon demand therefor from time to time, shall contribute its share
(based on its Pro Rata Share) of the reasonable costs and/or expenses of any
such advice or other representation, enforcement or acquisition, including, but
not limited to, fees of receivers, court costs and fees and expenses of
attorneys to the extent not otherwise reimbursed by Borrower; provided that
Agent shall not be entitled to reimbursement of its attorneys’ fees and expenses
incurred in connection with the resolution of disputes between Agent and other
Lenders unless Agent shall be the prevailing party in any such dispute. Any loss
of principal and interest resulting from any Event of Default shall be shared by
Lenders in accordance with their respective Pro Rata Shares.

           11.12      Assignments and Participations.

                 11.12.1      Each Lender may assign, to one or more Eligible
Assignees, all or a portion of its rights and obligations under this Agreement
(including without limitation all or a portion of its Commitment and the Loans
owing to it) and other Loan Documents; provided, however, that (i) each such
assignment shall be of a constant, and not a varying, percentage of the
assigning Lender’s rights and obligations under this Agreement and other Loan
Documents, and the assignment shall cover the same percentage of such Lender’s
Commitment and Loans, (ii) unless Agent and Borrower otherwise consent (except
that after an Event of Default only the consent of Agent shall be required), the
aggregate amount of the Commitment of the assigning Lender being assigned
pursuant to each such assignment (determined as of the date of the Assignment
and Assumption with respect to such assignment) shall in no event be less than
Ten Million Dollars ($10,000,000) and shall be an integral multiple of One
Million Dollars ($1,000,000), (iii) after giving effect to such assignment, the
aggregate amount of the Commitment retained by the assigning Lender shall in no
event be less than Twelve Million Dollars ($12,000,000), (iv) the parties to
each such assignment shall execute and deliver to Agent, for its approval and
acceptance, an Assignment and Assumption, and (v) Agent shall receive from the
assignor a processing fee of Three Thousand Dollars ($3,000). Upon such
execution, delivery, approval and acceptance, and upon the effective date
specified in the applicable Assignment and Assumption, (X) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Assumption, have the rights and obligations of a Lender hereunder, and (Y) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Assumption,
relinquish its rights and be released from its obligations under this Agreement.

                 11.12.2      By executing and delivering an Assignment and
Assumption, the assigning Lender thereunder and the assignee thereunder confirm
to and agree with each other and the other parties hereto as follows: (i) other
than as provided in such Assignment and Assumption, such assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the REIT or Borrower
or the performance or observance by the REIT or Borrower of any of their
respective obligations under any Loan Document or any other instrument or
document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement, together with copies of the financial
statements referred to in Article V or delivered pursuant to Article VI to the
date of such assignment and such other Loan Documents and other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee appoints and
authorizes Agent to take such action as Agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto; and (vi) such assignee agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of this Agreement are required to be performed by it as a Lender.

                 11.12.3      Agent shall maintain, at its address referred to
on the counterpart signature pages hereof, a copy of each Assignment and
Assumption delivered to and accepted by it and shall record in the Loan Account
the names and addresses of each Lender and the Commitment of, and principal
amount of the Loans owing to, such Lender from time to time. Borrower, Agent and
Lenders may treat each Person whose name is recorded in the Loan Account as a
Lender hereunder for all purposes of this Agreement.

                 11.12.4      Upon its receipt of an Assignment and Assumption
executed by an assigning Lender and an assignee, Agent shall, if such Assignment
and Assumption has been properly completed and is in substantially the form of
Exhibit A, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Loan Account, and (iii) give prompt notice
thereof to Borrower. Upon request, Borrower will execute and deliver to Agent an
appropriate replacement promissory note or replacement promissory notes in favor
of each assignee (and assignor, if such assignor is retaining a portion of its
Commitment and Loans) reflecting such assignee’s (and assigner’s) Pro Rata
Share(s) of the Facility. Upon execution and delivery of such replacement
promissory notes the original promissory note or notes evidencing all or a
portion of the Commitments and Loans being assigned shall be cancelled and
returned to Borrower.

                 11.12.5      Each Lender may sell participations to one or more
banks or other entities in or to all or a portion of its rights and obligations
under this Agreement (including without limitation all or a portion of its
Commitment and the Loans owing to it) and other Loan Documents; provided,
however, that (i) such Lender’s obligations under this Agreement (including
without limitation its Commitment to Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) Borrower, Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and with regard to any
and all payments to be made under this Agreement, and (iv) the holder of any
such participation shall not be entitled to voting rights under this Agreement
except for voting rights with respect to (A) increases in the Facility;
(B) extensions of the Termination Date; and (C) decreases in the interest rates
described in this Agreement. No participant shall be entitled to vote on any
matter until the Lender with which such participant is participating in the
Facility and the Loans confirms such participant’s status as a participant
hereunder.

                 11.12.6      Borrower will use reasonable efforts to cooperate
with Agent and Lenders in connection with the assignment of interests under this
Agreement or the sale of participations herein.

                 11.12.7      Anything in this Agreement to the contrary
notwithstanding, and without the need to comply with any of the formal or
procedural requirements of this Agreement, including this Section 11.12, any
Lender may at any time and from time to time pledge or assign all or any portion
of its interest and rights under this Agreement (including all or any portion of
its Note) to any of the twelve Federal Reserve Banks organized under Section 4
of the Federal Reserve Act, 12 U.S.C. §341. No such pledge or the enforcement
thereof shall release the pledgor Lender from its obligations hereunder or under
any of the other Loan Documents.

                 11.12.8      Anything in this Agreement to the contrary
notwithstanding, any Lender may assign all or any portion of its rights and
obligations under this Agreement to another branch or Affiliate of such Lender,
provided that (i) at the time of such assignment such Lender is not a Defaulting
Lender, (ii) such Lender gives Agent and Borrower at least fifteen (15) days’
prior written notice of any such assignment, (iii) the parties to each such
assignment execute and deliver to Agent an Assignment and Assumption, and
(iv) Agent receives from assignor a processing fee of Three Thousand Dollars
($3,000).

                 11.12.9      No assignee of any rights and obligations under
this Agreement shall be permitted to subassign such rights and obligations.

                 11.12.10      No Lender shall be permitted to assign or sell
all or any portion of its rights and obligations under this Agreement to
Borrower or any Affiliate of Borrower.

           11.13     Ratable Sharing. Subject to Sections 11.3 and 11.4, Lenders
agree among themselves that (i) with respect to all amounts received by them
which are applicable to the payment of the Obligations, equitable adjustment
will be made so that, in effect, all such amounts will be shared among them
ratably in accordance with their Pro Rata Shares, whether received by voluntary
payment, by counterclaim or cross action or by the enforcement of any or all of
the Obligations, (ii) if any of them shall by voluntary payment or by the
exercise of any right of counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of the Obligations held by it which is
greater than its Pro Rata Share of the payments on account of the Obligations,
the one receiving such excess payment shall purchase, without recourse or
warranty, an undivided interest and participation (which it shall be deemed to
have done simultaneously upon the receipt of such payment) in such Obligations
owed to the others so that all such recoveries with respect to such Obligations
shall be applied ratably in accordance with their Pro Rata Shares; provided,
that if all or part of such excess payment received by the purchasing party is
thereafter recovered from it, those purchases shall be rescinded and the
purchase prices paid for such participations shall be returned to that party to
the extent necessary to adjust for such recovery, but without interest except to
the extent the purchasing party is required to pay interest in connection with
such recovery. Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 11.13 may, to the fullest extent
permitted by law, exercise all its rights of payment with respect to such
participation as fully as if such Lender were the direct creditor of Borrower in
the amount of such participation.

           11.14      Delivery of Documents. Agent shall as soon as reasonably
practicable distribute to each Lender at its primary address set forth on the
appropriate counterpart signature page hereof, or at such other address as a
Lender may request in writing, (i) all documents to which such Lender is a party
or of which such Lender is a beneficiary set forth in Section 4.1, (ii) all
documents of which Agent receives copies from Borrower pursuant to Section 6.1
(except as provided in Section 6.1.1) and Section 12.6, (iii) all other
documents or information which Agent is required to send to Lenders pursuant to
the terms of this Agreement; (iv) other information or documents received by
Agent at the request of any Lender, and (v) all notices received by Agent
pursuant to Section 6.2. In addition, within fifteen (15) Business Days after
receipt of a request in writing from a Lender for written information or
documents provided by or prepared by Borrower or the REIT, Agent shall deliver
such written information or documents to such requesting Lender if Agent has
possession of such written information or documents in its capacity as Agent or
as a Lender.

           11.15      Notice of Events of Default. Agent shall not be deemed to
have knowledge or notice of the occurrence of any Unmatured Event of Default or
Event of Default (other than nonpayment of principal of or interest on the
Loans) unless Agent has received notice in writing from a Lender or Borrower
referring to this Agreement or the other Loan Documents, describing such event
or condition and expressly stating that such notice is a notice of an Unmatured
Event of Default or Event of Default. Should Agent receive such notice of the
occurrence of an Unmatured Event of Default or Event of Default, or should Agent
send Borrower a notice of Unmatured Event of Default or Event of Default, Agent
shall promptly give notice thereof to each Lender.

ARTICLE XII

MISCELLANEOUS

           12.1      Expenses.

                12.1.1      Generally. Borrower agrees upon demand to pay, or
reimburse Agent for, all of Agent’s external audit, legal and investigation
expenses and for all other reasonable out-of-pocket costs and expenses of every
type and nature (including, without limitation, the reasonable fees, expenses
and disbursements of Agent’s internal appraisers, environmental advisors or
legal counsel) incurred by Agent at any time (whether prior to, on or after the
date of this Agreement) in connection with (i) its own audit and investigation
of Borrower and the Portfolio Properties provided that prior to an Event of
Default Borrower shall not be required to reimburse expenses for any inspections
of the Portfolio Properties by Agent’s loan officers or other employees which
are made more frequently than annually; (ii) the negotiation, preparation and
execution of this Agreement (including, without limitation, the satisfaction or
attempted satisfaction of any of the conditions set forth in Article IV) and the
other Loan Documents and the making of the Loans; (iii) administration of this
Agreement, the other Loan Documents and the Loans, including, without
limitation, consultation with attorneys in connection therewith; and (iv) the
protection, collection or enforcement of any of the Obligations.

                 12.1.2      After Event of Default. Borrower further agrees to
pay, or reimburse Agent and Lenders, for all reasonable out-of-pocket costs and
expenses, including without limitation reasonable attorneys’ fees and
disbursements incurred by Agent or Lenders after the occurrence of an Event of
Default (i) in enforcing any Obligation or exercising or enforcing any other
right or remedy available by reason of such Event of Default; (ii) in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or in any insolvency or bankruptcy
proceeding; (iii) in commencing, defending or intervening in any litigation or
in filing a petition, complaint, answer, motion or other pleadings in any legal
proceeding relating to Borrower, the REIT or any Affiliate and related to or
arising out of the transactions contemplated hereby; or (iv) in taking any other
action in or with respect to any suit or proceeding (whether in bankruptcy or
otherwise).

           12.2      Indemnity. Borrower further agrees to defend, protect,
indemnify and hold harmless Agent, each and all of the Lenders, each of their
respective Affiliates and participants and each of the respective officers,
directors, employees, agents, attorneys and consultants (including, without
limitation, those retained in connection with the satisfaction or attempted
satisfaction of any of the conditions set forth in Article IV) of each of the
foregoing (collectively called the "Indemnitees") from and against any and all
Liabilities and Costs imposed on, incurred by, or asserted against such
Indemnitees (whether based on any federal or state laws or other statutory
regulations, including, without limitation, securities and commercial laws and
regulations, under common law or in equity, and based upon contract or
otherwise, including any Liabilities and Costs arising as a result of a
"prohibited transaction" under ERISA to the extent arising from or in connection
with the past, present or future operations of the REIT or Borrower or their
respective predecessors in interest) in any manner relating to or arising out of
this Agreement or the other Loan Documents, or any act, event or transaction
related or attendant thereto, the making of and participation in the Loans and
the management of the Loans, or the use or intended use of the proceeds of the
Loans (collectively, the "Indemnified Matters"); provided, however, that
Borrower shall have no obligation to an Indemnitee hereunder with respect to (i)
matters for which such Indemnitee has been compensated pursuant to or for which
an exemption is provided in Section 2.4.7 or any other provision of this
Agreement, (ii) Indemnified Matters to the extent caused by or resulting from
the willful misconduct or gross negligence of that Indemnitee, as determined by
a court of competent jurisdiction, and (iii) Indemnified Matters arising from
any dispute among the Lenders not attributable to the actions or omissions of
Borrower or the REIT. To the extent that the undertaking to indemnify, pay and
hold harmless set forth in the preceding sentence may be unenforceable because
it is violative of any law or public policy, Borrower shall contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees.

           12.3      Change in Accounting Principles. Except as otherwise
provided herein, if any changes in accounting principles from those used in the
preparation of the most recent financial statements delivered to Agent pursuant
to the terms hereof are hereinafter required or permitted by the rules,
regulations, pronouncements and opinions of the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions) and are adopted by the REIT or
Borrower with the agreement of its independent certified public accountants and
such changes result in a change in the method of calculation of any of the
financial covenants, standards or terms found herein, the parties hereto agree
to enter into negotiations in order to amend such provisions so as to equitably
reflect such changes with the desired result that the criteria for evaluating
the financial condition of the REIT or Borrower shall be the same after such
changes as if such changes had not been made; provided, however, that no change
in GAAP that would affect the method of calculation of any of the financial
covenants, standards or terms shall be given effect in such calculations until
such provisions are amended pursuant to Section 12.4, to so reflect such change
in accounting principles.

           12.4      Amendments and Waivers. (i) No amendment or modification of
any provision of this Agreement shall be effective without the written agreement
of Requisite Lenders (after notice to all Lenders) and Borrower (except for
amendments to Section 11.4.1 which do not require the consent of Borrower), and
(ii) no termination or waiver of any provision of this Agreement, or consent to
any departure by Borrower therefrom (except as expressly provided in Section
11.11.1 with respect to waivers of late fees), shall in any event be effective
without the written concurrence of Requisite Lenders (after notice to all
Lenders), which Requisite Lenders shall have the right to grant or withhold at
their sole discretion, except that:

                 12.4.1      The following amendments, modifications or waivers
shall require the consent of all Lenders:

           (a)      increasing the Facility or increasing any Lender's
Commitment or decreasing any Lender's Commitment (other than a pro-rata decrease
of all Lender's Commitments) without the consent of the affected Lender;


           (b)      changing the principal amount or final maturity of the
Loans;


           (c)      reducing the interest rates applicable to the Loans;


           (d)      reducing the rates on which fees payable pursuant hereto are
determined;


           (e)      forgiving or delaying any amount payable or receivable under
Article II (other than late fees);


           (f)      changing the definition of "Requisite Lenders", "Pro Rata
Shares" or "Event of Default";


           (g)      changing any provision contained in this Section 12.4;


           (h)      releasing any obligor or guarantor under any Loan Document
or amending the Guaranty to reduce the guarantor's liability thereunder;


           (i)      consent to assignment by Borrower of all of its duties and
Obligations hereunder pursuant to Section 12.14; or


           (j)      changing any of the financial covenants set forth in Article
IX or any of the definitions used in the computation of such covenants or
waiving any failure of the Borrower to comply with any one of such covenants for
two or more consecutive Fiscal Quarters.


                 12.4.2      No amendment, modification, termination or waiver
of any provision of Article XI or any other provision referring to Agent shall
be effective without the written concurrence of Agent, but only if such
amendment, modification, termination or waiver alters the obligations or rights
of Agent.

Any waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given. No notice to or demand on Borrower
in any case shall entitle Borrower to any other further notice or demand in
similar or other circumstances. Any amendment, modification, termination, waiver
or consent effected in accordance with this Section 12.4 shall be binding on
each assignee, transferee or recipient of Agent’s or any Lender’s Commitment
under this Agreement or the Loans at the time outstanding.

           12.5      Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitations of, another covenant shall
not avoid the occurrence of an Event of Default or Unmatured Event of Default if
such action is taken or condition exists, and if a particular action or
condition is expressly permitted under any covenant, unless expressly limited to
such covenant, the fact that it would not be permitted under the general
provisions of another covenant shall not constitute an Event of Default or
Unmatured Event of Default if such action is taken or condition exists.

           12.6      Notices and Delivery. Unless otherwise specifically
provided herein, any consent, notice or other communication herein required or
permitted to be given shall be in writing and may be personally served,
telecopied or sent by courier service or United States mail and shall be deemed
to have been given when delivered in person or by courier service, upon receipt
of a telecopy (or on the next Business Day if such telecopy is received on a
non-Business Day or after 5:00 p.m. (at the office of the recipient) on a
Business Day) or four (4) Business Days after deposit in the United States mail
(registered or certified, with postage prepaid and properly addressed). Notices
to Agent pursuant to Article II shall not be effective until received by Agent.
For the purposes hereof, the addresses of the parties hereto (until notice of a
change thereof is delivered as provided in this Section 12.6) shall be as set
forth below each party's name on the signature pages hereof, or, as to each
party, at such other address as may be designated by such party in a written
notice to all of the other parties. All deliveries to be made to Agent for
distribution to the Lenders shall be made to Agent at the addresses specified
for notice on the signature page hereto and in addition, a sufficient number of
copies of each such delivery shall be delivered to Agent for delivery to each
Lender at the address specified for deliveries on the signature page hereto or
such other address as may be designated by Agent in a written notice.

           12.7      Survival of Warranties, Indemnities and Agreements. All
agreements, representations, warranties and indemnities made or given herein
shall survive the execution and delivery of this Agreement and the other Loan
Documents and the making and repayment of the Loans hereunder and such
indemnities shall survive termination hereof.

           12.8      Failure or Indulgence Not Waiver; Remedies Cumulative. No
failure or delay on the part of Agent or any Lender in the exercise of any
power, right or privilege under any of the Loan Documents shall impair such
power, right or privilege or be construed to be a waiver of any default or
acquiescence therein, nor shall any single or partial exercise of any such
power, right or privilege preclude other or further exercise thereof or of any
other right, power or privilege. All rights and remedies existing under the Loan
Documents are cumulative to and not exclusive of any rights or remedies
otherwise available.

           12.9      Setoff; Payments Set Aside. Borrower hereby grants to each
Lender, a continuing lien, security interest and right of setoff as security for
all liabilities and obligations to such Lender hereunder, whether now existing
or hereafter arising, upon and against all deposits, credits, collateral and
property, now or hereafter in the possession, custody, safekeeping or control of
such Lender or in transit to it. At any time, without demand or notice (any such
notice being expressly waived by Borrower), any Lender may, WITH THE PRIOR
APPROVAL OF THE AGENT (which approval will not be unreasonably withheld), setoff
the same or any part thereof and apply the same to any liability or obligation
of Borrower hereunder even though unmatured and regardless of the adequacy of
any other remedies to collect or collateral securing the Obligations. To the
extent that Borrower makes a payment or payments to Agent or the Lenders or
Agent or the Lenders exercise their rights of setoff, and such payment or
payments or the proceeds of such setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligation or part thereof originally intended to
be satisfied, and all rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred.

           12.10      Severability. In case any provision in or obligation under
this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby,
provided, however, that if the rates of interest or any other amount payable
hereunder, or the collectibility thereof, are declared to be or become invalid,
illegal or unenforceable, Lenders' obligations to make Loans shall not be
enforceable.

           12.11      Heading. Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose or be given any substantive effect.

           12.12      Governing Law. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).

           12.13      Limitation of Liability. To the extent permitted by
applicable law, no claim may be made by Borrower, any Lender or any other Person
against Agent, Co-Agent or any Lender, or the affiliates, directors, officers,
employees, attorneys or agents of any of them, for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and Borrower and each Lender hereby waive, release and
agree not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

           12.14 Successors and Assigns. This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and permitted assigns of Agent and Lenders. The terms and
provisions of this Agreement shall inure to the benefit of any assignee or
transferee of the Loans and the Commitments of Lenders under this Agreement, and
in the event of such transfer or assignment, the rights and privileges herein
conferred upon Agent and Lenders shall automatically extend to and be vested in
such transferee or assignee, all subject to the terms and conditions hereof.
Borrower's rights or any interest therein hereunder, and Borrower's duties and
Obligations hereunder, shall not be assigned without the consent of all Lenders.

           12.15      Consent to Jurisdiction and Service of Process; Waiver of
Jury Trial and Certain Damage Claims. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST
BORROWER WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE, AND
ALL JUDICIAL PROCEEDINGS BROUGHT BY BORROWER WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE, BROUGHT IN ANY STATE OR FEDERAL COURT OF
COMPETENT JURISDICTION HAVING SITUS WITHIN THE COMMONWEALTH OF MASSACHUSETTS,
AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, BORROWER ACCEPTS, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL JUDGMENT RENDERED THEREBY FROM WHICH NO APPEAL HAS BEEN TAKEN OR IS
AVAILABLE. BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS NOTICE ADDRESS
SPECIFIED ON THE SIGNATURE PAGES HEREOF. BORROWER, AGENT AND LENDERS EACH
IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING, WITHOUT LIMITATION, ANY OBJECTION
OF THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY JURISDICTION SET
FORTH ABOVE. EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE BORROWER
HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY ACTION OR
PROCEEDING REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES, INCLUDING ANY DAMAGES PURSUANT TO M.G.L. C.93A ET SEQ. NOTHING
HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR SHALL LIMIT THE RIGHT OF AGENT OR ANY LENDER TO BRING PROCEEDINGS AGAINST
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. THE BORROWER, THE AGENT AND
EACH LENDER HEREBY MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS
CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF
THE LOANS OR ENFORCEMENT OF THE LOAN DOCUMENTS, AND AGREE THAT NO PARTY WILL
SEEK TO CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF AGENT OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
AGENT OR ANY LENDER WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR LENDERS TO
PROVIDE THE COMMITMENTS AND MAKE THE LOANS.

           12.16      Counterparts; Effectiveness; Inconsistencies. This
Agreement and any amendments, waivers, consents or supplements may be executed
in counterparts, each of which when so executed and delivered shall be deemed an
original, but all such together shall constitute but one and the same
instrument. This Agreement shall become effective when Borrower, the initial
Lenders and Agent have duly executed and delivered execution pages of this
Agreement to each other (delivery by Borrower to Lenders and by any Lender to
Borrower and any other Lender being deemed to have been made by delivery to
Agent). This Agreement and each of the other Loan Documents shall be construed
to the extent reasonable to be consistent one with the other, but to the extent
that the terms and conditions of this Agreement are actually and directly
inconsistent with the terms and conditions of any other Loan Document, this
Agreement shall govern.

           12.17      Construction. The parties acknowledge that each party and
its counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

           12.18      Obligations Unsecured. It is the intent of the parties
that the Obligations shall constitute unsecured obligations of Borrower. Neither
the restrictions and prohibitions set forth herein with respect to the creation,
incurrence, assumption or existence of any Lien on any Property of Borrower or
any other Person, nor those set forth in any other Loan Document, are intended
to create or constitute a Lien of any nature upon any Property of Borrower or
any other Person, and no such restriction or prohibition shall be deemed to
constitute any such Lien. This Section 12.18 shall not be deemed to prevent the
Agent or any Lender from obtaining a Lien as security for the Obligations at any
time hereafter pursuant to a mutual agreement among the parties hereto expressly
providing for such Lien or during the continuance of any Event of Default.

           12.19      Replacement of Loan Notes. Upon receipt of an affidavit of
an officer of any Lender as to the loss, theft, destruction or mutilation of its
Loan Note or any other security document which is not of public record, and, in
the case of any such loss, theft, destruction or mutilation, upon cancellation
of such Loan Note or other security document, Borrower will issue, in lieu
thereof, a replacement Loan Note or other security document in the same
principal amount thereof and otherwise of like tenor. The Lender requesting any
such replacement Loan Note shall agree to indemnify and hold harmless Borrower
from any loss or liability arising from any claims made upon the cancelled Loan
Note that was replaced by such replacement Loan Note.

           12.20      Entire Agreement. This Agreement, taken together with all
of the other Loan Documents and all certificates and other documents delivered
by Borrower to Agent (including documents incorporating separate agreements
relating to the payment of fees), embodies the entire agreement and supersede
all prior agreements, written and oral, relating to the subject matter hereof.

           IN WITNESS WHEREOF, this Amended and Restated Credit Agreement has
been duly executed on the date set forth above.

BORROWER: CPG PARTNERS, L.P., a Delaware limited partnership


By: CHELSEA PROPERTY GROUP, INC.,
a Maryland corporation, its general partner


By __________________________
   Its_________________________


ADDRESS FOR NOTICE AND DELIVERY:

103 Eisenhower Parkway
Roseland, NJ 07068
Attn: Michael J. Clarke,
          Chief Financial Officer
Tel: (973)228-6111
Fax: (973)228-1694






AGENT/LENDER: FLEET NATIONAL BANK


By_________________________________
Printed Name_____________________
Title____________________________

ADDRESS FOR NOTICE AND DELIVERY:

Fleet National Bank
100 Federal Street
Boston, MA 02110
Attn: Structured Real Estate

with a copy to the following address:
Fleet National Bank
115 Perimeter Center Place N.E.
Suite 500
Atlanta, GA 30346
Attn: Lori Y. Litow

Telephone: (770) 390-6544
Telecopy: (770) 390-8434

Pro Rata Share: 20%
Loan Commitment: $40,000,000

LIBOR OFFICE:

Fleet National Bank
100 Federal Street
Boston, MA 02110






LENDER: BANK OF AMERICA, N.A.


By_______________________________
Printed Name_____________________
Title____________________________

ADDRESS FOR NOTICE AND DELIVERY:

Address:
Bank of America, N.A.
Real Estate Group - SDG
12th Floor
Mail Center IL-1231-12-12
231 South LaSalle Street
Chicago, IL 60697
Attn: Jeff Kahl

Telephone: (312) 828-1739
Telecopy: (312) 974-4970

Pro Rata Share: 17.5%
Loan Commitment: $35,000,000

LIBOR OFFICE:
Address:
Bank of America, N.A.
Real Estate Group - SDG
12th Floor
Mail Code: IL1-231-12-08
231 South LaSalle Street
Chicago, IL 60697
Attn: Arveste Spencer

Telephone: (312) 828-5146
Telecopy: (312) 828-3950





LENDER: COMMERZBANK AG, NEW YORK BRANCH

By_______________________________
Printed Name_____________________
Title____________________________

By_______________________________
Printed Name_____________________
Title____________________________

ADDRESS FOR NOTICE AND DELIVERY:

Address:
Commerzbank AG, New York Branch
Two World Financial Center
34th Floor
New York, NY 10281
Attn: Douglas P. Traynor

Telephone:(212)266-7569
Telecopy: (212)266-7530

Pro Rata Share: 17.5%
Loan Commitment: $35,000,000

LIBOR OFFICE:
Address:
Commerzbank AG, New York Branch
Two World Financial Center
34th Floor
New York, NY 10281
Attn: Douglas P. Traynor





LENDER: PNC BANK, NATIONAL ASSOCIATION


By_________________________________
Printed Name_____________________
Title____________________________

ADDRESS FOR NOTICE AND DELIVERY:

Address:
PNC Bank, National Association
Two Tower Center, 18th Floor
East Brunswick, NJ 08816
Attn: Thomas Hyland

Telephone: (732) 220-3561
Telecopy: (732) 220-3744

Pro Rata Share: 17.5%
Loan Commitment: $35,000,000

LIBOR OFFICE:
Address:
PNC Bank, National Association
Two Tower Center, 18th Floor
East Brunswick, NJ 08816
Attn: Thomas Hyland

Telephone: (732) 220-3561
Telecopy: (732) 220-3744





LENDER: WACHOVIA BANK, NATIONAL
ASSOCIATION


By_________________________________
       Its______________________________


ADDRESS FOR NOTICE AND DELIVERY:

Address:
Wachovia Bank, National Association
Mail Code: NC 0172
One First Union Center
301 S. College Street
Charlotte, NC 28288-0172
Attn: David B. Hoagland, Vice President

Tele: (704) 374-4809
Fax: (704) 383-6205


Pro Rata Share: 17.5%
Loan Commitment: $35,000,000

LIBOR OFFICE:
Address:
Wachovia Bank, National Association
Mail Code: NC 5604
One First Union Center
301 S. College Street
Charlotte, NC 28288-0166
Attn: David B. Hoagland, Vice President

Tele: (704) 374-4809
Fax: (704) 383-6205





LENDER: BAYERISCHE LANDESBANK, CAYMAN
ISLANDS BRANCH


By_________________________________
       Its______________________________


By_________________________________
       Its______________________________




ADDRESS FOR NOTICE AND DELIVERY:

Address:
Bayerische Landesbank, Cayman Islands Branch
560 Lexington Avenue
New York, NY 10022
Attn: Daniel J. Reddy

Tele: 212-310-9881
Fax: 212-230-9114

Pro Rata Share: 10%
Loan Commitment: $20,000,000

LIBOR OFFICE:
Address:

Bayerische Landesbank, Cayman Islands Branch
560 Lexington Avenue
New York, NY 10022
Attn: Patricia Sanchez

Tele: 212-310-9810
Fax: 212-310-9930